Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 1 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1507

1 Indian lands to request a ballot in a manner avail-
2 able to all other voters in the State.

3 (6) DEFINITIONS.—In this section:

4 (A) ELECTION FOR FEDERAL OFFICE.—
5 The term “election for Federal office’ means a
6 general, special, primary or runoff election for
7 the office of President or Vice President, or of
8 Senator or Representative in, or Delegate or
9 Resident Commissioner to, the Congress.

10 (B) INDIAN.—The term “Indian” has the
11 meaning given the term in section 4 of the In-
12 dian Self-Determination and Education Assist-
13 ance Act (25 U.S.C. 5304).

14 (C) INDIAN LANDS.—The term ‘Indian
15 lands” includes—

16 (i) any Indian country of an Indian
17 Tribe, as defined under section 1151 of
18 title 18, United States Code;

19 Gi) any land in Alaska owned, pursu-
20 ant to the Alaska Native Claims Settle-
21 ment Act (43 U.S.C. 1601 et seq.), by an
22 Indian Tribe that is a Native village (as
23 defined in section 3 of that Act (48 U.S.C.
24 1602)) or by a Village Corporation that is
25 associated with an Indian Tribe (as de-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003812
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 2 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1508

1 fined in section 3 of that Act (48 U.S.C.
2 1602));

3 (ii) any land on which the seat of the
4 Tribal Government is located; and

5 (iv) any land that is part or all of a
6 Tribal designated statistical area associ-
7 ated with an Indian Tribe, or is part or all
8 of an Alaska Native village statistical area
9 associated with an Indian Tribe, as defined
10 by the Census Bureau for the purposes of
11 the most recent decennial census.

12 (D) INDIAN TRIBE.—The term ‘Indian
13 Tribe” has the meaning given the term “Indian
14 tribe’ in section 4 of the Indian Self-Deter-
15 mination and Education Assistance Act (25
16 U.S.C, 5304).

17 (EK) TRIBAL GOVERNMENT.—The term
18 “Tribal Government” means the recognized
19 governing body of an Indian Tribe.
20 (7) ENFORCEMENT.—

21 (A) ATTORNEY GENERAL.—The Attorney
22 General may bring a civil action in an appro-
23 priate district court for such declaratory or in-
24 junctive relief as is necessary to carry out this
25 subsection.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003813
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 3 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1509

1 (B) PRIVATE RIGHT OF ACTION.—

2 G) A person or Tribal Government
3 who is agerieved by a violation of this sub-
4 section may provide written notice of the
5 violation to the chief election official of the
6 State involved.

7 (ii) An agerieved person or Tribal
8 Government may bring a civil action in an
9 appropriate district court for declaratory
10 or injunctive relief with respect to a viola-
11 tion of this subsection, if—

12 (I) that person or Tribal Govern-
13 ment provides the notice described in
14 clause (i); and

15 (I1)(aa) in the case of a violation
16 that occurs more than 120 days be-
17 fore the date of an election for Fed-
18 eral office, the violation remains and
19 90 days or more have passed since the
20 date on which the chief election offi-
21 cial of the State receives the notice
22 under clause (i); or
23 (bb) in the case of a violation
24 that occurs 120 days or less before
25 the date of an election for Federal of-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003814
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 4 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1510

1 fice, the violation remains and 20
2 days or more have passed since the
3 date on which the chief election offi-
4 cial of the State receives the notice
5 under clause (i).

6 (iii) In the case of a violation of this
7 section that occurs 30 days or less before
8 the date of an election for Federal office,
9 an aggrieved person or Tribal Government
10 may bring a eivil action in an appropriate
11 district court for declaratory or injunctive
12 relief with respect to the violation without
13 providing notice to the chief election offi-
14 cial of the State under clause (i).

15 (b) BILINGUAL ELECTION REQUIREMENTS.—Section

 

16 203 of the Voting Rights Act of 1965 (52 U.S.C. 10503)

17 is amended—

18 (1) in subsection (b)(3)(C), by striking “1990”
19 and inserting “2010”; and

20 (2) by striking subsection (¢) and inserting the
21 following:

22 ‘“(¢) PROVISION OF VOTING MATERIALS IN THE LAN-

23 GUAGE OF A MINORITY GROUP.—

24 (1) IN GENERAL.—Whenever any State or po-
25 litical subdivision subject to the prohibition of sub-
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003815
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 5 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1511

1 section (b) of this section provides any registration
2 or voting notices, forms, instructions, assistance, or
3 other materials or information relating to the elec-
4 toral process, including ballots, it shall provide them
5 in the language of the applicable minority group as
6 well as in the English language.

7 (2) EXCEPTIONS.—

8 ‘“(A) In the case of a minority group that
9 is not American Indian or Alaska Native and
10 the language of that minority group is oral or
il unwritten, the State or political subdivision
12 shall only be required to furnish, in the covered
13 language, oral instructions, assistance, trans-
14 lation of voting materials, or other information
15 relating to registration and voting.

16 ‘‘(B) In the ease of a minority group that
17 is American Indian or Alaska Native, the State
18 or political subdivision shall only be required to
19 furnish in the covered language oral instruc-
20 tions, assistance, or other information relating
21 to registration and voting, including all voting
22 materials, if the Tribal Government of that mi-
23 nority group has certified that the language of
24 the applicable American Indian or Alaska Na-
25 tive language is presently unwritten or the

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003816
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 6 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1512
1 Tribal Government does not want written trans-
2 lations in the minority language.
3 (3) WRITTEN TRANSLATIONS FOR ELECTION
4 WORKERS.—Notwithstanding paragraph (2), the
5 State or political division may be required to provide
6 written translations of voting materials, with the
7 consent of any applicable Indian Tribe, to election
8 workers to ensure that the translations from English
9 to the language of a minority group are complete,
10 accurate, and uniform.”’.
11 (¢) EFFECTIVE DATE.—This section and the amend-
12 ments made by this section shall apply with respect to the
13 regularly scheduled general election for Federal office held
14 in November 2020 and each succeeding election for Fed-
15 eral office.
16 SEC. 160009. PAYMENTS BY ELECTION ASSISTANCE COM-
17 MISSION TO STATES TO ASSIST WITH COSTS
18 OF COMPLIANCE.
19 (a) AVAILABILITY OF GRANTS.—Subtitle D of title
20 II of the Help America Vote Act of 2002 (52 U.S.C.

NO
—

21001 et seq.) is amended by adding at the end the fol-

ho
No

lowing new part:

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003817
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 7 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1518
| “PART 7—PAYMENTS TO ASSIST WITH COSTS OF

2 COMPLIANCE WITH ACCESS ACT

3 “SEC. 297. PAYMENTS TO ASSIST WITH COSTS OF COMPLI-

4 ANCE WITH ACCESS ACT.

5 (a) AVAILABILITY AND USE OF PAYMENTS.—

6 “(1) IN GENERAL.—The Commission © shall

7 make a payment to each eligible State to assist the

8 State with the costs of complying with the American

9 Coronavirus/COVID-19 Election Safety and Secu-
10 rity Act and the amendments made by such Act, in-
11 cluding the provisions of such Act and such amend-
12 ments which require States to pre-pay the postage
13 on absentee ballots and balloting materials.

14 “(2) PUBLIC EDUCATION CAMPAIGNS.—For
15 purposes of this part, the costs incurred by a State
16 in ¢arrying out a campaign to educate the public
17 about the requirements of the American
18 Coronavirus/COVID-19 Election Safety and Secu-
19 rity Act and the amendments made by such Act
20 shall be included as the costs of complying with such
21 Act and such amendments.
22 ‘““(b) PRIMARY ELECTIONS.—
23 “(1) PAYMENTS TO STATES.—In addition to
24 any payments under subsection (a), the Commission
25 shall make a payment to each eligible State to assist
26 the State with the costs incurred in voluntarily elect-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003818
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 8 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

 

1514

1 ing to comply with the American Coronavirus/
2 COVID-19 Election Safety and Security Act and
3 the amendments made by such Act with respect to
4 primary elections for Federal office held in the State
5 in 2020.

6 “(2) STATE PARTY-RUN PRIMARIES.—In addi-
7 tion to any payments under paragraph (1), the Com-

8 mission shall make payments to each eligible polit-
9 ical party of the State for costs incurred by such
10 parties to send absentee ballots and return envelopes
11 with prepaid postage to eligible voters participating
12 im such primaries during 2020.

13 ‘““(¢) PASS-THROUGH OF FUNDS TO LOCAL JURISDIC-
14 TIONS.

15 (1) IN GENERAL.—If a State receives a pay-
16 ment under this part for costs that include costs in-
17 eurred by a local jurisdiction or Tribal government
18 within the State, the State shall pass through to
19 such local jurisdiction or Tribal government a por-
20 tion of such payment that is equal to the amount of
21 the costs incurred by such local jurisdiction or Trib-
22 al government.
23 “(2) TRIBAL GOVERNMENT DEFINED.—In this
24 subsection, the term “Tribal Government’ means the
25 recognized governing body of an Indian tribe (as de-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003819
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 9 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1515

|

—_

fined in section 4 of the Indian Self-Determination

and Edueation Assistance Act (25 U.S.C. 5304).

“(d) SCHEDULE OF PAYMENTS.—As soon as prac-
ticable after the date of the enactment of this part and
not less frequently than once each calendar year there-
after, the Commission shall make payments under this
part.

‘“(e) COVERAGE OF COMMONWEALTH OF NORTHERN

oO Aa aN DH OD SP WH Ld

MARIANA ISLANDS.—In this part, the term ‘State’ in-

 

=
©

eludes the Commonwealth of the Northern Mariana Is-

—
—

lands.

i
No

“(f) LiMITATION.—No funds may be provided to a

—"
On

State under this part for costs attributable to the elec-

—
fs

tronic return of marked ballots by any voter.

—"
ws

“SEC. 297A. AMOUNT OF PAYMENT.

oooh,
oN

(a) IN GENERAL.—Except as provided in section

—_
~

297C, the amount of a payment made to an eligible State

—_
CO

for a year under this part shall be determined by the Com-

—
\©

mission.

No
OQ

‘“(b) CONTINUING AVAILABILITY OF FUNDS AFTER

NO
—

APPROPRIATION.—A payment made to an eligible State

ho
No

or eligible unit. of local government under this part shall

ho
Go

be available without fiscal year limitation.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003820
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 10 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1516
“SEC. 297B. REQUIREMENTS FOR ELIGIBILITY.

—

(a) APPLICATION.—Exeept as provided in section
297C, each State that desires to receive a payment under
this part for a fiscal year, and each political party of a
State that desires to receive a payment under section
297(b)(2), shall submit an application for the payment to
the Commission at such time and in such manner and con-

taining such information as the Commission shall require.

Oo fo SN DW OO S&P WH WN

‘“(b) CONTENTS OF APPLICATION.—Each application

—
©

submitted under subsection (a) shall—

—_
—_

(1) deseribe the activities for which assistance

—
Bo

under this part is sought; and

13 (2) provide such additional information and
14 certifications as the Commission determines to be es-
15 sential to ensure compliance with the requirements
16 of this part.

17 “SEC. 297C. SPECIAL RULES FOR PAYMENTS FOR ELEC-
18 TIONS SUBJECT TO EMERGENCY RULES.

19 ‘‘(a) SUBMISSION OF ESTIMATED Costs.—If the spe-

 

20 cial rules in the case of an emergency period under section
21 322(e)(3) apply to an election, not later than the applica-
22 ble deadline under subsection (c), the State shall submit
23 to the Commission a request for a payment under this
24 part, and shall include in the request the State’s estimate

25 of the costs the State expects to incur in the administra-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003821
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 11 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1517

a

tion of the election which are attributable to the applica-

 

2 tion of such special rules to the election.
3 ‘“(b) PAYMENT.—Not later than 7 days after receiv-
4 ing a request from the State under subsection (a), the
5 Commission shall make a payment to the State in an
6 amount equal to the estimate provided by the State in the
7 request.
8 “(e) APPLICABLE DEADLINE.—The applicable dead-
9 line under this paragraph with respect to an election is—
10 (1) with respect to the regularly scheduled
11 general election for Federal office held in November
12 2020, 15 days after the date of the enactment of
13 this part; and
14 (2) with respect to any other election, 15 days
15 after the emergency or disaster described in section
16 322(¢)(3) is declared.
17 “SEC. 297D. AUTHORIZATION OF APPROPRIATIONS.
18 “There are authorized to be appropriated for pay-
19 ments under this part—
20 (1) in the ease of payments made under sec-
21 tion 297C, such sums as may be necessary for fiscal
22 year 2020 and each succeeding fiseal year; and
23 (2) in the case of any other payments, such
24 sums as may be necessary for fiscal year 2020.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003822
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 12 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

oOo FS Ss DN OH SP WO WH —

a
No eS ©

13
14
15
16

17
18
19
20
21

“SEC, 297E. REPORTS.

‘“(a) REPORTS BY RECIPIENTS.—Not later than 6
months after the end of each fiscal year for which an eligi-
ble State received a payment under this part, the State
shall submit a report to the Commission on the activities
conducted with the funds provided during the vear.

‘““(b) REPORTS BY COMMISSION TO COMMITTEES.—
With respect to each fiseal year for which the Commission
makes payments under this part, the Commission shall
submit a report on the activities carried out under this
part to the Committee on House Administration of the
House of Representatives and the Committee on Rules
and Administration of the Senate.”’.

(b) CLERICAL AMENDMENT.—The table of contents
of such Act is amended by adding at the end of the items

relating to subtitle D of title IT the following:

“PaRT 7—PAYMENTS TO ASSIST WITH COSTS OF COMPLIANCE WITH
AccEss Act

“Sec. 297. Payments to assist with costs of compliance with Access Act.

“Sec. 297A. Amount of payment.

“Sec. 297B. Requirements for eligibility.

“See. 297C. Authorization of appropriations.

“See. 297D. Reports.”’.

SEC. 160010. GRANTS TO STATES FOR CONDUCTING RISK-
LIMITING AUDITS OF RESULTS OF ELEC.
TIONS.

(a) AVAILABILITY OF GRANTS.—Subtitle D of title

Il of the Help America Vote Act of 2002 (52 U.S.C.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003823
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 13 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1519
21001 et seq.), as amended by section 160009(a), is fur-

—_

ther amended by adding at the end the following new part:
“PART 8—GRANTS FOR CONDUCTING RISK-
LIMITING AUDITS OF RESULTS OF ELECTIONS
“SEC, 298. GRANTS FOR CONDUCTING RISK-LIMITING AU-
DITS OF RESULTS OF ELECTIONS.
“(a) AVAILABILITY OF GRANTS.—The Commission

shall make a grant to each eligible State to conduet risk-

oO Aa aN DH OD SP WH Ld

limiting audits as described in subsection (b) with respect

i
©

to the regularly scheduled general elections for Federal of-

poe,
—

fice held in November 2020 and each succeeding election

i
No

for Federal office.

—"
On

“(b) RISK-LIMITING AUDITS DESCRIBED.—In this

—
fs

part, a ‘risk-limiting audit’ is a post-election process—

15 “(1) which is conducted in accordance with
16 rules and procedures established by the chief State
17 election official of the State which meet the require-
18 ments of subsection (¢); and

19 (2) under which, if the reported outeome of
20 the election is incorrect, there is at least a predeter-
21 mined percentage chance that the audit will replace
22 the incorrect outcome with the correct outcome as
23 determined by a full, hand-to-eye tabulation of all
24 votes validly cast in that election that ascertains

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003824
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 14 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1520

1 voter intent manually and directly from  voter-
2 verifiable paper records.

3 “(¢) REQUIREMENTS FOR RULES AND PROCE-
4 DURES.—The rules and procedures established for con-
5 dueting a risk-limiting audit shall include the following
6 elements:

7 (1) Rules for ensuring the security of ballots
8 and documenting that prescribed procedures were
9 followed.

10 (2) Rules and procedures for ensuring the ac-
il curacy of ballot manifests produced by election agen-
12 cies.

13 (3) Rules and procedures for governing the
14 format of ballot manifests, cast vote records, and
15 other data involved in the audit.

16 (4) Methods to ensure that any east vote
17 records used in the audit are those used by the vot-
18 ing system to tally the election results sent to the
19 chief State election official and made public.
20 (5) Procedures for the random selection of
21 ballots to be inspected manually during each audit.
22 (6) Rules for the caleulations and other meth-
23 ods to be used in the audit and to determine wheth-
24 er and when the audit of an election is complete.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003825
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 15 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1521

1 (7) Procedures and requirements for testing
2 any software used to conduct risk-limiting audits.

3 ‘“(d) DEFINITIONS.—In this part, the following defi-
4 nitions apply:

5 “(1) The term ‘ballot manifest’ means a record
6 maintained by each election agency that meets each
7 of the following requirements:

8 “(A) The record is created without reliance
9 on any part of the voting system used to tab-
10 ulate votes.

il ‘“(B) The record functions as a sampling
12 frame for conducting a risk-limiting audit.

13 “(C) The record contains the following in-
14 formation with respect to the ballots cast and
15 counted in the election:

16 “G) The total number of ballots cast
17 and counted by the agency (including
18 undervotes, overvotes, and other invalid
19 votes).
20 i) The total number of ballots cast
21 in each election administered by the agency
22 (including undervotes, overvotes, and other
23 invalid votes).
24 “Gi) A precise description of the
25 manner in which the ballots are physically

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003826
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 16 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1522
1 stored, including the total number of phys-
2 ical groups of ballots, the numbering sys-
3 tem for each group, a unique label for each
4 sroup, and the number of ballots in each
5 such group.
6 “(2) The term ‘incorrect outcome’ means an
7 outcome that differs from the outcome that would be
8 determined by a full tabulation of all votes validly
9 cast in the election, determining voter intent manu-
10 ally, directly from voter-verifiable paper records.
11 (3) The term ‘outcome’ means the winner of
12 an election, whether a candidate or a position.
13 (4) The term ‘reported outcome’ means the
14 outcome of an election which is determined accord-
15 ing to the canvass and which will become the official,
16 certified outcome unless it is revised by an audit, re-
17 count, or other legal process.
18 “SEC. 298A. ELIGIBILITY OF STATES.
19 “A State is eligible to recetve a grant under this part
20 if the State submits to the Commission, at such time and
21 in such form as the Commission may require, an applica-
22 tion containing—
23 “(1) a certification that, not later than 5 years
24 after receiving the grant, the State will conduct risk-
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003827
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 17 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1523

1 limiting audits of the results of elections for Federal

2 office held in the State as described in section 298,

3 (2) a certification that, not later than one year

4 after the date of the enactment of this section, the

5 chief State election official of the State has estab-

6 lished or will establish the rules and procedures for

7 conducting the audits which meet the requirements

8 of seetion 298(@);

9 (3) a eertification that the audit shall be com-
10 pleted not later than the date on which the State
11 certifies the results of the election;

12 “(4) a certification that, after completing the
13 audit, the State shall publish a report on the results
14 of the audit, together with such information as nec-
15 essary to confirm that the audit was conducted prop-
16 erly;

17 “(5) a certification that, if a risk-limiting audit
18 conducted under this part leads to a full manual
19 tally of an election, State law requires that the State
20 or election agency shall use the results of the full
21 manual tally as the official results of the election;
22 and

23 (6) such other information and assurances as
24 the Commission may require.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003828
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 18 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1524

1 “SEC. 298B. AUTHORIZATION OF APPROPRIATIONS.

2 “There are authorized to be appropriated for grants
3 under this part $20,000,000 for fiscal year 2020, to re-
4 main available until expended.”.
5 (b) CLERICAL AMENDMENT.—The table of contents
6 of such Act, as amended by section 160009(b), is further
7 amended by adding at the end of the items relating to
8 subtitle D of title II the following:
“PaRT 8—GRANTS FOR CONDUCTING RISK-LIMITING AUDITS OF RESULTS
OF ELECTIONS
“Sec. 298. Grants for conducting risk-limiting audits of results of elec-
tions.
“Sec. 298A. Eligibility of States.
“Sec. 298B. Authorization of appropriations.
9 (c) GAO ANALYSIS OF EFFECTS OF AUDITS.—
10 (1) ANALYSIS.—Not later than 6 months after
11 the first election for Federal office is held after
12 erants are first awarded to States for conducting
13 risk-limiting audits under part 8 of subtitle D of
14 title H of the Help America Vote Act of 2002 (as
15 added by subsection (a)) for conducting risk-limiting
16 audits of elections for Federal office, the Comp-
17 troller General of the United States shall conduct an
18 analysis of the extent to which such audits have im-
19 proved the administration of such elections and the
20 security of election infrastructure in the States re-
21 ceiving such grants.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003829
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 19 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1525

—_

(2) ReEporT.—The Comptroller General of the
United States shall submit a report on the analysis
conducted under subsection (a) to the appropriate
congressional committees.
SEC. 160011. ADDITIONAL APPROPRIATIONS FOR THE
ELECTION ASSISTANCE COMMISSION.
(a) IN GENERAL.—In addition to any funds other-

wise appropriated to the Election Assistance Commission

oO Aa aN DH OD SP WH Ld

for fiseal year 2020, there is authorized to be appropriated

=
©

$3,000,000 for fiscal year 2020 in order for the Commis-

—
—

sion to provide additional assistance and resources to

=
No

States for improving the administration of elections.

—"
On

(b) AVAILABILITY OF FUNDS.

 

Amounts appro-

—
fs

priated pursuant to the authorization under this sub-

—"
ws

section shall remain available without fiscal year limita-

oooh,
oN

tion.

—_
~

SEC. 160012. DEFINITION.

—
oO

(a) DEFINITION OF ELECTION FOR FEDERAL OF-

—
\©

FICE —Title LX of the Help America Vote Act of 2002

i)
©

(52 U.S.C. 21141 et seq.) is amended by adding at the

bo
—

end the following new section:

ho
No

“SEC. 907. ELECTION FOR FEDERAL OFFICE DEFINED.

ho
Go

‘For purposes of titles I through III, the term ‘elec-

we)
i

tion for Federal office’ means a general, special, primary,

No
Gn

or runoff election for the office of President or Vice Presi-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003830
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 20 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1526
1 dent, or of Senator or Representative in, or Delegate or
Resident Commissioner to, the Congress.”’.
(b) CLERICAL AMENDMENT.—The table of contents

of such Act is amended by adding at the end of the items

Mm & WwW kb

relating to title LX the following new item:

“Sec. 907. Election for Federal office defined.”’.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003831
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 21 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1527

1 DIVISION Q—COVID-19 HEROES FUND

2 SEC. 170001. SHORT TITLE.

3 This Act may be cited as the “COVID-19 Heroes

4 Fund Act of 2020”.

5 TITLE I—PROVISIONS RELATING

6 TO STATE, LOCAL, TRIBAL,

7 AND PRIVATE SECTOR WORK-

8 ERS

9 SEC. 170101. DEFINITIONS.

10 In this title:

11 (1) COVID-19 PUBLIC HEALTH EMERGENCY.—

12 The term “COVID-19 Public Health Emergency”

13 means the public health emergency first declared on

14 January 31, 2020, by the Secretary of Health and

15 Human Services under section 319 of the Public

16 Health Service Act (42 U.S.C. 247d) with respeet to

17 COVID-19.

18 (2) EMPLOYEE.—Except as provided in para-

19 graph (3)(C)(iii), the term “employee” means an in-

20 dividual (not employed by an entity excluded from

21 the definition of the term “employer” for purposes

22 of this title under paragraph (3)(B)) who is—

23 (A) an emplovee, as defined in section 3(e)

24 of the Fair Labor Standards Act of 1988 (29

25 U.S.C. 208(e)), exeept that a reference in such
gAVHLC\051220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003832
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 22 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

So OA sD OO SP WD WH

NO DN NO NO BR ORD
On Se RR Nl lUCUDOCUNO ll OAS i ei De ON Hl Cl

gAVHLC\051 220\051220.072.xml
May 12, 2020 (12:13 p.m.)

1528
section 3(e) to an employer shall be considered
to be a reference to an employer described in
clauses (i)(1) and (i) of paragraph (3)(A);

(B) a State employee described in section
304(a) of the Government Employee Rights Act
of 1991 (42 U.S.C. 2000e-16e(a)); or

(C) an employee of a Tribal employer.

(3) EMPLOYER.—

(A) IN GENERAL.—The term ‘employer’
means, except as provided in subparagraph (B),
a person who is—

(i)(1) a covered employer, as defined
in subparagraph (C);

(II) an entity employing a State em-
ployee deseribed in section 304(a) of the
Government Employee Rights Act of 1991;
or

(III) a Tribal employer; and

(ii) engaged in commerce (including
government), or an industry or activity af-
feeting commerce (including government).
(B) EXCLUSION OF EXECUTIVE, LEGISLA-

TIVE, AND JUDICIAL ENTITIES COVERED UNDER
TITLE 11.—The term ‘employer’ does not in-

elude—

(76335113)

DOC 0003833
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 23 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1529

1 (i) any ageney, as defined in section

2 201(1), except, only as provided in section

3 102(g¢)(2), the VA Office of Geriatrics &

4 Extended Care of the Veterans Health Ad-

5 ministration; or

6 (ii) the Postal Regulatory Commis-

7 sion.

8 (C) COVERED EMPLOYER.—

9 (i) IN GENERAL.—TIn subparagraph
10 (A)(G)(1), the term “covered employer’’—
il (I) means any person engaged in
12 commerce (including government), or
13 in any industry or activity affecting
14 commerce (including government),
15 who employs 1 or more employees;

16 (IT) ineludes—

17 (aa) any person who acts di-
18 rectly or indirectly in the interest
19 of (within the meaning of section
20 3(d) of the Fair Labor Standards
21 Act of 1988 (29 U.S.C. 203(d))
22 an employer in relation to any of
23 the employees of such employer;
94 and

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003834
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 24 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1530
1 (bb) any successor in inter-
2 est of an employer;
3 (III) except as provided in sub-
4 paragraph (B), includes any public
5 agency, as defined in section 3(x) of
6 the Fair Labor Standards Act of
7 1938 (29 U.S.C. 203(x));
8 (IV) ineludes any person de-
9 seribed in subclause (1) who conducts
10 business as a not-for-profit organiza-
11 tion;
12 (V) includes—
13 (aa) an entity or person that
14 contracts directly with a State,
15 locality, Tribal government, or
16 the Federal Government, to pro-
17 vide care (which may include
18 items and services) through em-
19 ployees of such entity or person
20 to individuals under the Medicare
21 program under title XVIII of the
22 Social Security Act (42 U.S.C.
23 1395 et seq.), under a State
24 Medicaid plan under title XLX of
25 such Act (42 U.S.C. 1396 et
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003835
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 25 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1531
1 seq.) or under a waiver of such
2 plan, or under any other program
3 established or administered by a
4 State, locality, Tribal govern-
5 ment, or the Federal Govern-
6 ment;
7 (bb) a subeontractor of an
8 entity or person deseribed in item
9 (aa);
10 (ee) an individual client (or
11 a representative on behalf of an
12 individual chent), an entity, or a
13 person, that employs an_ indi-
14 vidual to provide care (which may
15 include items and services) to the
16 individual chent under a self-di-
17 rected service delivery model
18 through a program established or
19 administered by a State, locality,
20 Tribal government, or the Hed-
21 eral Government; or
22 (dd) an individual client (or
23 a representative on behalf of an
24 individual client) that, on their
25 own accord, employs an_ indi-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003836
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 26 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1532

1 vidual to provide care (which may
2 include items and services) to the
3 individual chent using the indi-
4 vidual client’s own finances;

5 (VI) includes the United States
6 Postal Service;

7 (VII) includes a nonappropriated
8 fund instrumentality under the juris-
9 diction of the Armed Forces; and

10 (VII) ineludes, only with respect
11 to seetion 102(¢)(2), the VA Office of
12 Geriatrics & Extended Care of the
13 Veterans Health Administration.

14 (i) PUBLIC AGENCY.—For purposes
15 of this title, a public agency shall be con-
16 sidered to be a person engaged in com-
17 merece or in an industry or activity affect-
18 ing commerce.

19 Gii) DEFINITION OF EMPLOYEE.—F or
20 purposes of clause (i), the term ‘‘em-
21 ployee” has the meaning given such term
22 in section 3(e), except such term does not
23 include any individual employed by entity
24 excluded from the definition of the term

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003837
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 27 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1533

1 “employer” for purposes of this title under
2 subparagraph (B).

3 (D) PREDECESSORS.—Any reference in
4 this paragraph to an employer shall include a
5 reference to any predecessor of such employer.
6 (E) DEFINITION OF COMMERCE.—For pur-
7 poses of this paragraph, the terms ‘‘commerce”’
8 and “industry or aetivity affecting com-
9 merece’ —

10 (i) mean any activity, business, or in-
11 dustry m commerce or in which a labor
12 dispute would hinder or obstruet commerce
13 or the free flow of commerce;

14 (ii) include commerce and any indus-
15 try affecting commerce, as such terms are
16 defined in paragraphs (1) and (38) of see-
17 tion 501 of the Labor Management Rela-
18 tions Act, 1947 (29 U.S.C. 142(1) and
19 (3)); and
20 (ii) include commerce, as defined in
21 section 3(b) of the Fair Labor Standards
22 Act of 1988 (29 U.S.C. 203(b)) and as de-
23 seribed in section 2(a) of such Act (29
24 U.S.C. 202(a))

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003838
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 28 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1534

1 (4) EMPLOYER PAYROLL TAXES.—The term
2 “employer payroll taxes’? means—

3 (A) taxes imposed under sections 3111(b),
4 3221(a) (but only to the extent attributable to
5 the portion of such tax attributable to the tax
6 imposed by section 3111(b)), 3221(b), and
7 3301 of the Internal Revenue Code of 1986;
8 and

9 (B) taxes imposed by a State or local gov-
10 ernment on an employer with respect to
11 amounts paid by such employer for work by em-
12 ployees.

13 (5) ESSENTIAL WORK.—The term ‘essential
14 work” means any work that—

15 (A) is performed during the period that be-
16 gins on January 27, 2020 and ends 60 days
17 after the last day of the COVID-19 Public
18 Health Emergency;

19 (B) is not performed while teleworking
20 from a residence;
21 (C) involves—
22 (i) regular in-person interactions
23 with—
24 (1) patients;

25 (II) the public; or

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003839
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 29 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1535

1 (III) coworkers of the individual
2 performing the work; or

3 (ii) regular physical handling of items
4 that were handled by, or are to be handled
5 by:

6 (1) patients;

7 (II) the public; or

8 (III) coworkers of the imdividual
9 performing the work; and

10 (D) is in any of the following areas:

11 (i) First responder work, in the public
12 sector or private sector, including services
13 in response to emergencies that have the
14 potential to cause death or serious bodily
15 injury, such as police, fire, emergeney med-
16 ical, protective, child maltreatment, domes-
17 tic violence, and correctional services (in-
18 cluding activities carried out by employees
19 in fire protection activities, as defined in
20 section 3(y) of the Fair Labor Standards
21 Aet of 1988 (29 U.S.C. 208(y)) and aetivi-
22 ties of law enforcement. officers, as defined
23 in section 1204(6) of the Omnibus Crime
24 Control and Safe Streets Act of 1968 (34
25 U.S.C. 10284(6)).

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003840
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 30 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1536

1 (ii) Health care work physically pro-
2 vided in inpatient settings (ineluding hos-
3 pitals and other inpatient post-acute care
4 settings such as nursing homes, inpatient
5 rehabilitation facilities, and other related
6 settings) and other work physically per-
7 formed in such inpatient settings that sup-
8 ports or is in furtherance of such health
9 eare work physically provided in inpatient
10 settings.

11 (ii) Health eare work physically pro-
12 vided in outpatient settings (including at
13 physician offices, community health cen-
14 ters, rural health clinics and other clinics,
15 hospital outpatient departments,  free-
16 standing emergency departments, ambula-
17 tory surgical centers, and other related set-
18 tings), and other work physically per-
19 formed in such inpatient settings that sup-
20 ports or is in furtherance of such health
21 care work physically provided in outpatient
22 settings.
23 (iv) Pharmacy work, physically per-
24 formed in pharmacies, drug stores, or

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003841
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 31 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1537

1 other retail facilities specializing in medical
2 goods and supplies.

3 (v) Any work physically performed in
4 a facility that performs medical testing and
5 diagnostic services, including laboratory
6 processing, medical testing services, or re-
7 lated activities.

8 (vi) Home and community-based
9 work, including home health care, residen-
10 tial care, assistance with activities of daily
11 living, and any services provided by direct
12 care workers (as defined in section 799B
13 of the Public Health Service Act (42
14 U.S.C. 295p)), personal eare aides, job
15 coaches, or supported employment pro-
16 viders, and any other provision of care to
17 individuals im their homes by direct service
18 providers, personal care attendants, and
19 home health aides.
20 (vii) Biomedical research regarding
21 SARS-—CoV—2. and COVID-19 that in-
22 volves the handling of hazardous materials
23 such as COVID-19 samples.
24 (viii) Behavioral health work requiring
25 physical interaction with imdividuals, in-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003842
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 32 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1538

1 cluding mental health services and sub-
2 stance use disorder prevention, treatment,
3 and recovery services.

4 (ix) Nursing care and residential care
5 work physically provided in a facility.

6 (x) Family care, including child care
7 services, in-home child care services such
8 as nanny services, and care services pro-
9 vided by family members to other family
10 members.

11 (xi) Social services work, including: so-
12 cial work, case management, social and
13 human services, child welfare, family serv-
14 ices, shelter and services for people who
15 have experienced intimate partner violence
16 or sexual assault, services for mdividuals
17 who are homeless, child services, commu-
18 nity food and housing services, and other
19 emergency social services.
20 (xii) Public health work conducted at
21 State, local, territorial, and Tribal govern-
22 ment public health agencies, including epi-
23 demiological activities, surveillance, contact
24 tracing, data analysis, statistical research,

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003843
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 33 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1539

1 health education, and other disease detec-
2 tion, prevention, and response methods.

3 (xiii) Tribal vital services, as defined
4 by the Commissioner of the Administration
5 for Native Americans in consultation with
6 Tribal governments and after conferring
7 with urban Indian organizations.

8 (xiv) Grocery work physically per-
9 formed at grocery stores, supermarkets,
10 convenience stores, corner stores, drug
11 stores, retail facilities specializing in med-
12 ical goods and supplies, bodegas, and other
13 locations where individuals purchase non-
14 prepared food items.

15 (xv) Restaurant work, including carry-
16 out, drive-thru, or food delivery work, re-
17 quiring physical interaction with individ-
18 uals or food products.

19 (xvi) Food production work involving
20 the physical interaction with food products,
21 including all agricultural work, farming,
22 fishing, forestry, ranching, processing, can-
23 ning, slaughtering, packaging, baking,
24 butchering, and other food production
25 work, such as any service or activity in-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003844
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 34 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1540

1 cluded within the provisions of section 3(f)
2 of the Fair Labor Standards Act of 1938
3 (29 U.S.C. 2038(f)), or section 3121(g) of
4 the Internal Revenue Code of 1986, and
5 the handling, planting, drying, packing,
6 packaging, processing, freezing, or grading
7 prior to delivery for storage of any agricul-
8 tural or horticultural commodity in its un-
9 manufactured state.

10 (xvii) Transportation work, includ-
11 ing—

12 (I) any services in public trans-
13 portation, as defined in — section
14 5302(14) of title 49, United States
15 Jode;

16 (II) any private transportation of
17 people, such as transportation pro-
18 vided by air, rail, bus, taxicab, per-
19 sonal ear or truck, non-motorized ve-
20 hiele, or otherwise, including all serv-
21 ices performed by individuals working
22 in or on such vehicles, vehicle depots,
23 or transit facilities;
24 (II) any private transportation
25 of goods in bulk, including transpor-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003845
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 35 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1541

1 tation via heavy or light truck, rail,
2 air, or otherwise;

3 (IV) any public or private trans-
4 portation of mail or packages;

5 (V) any private transportation of

6 food or other goods to individuals, in-
7 cluding in a personal car or truck,

8 non-motorized vehicle, or otherwise;

9 (VI) any services in passenger
10 rail transportation, including com-
11 muter rail, intercity passenger rail, or
12 Amtrak, including: services performed
13 by employees of contractors of such
14 entities;

15 (VII) any services in the trans-
16 portation of persons, property, or mail

17 by an aircraft of an air carrier con-
18 ducting operations under part 121 of
19 title 14, Code of Federal Regulations
20 (or successor regulations), or a for-
21 elgn air carrier within, to, or from the
22 United States, either on board an air-
23 craft or on the ground at an airport,
24 including services performed by em-
25 ployees of contractors of air carriers,

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003846
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 36 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1542

1 or foreign air carriers, as described in
2 section 4111(3) of the CARES Act
3 (Public Law 116-136);

4 (VIII) any services as an aircraft
5 mechanic or technician who performs
6 maintenance, repair, or overhaul work
7 on an aircraft of an air carrier con-
8 ducting operations under such part
9 121 or foreign air earrier within the
10 United States;

11 (IX) services as maritime work-
12 ers who qualify as seamen under sec-
13 tion 10101(8) of title 46, United
14 States Code, and other maritime em-
15 ployees including—

16 (aa) longshoremen, harbor
17 workers and shipbuilders covered
18 under section 2(3) of — the
19 Longshore and Harbor Workers’
20 Compensation Act (383 U.S.C.
21 902(3)) involved in the transpor-
22 tation of merchandise or pas-
23 sengers by water; and
24 (bb) shipbuilders and ship
25 repairers who are working for an

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003847
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 37 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

15438

1 employer performing shipbuilding
2 or ship repair work under con-
3 tract or subcontract to the De-
4 partments of Defense, Energy or
5 Homeland Security for military
6 or other national security pur-
7 poses; and

8 (X) services as maritime trans-
9 portation workers supporting or ena-
10 bling transportation functions, inelud-
11 ing such services as—

12 (aa) barge workers, tug op-
13 erators, and port and facility se-
14 curity personnel;

15 (bb) marine dispatchers; and
16 (ec) workers who repair and
17 maintain marine vessels (inelud-
18 ing the equipment and infra-
19 structure that enables operations
20 that encompass movement of
21 cargo and passengers).

22 (xvii) Work physically performed in a
23 warehouse or other facility in warehousing
24 (including all services performed by indi-
25 viduals picking, sorting, packing, and ship-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003848
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 38 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1544

1 ping in warehouses), storage, distribution,
2 or call center support facilities, and other
3 essential operational support functions that
4 are necessary to accept, store, and process
5 goods, and that facilitate the goods’ trans-
6 portation and delivery.

7 (xix) Cleaning work and_ building
8 maintenance work physically performed on
9 the grounds of a facility, including all cus-
10 todial or janitorial services, security serv-
11 ices, and repair and maintenance services.
12 (xx) Work in the eolleetion, removal,
13 transport, storage, or disposal of residen-
14 tial, industrial, or commercial solid waste
15 and recycling, including services provided
16 by individuals who drive waste or recyeling
17 trucks, who pick up waste or reeyeling
18 from residential or commercial locations,
19 or who work at waste or recycling centers
20 or landfills.
21 (xxi) Work in the gathering, proc-
22 essing, disseminating, and delivery of news
23 and information that serves the public in-
24 terest to the public through mass media,
25 including television, radio, and newspapers.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003849
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 39 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1545

1 (xxii) Anv work performed by an em-
2 ployee of a State, locality, or Tribal gov-
3 ernment, that is determined to be essential
4 work by the highest authority of such
5 State, locality, or Tribal government.

6 (xxiii) Edueational work, school nutri-
7 tion work, and other work required to op-
8 erate a school facility, imelading early
9 childhood programs, preschool programs,
10 elementary and secondary education, and
11 higher education.

12 (xxiv) Laundry work, including work
13 in laundromats, laundry service companies,
14 and dry cleaners.

15 (xxv) Elections work physically per-
16 formed at polling places or otherwise
17 amongst the public, including public-sector
18 elections personnel and private-sector elec-
19 tions personnel.
20 (xxvi) Hazardous materials manage-
21 ment, response, and cleanup work associ-
22 ated with any other essential work covered
23 under this paragraph, including health
24 care waste (including medical, pharma-
25 ceuticals, and medical material produe-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003850
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 40 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1546

1 tion), and testing operations (including
2 laboratories processing test kits).

3 (xxvii) Disinfection work for all faeili-
4 ties and modes of transportation involved
5 in other essential work covered under this
6 paragraph.

7 (xxvii) Work in eritical elinical re-
8 search, development, and testing necessary
9 for COVID-19 response that involves
10 physical interaction with hazardous mate-
11 rials, such as samples of COVID-19.

12 (xxix) Work in mortuary, funeral, cre-
13 mation, burial, cemetery, and related serv-
14 1¢es.

15 (xxx) Work requiring physical inter-
16 actions with patients in physical therapy,
17 occupational therapy, speech-language pa-
18 thology, and respiratory therapy and other
19 therapy services.
20 (xxxi) Dental care work requiring
21 physical interaction with patients.
22 (xxxii) Work performed by employees
23 of the U.S. Postal Service.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003851
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 41 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1547

1 (xxxilil) Work at hotel and commercial

2 lodging facilities that are used for COVID-—

3 19 mitigation and containment measures.

4 (6) ESSENTIAL WORKER.—

5 (A) IN GENERAL.—The term ‘essential

6 worker’? means an individual, whose work and

7 duties include essential work, and who is—

8 (i) an employee of an emplover; or

9 (ii) an individual performing any serv-
10 ices or labor for remuneration for an em-
11 ployer, regardless of whether the individual
12 is classified as an independent contractor
13 by the employer.

14 (B) IMMIGRATION STATUS.—Such term in-
15 cludes an individual regardless of the individ-
16 ual’s immigration status.

17 (7) ESSENTIAL WORK EMPLOYER.—The term
18 “essential work employer’? means an employer who
19 employs, or provides remuneration for services or
20 labor to, an essential worker.
21 (8) FLSA TERMS.—The terms “employ’’, “‘per-
22 son”, “regular rate’, and ‘State’ have the mean-
23 ings given the terms in section 3 of the Fair Labor
24 Standards Act of 1938 (29 U.S.C. 203).

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003852
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 42 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1548

1 (9) HIGHLY-COMPENSATED ESSENTIAL WORK-
2 ER.—The term “highly-compensated essential work-
3 er’’ means an essential worker who is paid the equiv-
4 alent of $200,000 or more per year by an essential
5 work employer.

6 (10) LARGE ESSENTIAL WORK EMPLOYER.—
7 The term “large essential work employer’ means an
8 essential work employer who has more than 500 in-
9 dividuals who are employed by the employer or are
10 otherwise providing services or labor for remunera-
il tion for the employer.

12 (11) SELF-DIRECTED CARE WORKER.—The
13 term “‘self-directed care worker’ means an_ indi-
14 vidual employed to provide care (which may include
15 items and services) to an individual client—

16 (A) under a self-directed service delivery
17 model through a program established or admin-
18 istered by a State, locality, Tribal government,
19 or the Federal Government; or
20 (B) on the individual chent’s own accord
21 and using the individual client’s own finances.
22 (12) TRIBAL EMPLOYER.—The term ‘Tribal
23 emplover’’ means—
24 (A) any Tribal government, a subdivision
25 of a Tribal government (determined in aceord-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003853
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 43 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1549

1 ance with section 7871(d) of the Internal Rev-
2 enue Code), or an agency or instrumentality of

3 a Tribal government or subdivision thereof;

4 (B) any Tribal organization (as the term

5 “tribal organization” is defined in section 4(1)

6 of the Indian Self-Determination and Education
7 Assistance Act (25 U.S.C. 5304(1));

8 (C) any corporation if more than 50 per-

9 cent (determined by vote and value) of the out-
10 standing stock of such corporation is owned, di-
11 rectly or indirectly, by any entity deseribed in
12 subparagraph (A) or (B); or

13 (D) any partnership if more than 50 per-
14 cent of the value of the capital and profits in-
15 terests of such partnership is owned, directly or
16 indirectly, by any entity described in subpara-
17 graph (A) or (B).

18 (13) TRIBAL GOVERNMENT.—The term ‘Tribal
19 government” means the recognized governing body
20 of any Indian or Alaska Native tribe, band, nation,
21 pueblo, village, community, component band, or com-
22 ponent reservation individually identified Gneluding
23 parenthetically) in the list published most recently as
24 of the date of enactment of this Act pursuant to sec-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003854
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 44 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1550
1 tion 104 of the Federally Recognized Indian Tribe
List Act of 1994 (25 U.S.C. 51381).
(14) WorK.—The term ‘work’? means employ-
ment by, or engagement in providing labor or serv-

ices for, an employer.

2
3
4
5
6 SEC. 170102. PANDEMIC PREMIUM PAY FOR ESSENTIAL
7 WORKERS.

8 (a) IN GENERAL.— Beginning 3 days after an essen-
9 tial work employer receives a grant under section 104

10 from the Secretary of the Treasury, the essential work em-

11 ployer shall—

 

12 (1) be required to comply with subsections (b)
13 through (h); and
14 (2) be subject to the enforcement requirements
15 of section 105.
16 (b) PANDEMIC PREMIUM Pay.—
17 (1) IN GENERAL.—An essential work employer
18 receiving a grant under section 104 shall, in aceord-
19 ance with this subsection, provide each essential
20 worker of the essential work employer with premium
21 pay at a rate equal to $13 for each hour of work
22 performed by the essential worker for the employer
23 from January 27, 2020, until the date that is 60
24 days after the last day of the COVID-19 Public
25 Health Emergency.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003855
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 45 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1551

1 (2) MAXIMUM AMOUNTS.—The total amount of
2 all premium pay under this subsection that an essen-
3 tial work employer is required to provide to an es-
4 sential worker, including through any retroactive
5 payment under paragraph (3), shall not exceed—

6 (A) for an essential worker who is not a
7 highly-compensated essential worker, $10,000
8 reduced by employer payroll taxes with respect
9 to such premium pay; or

10 (B) for a highly-compensated essential
il worker, $5,000 reduced by employer payroll
12 taxes with respect to such premium pay.

13 (3) RETROACTIVE PAYMENT.—For all work
14 performed by an essential worker during the period
15 from January 27, 2020, through the date on which
16 the essential work employer of the worker receives a
17 erant under this title, the essential work employer
18 shall use a portion of the amount of such grant to
19 provide such worker with premium pay under this
20 subsection for such work at the rate provided under
21 paragraph (1). Such amount shall be provided to the
22 essential worker as a lump sum in the next paycheck
23 (or other payment form) that immediately follows
24 the receipt of the grant by the essential work em-
25 ployer. In any ease where it is impossible for the em-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003856
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 46 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1552

1 ployer to arrange for payment of the amount due in
2 such paycheck (or other payment form), such
3 amounts shall be paid as soon as practicable, but in
4 no event later than the second paycheck (or other
5 payment form) following the receipt of the grant by
6 the essential work employer.

7 (4) NO EMPLOYER DISCRETION.—An essential
8 work employer receiving a grant under section 104
9 shall not have any discretion to determine which
10 portions of work performed by an essential worker
il qualify for premium pay under this subsection, but
12 shall pay such premium pay for any increment of
13 time worked by the essential worker for the essential
14 work employer up to the maximum amount applica-
15 ble to the essential worker under paragraph (2).
16 (¢) PROHIBITION ON REDUCING COMPENSATION AND

17 DISPLACEMENT.—

18 (1) IN GENERAL.—Any payments made to an
19 essential worker as premium pay under subsection
20 (b) shall be in addition to all other compensation, in-
21 cluding all wages, remuneration, or other pay and
22 benefits, that the essential worker otherwise receives
23 from the essential work employer.

24 (2) REDUCTION OF COMPENSATION.—An essen-
25 tial work emplover receiving a grant under section

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003857
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 47 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1553
1 104 shall not, durme the period beginning on the
2 date of enactment of this Act and ending on the
3 date that is 60 days after the last day of the
4 COVID-19 Public Health Emergency, reduce or in
5 any other way diminish, any other compensation, in-
6 cluding the wages, remuneration, or other pay or
7 benefits, that the essential work employer provided
8 to the essential worker on the day before the date
9 of enactment of this Act.
10 (3) DISPLACEMENT.—An essential work em-
il ployer shall not take any action to displace an essen-
12 tial worker (including partial displacement such as a
13 reduction in hours, wages, or employment. benefits)
14 for purposes of hirme an individual for an equivalent
15 position at a rate of compensation that is less than
16 is required to be provided to an essential worker
17 under paragraph (2).
18 (d) DEMARCATION FROM OTHER COMPENSATION.—
19 The amount of any premium pay paid under subsection
20 (b) shall be clearly demarcated as a separate line item in
21 each paystub or other document provided to an essential
22 worker that details the remuneration the essential worker
23 received from the essential work employer for a particular
24 period of time. If any essential worker does not otherwise
25 regularly receive any such paystub or other document from
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003858
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 48 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1554
1 the employer, the essential work employer shall provide
2 such paystub or other document to the essential worker
3 for the duration of the period in which the essential work
4 employer provides premium pay under subsection (b).
5 (e) EXCLUSION FROM WAGE-BASED CALCULA-
6 TIONS.—Any premium pay under subsection (b) paid to
7 an essential worker under this section by an essential work
8 employer receiving a grant under section 104 shall be ex-
9 eluded from the amount of remuneration for work paid
10 to the essential worker for purposes of—
il (1) caleulating the essential worker’s eligibility
12 for any wage-based benefits offered by the essential
13 work employer;
14 (2) computing the regular rate at which such
15 essential worker is employed under section 7 of the
16 Fair Labor Standards Act of 1938 (29 U.S.C. 207);
17 and
18 (3) determining whether such essential worker
19 is exempt from application of such section 7 under
20 section 13(a)(1) of such Act (29 U.S.C. 213(a)(1)).
21 (f) ESSENTIAL WORKER DEATH.—
22 (1) IN GENERAL.—In any case in which an es-
23 sential worker of an essential work employer receiv-
24 ing a grant under section 104 exhibits symptoms of
25 COVID-19 and dies, the essential work emplover
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003859
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 49 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1555

1 shall pay as a lump sum to the next of kin of the
2 essential worker for premium pay under subsection
3 (b)—

4 (A) for an essential worker who is not a
5 highly-compensated essential worker, the
6 amount determined under subsection (b)(2)(A)
7 minus the total amount of any premium pay the
8 worker received under subsection (b) prior to
9 the death; or

10 (B) for a highly-compensated essential
11 worker, the amount determined under sub-
12 section (b)(2)(B) minus the amount of any pre-
13 mium pay the worker received under subsection
14 (b) prior to the death.

15 (2) TREATMENT OF LUMP SUM PAYMENTS.

16 (A) TREATMENT AS PREMIUM PAY.—For
17 purposes of this title, any payment made under
18 this subsection shall be treated as a premium
19 pay under subsection (b).
20 (B) TREATMENT FOR PURPOSES OF IN-
21 TERNAL REVENUE CODE OF 1986.—For pur-
22 poses of the Internal Revenue Code of 1986,
23 any payment made under this subsection shall
24 be treated as a payment for work performed by
25 the essential worker.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003860
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 50 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1 (2) APPLICATION TO SELF-DIRECTED CARE WORK-

2 ERS FUNDED THROUGH MEDICAID OR THE VETERAN-DI-

3. RECTED CARE PROGRAM.—

4 (1) Mepicatp.—In the case of an essential
5 work employer receiving a grant under section 104
6 that is a covered emplover described in section
7 101(8)(C)G)(V) who, under a State Medicaid plan
8 under title XIX of the Social Security Act (42
9 U.S.C. 1396 et seq.) or under a waiver of such plan,
10 has opted to receive items or services using a self-
il directed service delivery model, the preceding re-
12 quirements of this section, including the require-
13 ments to provide premium pay under subsection (b)
14 (including a lump sum payment in the event of an
15 essential worker death under subsection (f)) and the
16 requirements of sections 104 and 105, shall apply to
17 the State Medicaid agency responsible for the ad-
18 ministration of such plan or waiver with respect to
19 self-directed care workers employed by that em-
20 plover. In administering payments made under this
21 title to such self-directed care workers on behalf of
22 such employers, a State Medicaid agency shall—

23 (A) exelude and disregard any payments
24 made under this title to such self-directed work-
25 ers from the individualized budget that applies

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003861
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 51 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1557

1 to the items or services furnished to the indi-
2 vidual client employer under the State Medicaid
3 plan or waiver;

4 (B) to the extent practicable, administer
5 and provide payments under this title directly
6 to such self-directed workers through arrange-
7 ments with entities that provide financial man-
8 agement services in connection with the self-di-
9 rected service delivery models used under the
10 State Medicaid plan or waiver; and

11 (C) ensure that individual client employers
12 of such self-directed workers are provided notice
13 of, and comply with, the prohibition under see-
14 tion 105(b)(1)(B).

15 (2) VETERAN-DIRECTED CARE PROGRAM.—In
16 the case of an essential work employer that is a cov-
17 ered employer described in section 101(8)(C)G)(V)
18 who is a veteran participating in the Veteran Di-
19 rected Care program administered by the VA Office
20 of Geriatrics & Extended Care of the Veterans
21 Health Administration, the preceding requirements
22 of this section and sections 104 and 105, shall apply
23 to such VA Office of Geriatrics & Extended Care
24 with respect to self-directed care workers employed
25 by that employer. Paragraph (1) of this subsection

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003862
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 52 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1558

1 shall apply to the administration by the VA Office
2 of Geriatrics & Extended Care of payments made
3 under this title to such self-directed care workers on
4 behalf of such employers in the same manner as
5 such requirements apply to State Medicaid agencies.
6 (3) PENALTY ENFORCEMENT.—The Secretary
7 of Labor shall consult with the Secretary of Health
8 and Human Services and the Secretary of Veterans
9 Affairs regarding the enforcement of penalties im-
10 posed under section 105(b)(2) with respect to viola-
11 tions of subparagraph (A) or (B) of section
12 105(b)(1) that involve self-directed workers for
13 which the requirements of this section and sections
14 104 and 105 are applied to a State Medicaid agency
15 under paragraph (1) or the VA Office of Geriatrics
16 & Extended Care under paragraph (2).
17 (h) INTERACTION WITH STAFFORD AcCT.—Nothing
18 in this section shall nullify, supersede, or otherwise change

—
\©

a State’s ability to seek reimbursement under section 403

20 of the Robert T. Stafford Disaster Relief and Emergency
21 Assistance Act (42 U.S.C. 5170b) for the costs of pre-
22 mium pay based on pre-disaster labor policies for eligible
23 employees.
24 Gj) CALCULATION OF Patb LEAVE UNDER FFCRA
25 AND FMLA.—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003863
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 53 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1559
1 (1) FAMILIES FIRST CORONAVIRUS RESPONSE
2 ACT.—Section 5110(5)(B) of the Families First
3 Coronavirus Response Act (29 U.S.C. 2601 note) is
4 amended by adding at the end the following:
5 “Gii) PANDEMIC PREMIUM PAY.—
6 Compensation received by an employee
7 under section 102(b) of the COVID-19
8 Heroes Fund Act of 2020 shall be included
9 as remuneration for employment paid to
10 the employee for purposes of computing
11 the regular rate at which such employee is
12 employed.”’.
13 (2) FAMILY AND MEDICAL LEAVE ACT OF
14 1993.—Section 110(b)(2)(B) of the Family and Med-
15 ical Leave Act of 1993 (29 U.S.C. 2620(b)(2)(B)) is
16 amended by adding at the end the following:
17 “Gil) PANDEMIC PREMIUM PAY.—
18 Compensation received by an employee
19 under section 102(b) of the COVID-19
20 Heroes Fund Act of 2020 shall be included
21 as remuneration for employment paid to
22 the employee for purposes of computing
23 the regular rate at which such employee is
24 employed.”’.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003864
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 54 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1560
1 SEC. 170103. COVID-19 HEROES FUND.

 

2 (a) ESTABLISHMENT.—There is established in the

3 Treasury of the United States a fund to be known as the

4 “COVID-19 Heroes Fund” (referred to in this section as

5 the “Fund’’), consisting of amounts appropriated to the

6 fund under section 107.

7 (b) FUND ADMINISTRATION.—The Fund shall be ad-

§ ministered by the Seeretary of the Treasury.

9 (¢c) USE oF FunDs.—Amounts in the Fund shall be
10 available to the Secretary of the Treasury for earrying out
11 section 104.

12 SEC. 170104. COVID-19 HEROES FUND GRANTS.

13 (a) GRANTS.—

14 (1) FOR PANDEMIC PREMIUM PAY.—The See-

15 retary of the Treasury shall award a grant to each

16 essential work employer that apples for a grant, in

17 accordance with this section, for the purpose of pro-

18 viding premium pay to essential workers under sec-

19 tion 102(b), including amounts paid under section

20 102(f).

21 (2) ELIGIBILITY.—

22 (A) ELIGIBLE EMPLOYERS GENERALLY.—

23 Any essential work employer shall be eligible for

24 a grant under paragraph (1).

25 (B) SELF-DIRECTED CARE WORKERS.—A

26 self-directed care worker employed by an essen-
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003865
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 55 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1561

1 tial work employer other than an essential work
2 employer described in section 102(g), shall be
3 eligible to apply for a grant under paragraph
4 (1) in the same manner as an essential work
5 employer. Such a worker shall provide premium
6 pay to himself or herself in accordance with this
7 section, including the recordkeeping and refund
8 requirements of this section.

9 (b) AMOUNT OF GRANTS.—

10 (1) IN GENERAL.—The maximum amount avail-
il able for making a grant under subsection (a)(1) to
12 an essential work employer shall be equal to the sum
13 of—

14 (A) the amount obtained by multiplying
15 $10,000 by the number of essential workers the
16 employer certifies, in the application submitted
17 under subsection (¢)(1), as employing, or pro-
18 viding remuneration to for services or labor,
19 who are paid wages or remuneration by the em-
20 ployer at a rate that is less than the equivalent
21 of $200,000 per year; and
22 (B) the amount obtained by multiplying
23 $5,000 by the number of highly-compensated
24 essential workers the employer certifies, in the
25 application submitted under subsection (¢)(1),

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003866
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 56 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1562
1 as employing, or providing remuneration to for
2 services or labor, who are paid wages or remu-
3 neration by the employer at a rate that is equal
4 to or greater than the equivalent of $200,000
5 per vear.
6 (2) NO PARTIAL GRANTS.—The Secretary of
7 the Treasury shall not award a grant under this sec-
8 tion in an amount less than the maximum described
9 in paragraph (1).
10 (¢) GRANT APPLICATION AND DISBURSAL.—
11 (1) APPLICATION.—Any essential work em-
12 ployer seeking a grant under subsection (a)(1) shall
13 submit an application to the Secretary of the Treas-
14 ury at such time, in such manner, and complete with
15 such information as the Secretary may require.
16 (2) NOTICE AND CERTIFICATION.—
17 (A) IN GENERAL.—The Secretary of the
18 Treasury shall, within 15 days after receiving a
19 complete application from an essential work em-
20 ployer eligible for a grant under this section—
21 Gi) notify the employer of the See-
22 retary’s findings with respect to the re-
23 quirements for the grant; and
24 (i)(1) if the Secretary finds that the
25 essential work employer meets the require-
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003867
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 57 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1563

1 ments under this section for a grant under
2 subsection (a), provide a certification to
3 the emplover—

4 (aa) that the employer has met
5 such requirements;

6 (bb) of the amount of the grant
7 payment that the Secretary has deter-
8 mined the employer shall receive
9 based on the requirements under this
10 section; or

11 (II) if the Seeretary finds that the es-
12 sential work employer does not meet the
13 requirements under this section for a grant
14 under subsection (a), provide a notice of
15 denial stating the reasons for the denial
16 and provide an opportunity for administra-
17 tive review by not later than 10 days after
18 the denial.

19 (B) TRANSFER.—Not later than 7 days
20 after making a certification under subpara-
21 eraph (A)(ii) with respect to an essential work
22 employer, the Secretary of the Treasury shall
23 make the appropriate transfer to the employer
24 of the amount of the grant.
25 (d) USE OF FUNDS.—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003868
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 58 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1564

1 (1) IN GENERAL.—An essential work employer
2 receiving a grant under this section shall use the
3 amount of the grant solely for the followmg pur-
4 poses:

5 (A) Providing premium pay under section
6 102(b) to essential workers in accordance with
7 the requirements for such payments under such
8 section, including providing payments described
9 in section 102(f) to the next of kin of essential
10 workers in accordance with the requirements
il for such payments under such section.

12 (B) Paying employer payroll taxes with re-
13 spect to premium pay amounts described in
14 subparagraph (A), including such payments de-
15 seribed in section 102(f).

16 Each dollar of a grant received by an essential work
17 employer under this title shall be used as provided
18 in subparagraph (A) or (B) or returned to the Sec-
19 retary of the Treasury.
20 (2) NO OTHER USES AUTHORIZED.—An essen-
21 tial work employer who uses any amount of a grant
22 for a purpose not required under paragraph (1) shall
23 be—
24 (A) considered to have misused funds in
25 violation of section 102; and

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003869
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 59 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1565
1 (B) subject to the enforcement and rem-
2 edies provided under section 105.
3 (3) REFUND.—
4 (A) IN GENERAL.—If an essential work
5 employer receives a grant under this section
6 and, for any reason, does not provide every dol-
7 lar of such grant to essential workers in aecord-
8 ance with the requirements of this title, then
9 the employer shall refund any such dollars to
10 the Seeretary of the Treasury not later than
11 June 30, 2021. Any amounts returned to the
12 Secretary shall be deposited into the Fund and
13 be available for any additional grants under this
14 section.
15 (B) REQUIREMENT FOR NOT REDUCING
16 COMPENSATION.—An_ essential work employer
17 who is required to refund any amount under
18 this paragraph shall not reduce or otherwise di-
19 minish an eligible worker’s compensation or
20 benefits in response to or otherwise due to such
21 refund.
22 (e) RECORDKEEPING.—An essential work employer

23 that receives a grant under this section shall—

24 (1) maintain records, including payroll records,
25 demonstrating how each dollar of funds received
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003870
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 60 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1566
1 through the grant were provided to essential work-
2 ers; and
3 (2) provide such records to the Seeretary of the
4 Treasury or the Secretary of Labor upon the request
5 of either such Secretary.
6 (f) RECOUPMENT.—In addition to all other enforce-
7 ment and remedies available under this title or any other
8 law, the Secretary of the Treasury shall establish a process
9 under which the Secretary shall recoup the amount of any
10 grant awarded under subsection (a)(1) if the Seeretary de-
11 termines that the essential work employer receiving the
12 grant—
13 (1) did not provide all of the dollars of such
14 grant to the essential workers of the employer;
15 (2) did not, in fact, have the number of essen-
16 tial workers certified by the employer in accordance
17 with subparagraphs (A) and (B) of subsection
18 (b)(1);
19 (3) did not pay the essential workers for the
20 number of hours the emplover claimed to have paid;
21 or
22 (4) otherwise misused funds or violated this
23 title.
24 (2) SPECIAL RULE FOR CERTAIN EMPLOYEES OF

25 TRIBAL EMPLOYERS.—Essential workers of Tribal em-

 

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003871
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 61 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1567

1 ployers who receive funds under title H shall not be eligi-

2 ble to receive funds from grants under this section.

3 (h) Tax TREATMENT.—
4 (1) EXCLUSION FROM INCOME.—For purposes
5 of the Internal Revenue Code of 1986, any grant re-
6 ceived by an essential work employer under this sec-
7 tion shall not be included in the gross income of
8 such essential work employer.
9 (2) DENIAL OF DOUBLE BENEFIT.—
10 (A) IN GENERAL.—TIn the case of an essen-
11 tial work employer that receives a grant under
12 this section—
13 (7) amounts paid under subsections
14 (b) or (f) of section 102 shall not be taken
15 into account as wages for purposes of sec-
16 tions 41, 45A, 51, or 1396 of the Internal
17 Revenue Code of 1986 or section 2301 of
18 the CARES Act (Public Law 116-136);
19 and
20 (i) any deduction otherwise allowable
21 under such Code for applicable payments
22 during any taxable year shall be reduced
23 (but not below zero) by the excess Gf any)
24 of—
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003872
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 62 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1568

1 (I) the aggregate amounts of
2 grants received under this section;
3 over

4 (II) the sum of any amount re-
5 funded under subsection (d) plus the
6 aggregate amount of applicable pay-
7 ments made for all preceding taxable
8 years.

9 (B) APPLICABLE PAYMENTS.—For  pur-
10 poses of this paragraph, the term ‘“‘applicable
il payments” means amounts paid as premium
12 pay under subsections (b) or (f) of seetion 102
13 and amounts paid for employer payroll taxes
14 with respect to such amounts.

15 (C) AGGREGATION RULE.—Rules similar
16 to the rules of subsections (a) and (b) of seetion
17 52 of the Internal Revenue Code of 1986 shall
18 apply for purposes of this section.

19 (3) INFORMATION REPORTING.—The Secretary
20 of the Treasury shall submit to the Commissioner of
21 Internal Revenue statements containing—
22 (A) the name and tax identification num-
23 ber of each essential work employer receiving a
24 grant under this section;
25 (B) the amount of such grant; and

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003873
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 63 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1569
1 (C) any amounts refunded under section
2 (d)(3).
3 G) REPORTS.—
4 (1) IN GENERAL.—Not later than 30 days after
5 obligating the last dollar of the funds appropriated
6 under this title, the Secretary of the Treasury shall
7 submit a report, to the Committees of Congress de-
8 seribed in paragraph (2), that—
9 (A) certifies that all funds appropriated
10 under this title have been obligated; and
11 (B) indicates the number of pending appli-
12 cations for grants under this section that will
13 be rejected due to the lack of funds.
14 (2) COMMITTEES OF CONGRESS.—The Commit-
15 tees of Congress described in this paragraph are—
16 (A) the Committee on Ways and Means of
17 the House of Representatives;
18 (B) the Committee on Edueation and
19 Labor of the House of Representatives;
20 (C) the Committee on Finance of the Sen-
21 ate; and
22 (D) the Committee on Health, Edueation,
23 Labor, and Pensions of the Senate.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003874
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 64 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1570
1 SEC. 170105. ENFORCEMENT AND OUTREACH.
2 (a) DUTIES OF SECRETARY OF LABOR.—The Sec-
3 retary of Labor shall—
4 (1) have authority to enforce the requirements
5 of section 102, in accordance with subsections (b)
6 through (e);
7 (2) conduct outreach as deseribed in subsection
8 (f); and
9 (3) coordinate with the Secretary of the Treas-
10 ury as needed to carry out the Secretary of Labor’s
11 responsibilities under this section.
12 (b) PROHIBITED ACTS, PENALTIES, AND ENFORCE-
13) MENT.—
14 (1) PROHIBITED ACTS.—It shall be unlawful for
15 a person to—
16 (A) violate any provision of section 102 ap-
17 plicable to such person; or
18 (B) discharge or in any other manner dis-
19 criminate against any essential worker because
20 such essential worker has filed any complaint or
21 instituted or caused to be instituted any pro-
22 ceeding under or related to this title, or has tes-
23 tified or is about to testify in any such pro-
24 ceeding.
25 (2) ENFORCEMENT AND PENALTIES.—
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003875
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 65 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1571

1 (A) PREMIUM PAY VIOLATIONS.—A viola-
2 tion described in paragraph (1)(A) shall be
3 deemed a violation of section 7 of the Fair
4 Labor Standards Act of 1938 (29 U.S.C. 207)
5 and unpaid amounts required under this section
6 shall be treated as unpaid overtime compensa-
7 tion under such section 7 for the purposes of
8 sections 15 and 16 of such Aet (29 U.S.C. 215
9 and 216).

10 (B) DISCHARGE OR DISCRIMINATION.—A
11 violation of paragraph (1)(B) shall be deemed a
12 violation of section 15(a)(3) of the Fair Labor
13 Standards Act of 1938 (29 U.S.C. 215(a)(3)).
14 (c) INVESTIGATION.—

15 (1) IN GENERAL.—To ensure compliance with
16 the provisions of section 102, including any regula-
17 tion or order issued under that section, the See-
18 retary of Labor shall have the investigative authority
19 provided under section lJ1(a) of the Fair Labor
20 Standards Act of 1938 (29 U.S.C. 211(a)). For the
21 purposes of any investigation provided for in this
22 subsection, the Secretary of Labor shall have the
23 subpoena authority provided for under section 9 of
24 such Act (29 U.S.C. 209).

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003876
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 66 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1572

1 (2) STATE AGENCIES.—The Secretary of Labor
2 may, for the purpose of carrying out the functions
3 and duties under this section, utilize the services of
4 State and local agencies in accordance with section
5 11(b) of the Fair Labor Standards Act of 1938 (29
6 U.S.C, 211(b)).

7 (d) ESSENTIAL WORKER ENFORCEMENT.—

8 (1) RIGHT OF ACTION.—An action alleging a
9 violation of paragraph (1) or (2) of subsection (b)
10 may be maintained against an essential work em-
il ployer receiving a grant under section 104 in any
12 Federal or State court of competent jurisdiction by
13 one or more essential workers or their representative
14 for and on behalf of the essential workers, or the es-
15 sential workers and others similarly situated, in the
16 same manner, and subject to the same remedies (in-
17 cluding attorney’s fees and costs of the action), as
18 an action brought by an employee alleging a viola-
19 tion of section 7 or 15(a)(3), respectively, of the
20 Fair Labor Standards Act of 1988 (29 U.S.C. 207,
21 215(a)(3)).
22 (2) NO WAIVER.—In an action alleging a viola-
23 tion of paragraph (1) or (2) of subsection (b)
24 brought by one or more essential workers or their
25 representative for and on behalf of the persons as

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003877
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 67 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1573

1 deseribed in paragraph (1), to enforce the rights in
2 section 102, no court of competent jurisdiction may
3 erant the motion of an essential work employer re-
4 ceiving a grant under section 104 to compel arbitra-
5 tion, under chapter 1 of title 9, United States Code,
6 or any analogous State arbitration statute, of the
7 claims involved. An essential worker’s right to bring
8 an action described in paragraph (1) or subsection
9 (b)(2)(A) on behalf of similarly situated essential
10 workers to enforce such rights may not be subject to
11 any private agreement that purports to require the
12 essential workers to pursue claims on an individual
13 basis.

14 (e) RECORDKEEPING.—An essential work employer
15 receiving a grant under section 104 shall make, keep, and

oooh,
oN

preserve records pertaining to compliance with section 102

—_
~

in accordance with section 11(e) of the Fair Labor Stand-

—_
CO

ards Act of 1988 (29 U.S.C. 211(e)) and in accordance

—
\©

with regulations preseribed by the Secretary of Labor.

No
OQ

(f) OUTREACH AND EDUCATION.—Out of amounts

NO
—

appropriated to the Secretary of the Treasury under sec-

ho
No

tion 107 for a fiscal year, the Secretary of the Treasury

ho
Go

shall transfer, to the Seeretary of Labor, an amount equal

we)
i

to 0.50 percent of such funds, of which the Secretary of

No
Gn

Labor shall use—

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003878
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 68 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1574

—_

(1) 0.25 pereent of such funds for outreach to
essential work employers and essential workers re-
garding the premium pay under section 102; and

(2) 0.25 percent of such funds to implement an
advertising campaign encouraging large essential
work employers to provide the same premium pay
provided for by section 102 using the large essential

work employers’ own funds and without utilizing

oO Aa aN DH OD SP WH Ld

grants under this title.

=
©

(g) CLARIFICATION OF ENFORCING OFFICIAL.—

—
—

Nothing in the Government Employee Rights Act of 1991

=
No

(42 U.S.C. 2000e-16a et seq.) or section 3(e)(2)(C) of the

—
On

Fair Labor Standards Act of 1988 (29 U.S.C.

jah
fp

203(e)(2)(C)) shall be construed to prevent the Secretary

—
ws

of Labor from carrying out the authority of the Secretary

—
on

under this section in the case of State employees deseribed

—
~

in section 304(a) of the Government Employee Rights Act

—
oO

of 1991 (42 U.S.C. 2000e-16e(a)).

—
\©

SEC. 170106. FUNDING FOR THE DEPARTMENT OF THE

No
OQ

TREASURY OFFICE OF INSPECTOR GENERAL.

NO
—

There is appropriated, out of money in the Treasury

ho
No

not otherwise appropriated, to the Office of the Inspector

ho
Go

General of the Department of the Treasury, $1,000,000

we)
i

to earry out audits, investigations, and other oversight ac-

No
Gn

tivities authorized under the Inspector General Act of

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003879
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 69 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

eat

18
1978 (5 U.S.C. App.) that are related to the provisions

75

—_

of, and amendments made by, this title, to remain avail-
able until December 31, 2022.
SEC. 170107. AUTHORIZATION AND APPROPRIATIONS.

There is authorized to be appropriated, and there is
hereby appropriated, $180,000,000,000 to carry out this
title, to remain available until expended, to carry out this

title.

TITLE II—PROVISIONS RELAT-
ING TO FEDERAL EMPLOYEES
AND COVID-19

SEC. 170201. DEFINITIONS.

oO Aa aN DH OD SP WH Ld

pm om mmm me
Wm NO = ©

In this title—

—
fs

(1) the term “agency’’—

—"
ws

(A) means—

oooh,
oN

(i) each agency, office, or other estab-

—_
~

lishment in the executive, legislative, or ju-

—_
CO

dicial branch of the Federal Government,

—
\©

including—

No
OQ

(I) an Executive agency, as that

NO
—

term is defined in section 105 of title

ho
No

5, United States Code;

ho
Go

(I) a military department, as

we)
i

that term is defined in section 102 of

No
Gn

title 5, United States Code;

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003880
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 70 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1576

1 (III) the Federal Aviation Ad-
2 ministration;

3 (IV) the Transportation Security
4 Administration;

5 (V) the Department of Veterans
6 Affairs; and

7 (VI) the Government Accéount-
8 ability Office;

9 (i) the District of Columbia courts
10 and the District of Columbia Public De-
11 fender Service; and

12 (ii)(1) an Indian tribe or tribal orga-
13 nization carrying out a contract or com-
14 pact under the Indian Self-Determination
15 and Edueation Assistance Act (25 U.S.C.
16 5301 et seq.);

17 (II) an Indian tribe or tribal organiza-
18 tion that receives a grant under the Trib-
19 ally Controlled Schools Act of 1988 (25
20 U.S.C. 2501 et seq.); and
21 (I) an urban Indian organization
22 that receives a grant or carries out a con-
23 tract under title V of the Indian Health
24 Care Improvement Act (25 U.S.C. 1651 et
25 seq.); and

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003881
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 71 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1577

1 (B) does not include—

2 Gi) the United States Postal Service or

3 the Postal Regulatory Commission; or

4 (ii) a nonappropriated fund instru-

5 mentality under the jurisdiction of the

6 Armed Forees;

7 (2) the term “covered duty”

8 (A) means duty that requires—

9 (i) an employee to have regular or
10 routine contact with the public; or

11 (ii) the reporting of an employee to a
12 worksite at which—
13 (I) social distancing is not pos-
14 sible, consistent with the regularly as-
15 signed duties of the position of the
16 employee; and

17 (II) other preventative measures
18 with respect to COVID-19 are not
19 available; and
20 (B) does not inelude duty that an employee
21 performs while teleworking from a residence;
22 (3) the term “covered period” means the period
23 beginning on the date on which the Secretary of
24 Health and Human Services declared a public health
25 emergency under section 319 of the Public Health

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003882
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 72 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1578

1 Service Act (42 U.S.C. 247d) with respect to
2 COVID-19 and ending on the date that is 60 days
3 after the date on which that public health emergency
4 terminates; and

5 (4) the term “employee’’—

6 (A) means an employee of an agency;

7 (B) ineludes—

8 (i) any employee of an ageneyv who oe-
9 cupies a position within the General Sched-
10 ule under subchapter III of chapter 53 of
11 title 5, United States Code;

12 (ii) any employee of an agency whose
13 pay is fixed and adjusted from time to
14 time in accordance with prevailing rates
15 under subchapter IV of chapter 53 of title
16 5, United States Code, or by a wage board
17 or similar administrative authority serving
18 the same purpose;

19 (iii) an official or employee of an In-
20 dian tribe, tribal organization, or urban In-
21 dian organization described in paragraph
22 (1)(A) (ai);
23 (iv) each employee of the Department
24 of Veterans Affairs, including an employee
25 appomted under chapter 74 of title 38,

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003883
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 73 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1579
1 United States Code, without regard to
2 whether section 7421(a) of that title, see-
3 tion 7425(b) of that title, or any other pro-
4 vision of chapter 74 of that title is incon-
5 sistent with that melusion; and
6 (v) any other individual occupying a
7 position in the civil service, as that term is
8 defined in section 2101 of title 5, United
9 States Code; and
10 (C) does not inelude—
11 (44) a member of the uniformed serv-
12 ices, aS that term is defined in section
13 2101 of title 5, United States Code;
14 (ii) an employee of an ageney who oc-
15 cupies a position within the Executive
16 Schedule under any of sections 5312
17 through 5316 of title 5, United States
18 Code;
19 (ii) an individual in a Senior Execu-
20 tive Service position, unless the individual
21 iS a career appointee, as those terms are
22 defined in section 3132(a) of title 5,
23 United States Code;
24 (iv) an individual serving in a position
25 of a eonfidential or policy-determining
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003884
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 74 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1580

—_

character under Schedule C of subpart C
of part 213 of title 5, Code of Federal
Regulations, or any successor regulations;
(v) a member of the Senate or House
of Representatives, a Delegate to the
House of Representatives, or the Resident
Commissioner from Puerto Rico; or

(vi) an employee of the personal office

oO Aa aN DH OD SP WH Ld

of an individual described in clause (v), of

=
©

a leadership office of the Senate or the

—
—

House of Representatives, of a committee

=
No

of the Senate or the House of Representa-

—
On

tives, or of a joint committee of Congress.
14 SEC. 170202. PANDEMIC DUTY DIFFERENTIAL.
15 (a) IN GENERAL.—There is established a schedule of

16 pay differentials for covered duty as follows:

17 (1) An employee is entitled to pay for that eov-
18 ered duty at the rate of basic pay, which includes
19 any differential or other premium pay paid for regu-
20 larly scheduled work of the employee other than the
21 differential established under this section, of the em-
22 ployee plus premium pay of $13 per hour.

23 (2) The total amount of premium pay paid to
24 an employee under paragraph (1) shall be—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003885
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 75 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1581

1 (A) with respect to an employee whose an-
2 nual rate of basic pay is less than $200,000,
3 not more than $10,000 reduced by employer
4 payroll taxes (as defined in section 101(4)) with
5 respect to such premium pay; and

6 (B) with respect to an employee whose an-
7 nual rate of basic pay is not less than
8 $200,000, not more than $5,000 reduced by
9 employer payroll taxes (as so defined) with re-
10 spect to such premium pay.

11 (b) Pay.—

12 (1) IN GENERAL.—With respect to the covered
13 period, an employee is entitled to be paid the appli-
14 cable differential established under subsection (a) for
15 any period, including any period during the covered
16 period that precedes the date of enactment of this
17 Act, in which the employee is carrying out covered
18 duty, subject to the applicable limitations under that
19 subsection.
20 (2) RETROACTIVE PAYMENT.—With respect to
21 a payment earned by an employee under this section
22 for a period during the covered period that precedes
23 the date of enactment of this Act, the employee shall
24 be paid that payment in a lump sum payment as
25 soon as is practicable after that date of enactment.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003886
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 76 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1582
1 (¢) GUIDANCE AND REGULATIONS.—
2 (1) EXECUTIVE BRANCH.—
3 (A) IN GENERAL.—The Office of Personnel
4 Management shall develop criteria for agencies
5 in the executive branch of the Federal Govern-
6 ment regarding the means by which to deter-
7 mine the eligibility of an employee in such an
8 agency for the pay differential established
9 under this section, which shall—
10 (i) be based on—
il (I) the duties performed by the
12 employee;
13 (II) the setting in which the em-
14 ployee performs the duties described
15 in subelause (1); and
16 (III) the interactions with the
17 public required in order for the em-
18 ployee to perform the duties described
19 in subelause (1); and
20 (i) apply equally to all such agencies.
21 (B) REGULATIONS.—The Office of Per-
22 sonnel Management may prescribe regulations
23 implementing the pay differential under this
24 section with respect to employees in the execu-
25 tive branch of the Federal Government.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003887
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 77 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1583

1 (2) OTHER BRANCHES, CERTAIN DC EMPLOY-

2 EES, AND CERTAIN TRIBAL OFFICIALS.—

3 (A) IN GENERAL.—The employing author-
4 ity for each agency that is not in the executive

5 branch of the Federal Government—

6 (i) shall develop criteria regarding the

7 means by which to determine the eligibility

8 of an employee in such an ageney for the

9 pay differential established under this sec-
10 tion; and

il (ii) may prescribe regulations imple-
12 menting the pay differential under this sec-
13 tion with respect to employees in the appli-
14 cable agency.
15 (B) CONSISTENCY WITH OPM GUIDANCE
16 AND REGULATIONS.—Any criteria developed,
17 and regulations prescribed, by an agency under
18 subparagraph (A) shall, to the extent prac-
19 ticable, be comparable to any criteria developed
20 and regulations prescribed by the Office of Per-
21 sonnel Management under paragraph (1).

22 SEC. 170203. LIMITATION ON PREMIUM PAY.

23 (a) IN GENERAL.—Notwithstanding subsections (a)
24 and (b) of section 5547 of title 5, United States Code,
25 or a provision of any other Federal, State, or Tribal law

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003888
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 78 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1584

—_

that imposes a limitation on the amount of premium pay
(including any premium pay paid under section 202 and
any overtime pay paid for covered duty) that may be pay-
able to an employee, an employee may be paid such pre-
mium pay to the extent that the payment does not cause
the aggregate of basic pay and such premium pay for serv-
ice performed in that calendar year by that employee to

exceed the annual rate of basic pay payable for level I

oO Aa aN DH OD SP WH Ld

of the Executive Schedule, as of the end of the calendar

=
©

year.

—
—

(b) APPLICABILITY OF AGGREGATE LIMITATION ON

=
No

Pay.—In determining whether a payment to an employee

—
On

is subject to the limitation under section 53807(a) of title

jah
fp

5, United States Code, a payment described in subsection

—
ws

(a) shall not apply.

—
on

(ec) APPLICABILITY OF CARES ActT.—The authority

—
~

provided under this section shall be considered to be in

—
oO

addition to, and not a replacement for, the authority pro-

—
\©

vided under section 18110 of title VII of the CARES Act

i)
©

(Public Law 116-1386).

bo
—

(d) RETROACTIVE EFFECT.—This section shall take

No
No

effect as if enacted on the date on which the covered pe-

N
Go

riod began.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003889
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 79 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1585

1 SEC. 170204. AUTHORIZATION AND APPROPRIATION.
There is authorized to be appropriated, and there is
hereby appropriated, out of any money in the Treasury
not otherwise appropriated, $10,000,000,000, to remain

available until expended, for the offices and agencies de-

2
3
4
5
6 seribed in subsection (b) of this seetion to earry out see-
7 tion 170202 and section 170203 of this title and to make
8 transfers authorized under subsection (a) of this section.
9

(a) OFFICES AND AGENCIES.—The offices and agen-

 

10. cies deseribed in this subsection are—

11 (1) the Office of the Sergeant at Arms and

12 Doorkeeper of the Senate;

13 (2) the Office of the Clerk of the House of Rep-

14 resentatives;

15 (3) the Office of the Sergeant at Arms of the

16 House of Representatives;

17 (4) the Office of the Chief Administrative Offi-

18 cer of the House of Representatives;

19 (5) the Office of the Attending Physician;

20 (6) the Capitol Police;

21 (7) the Office of the Architect of the Capitol;

22 (8) the Library of Congress;

23 (9) the Government Publishing Office;

24 (10) the Government Accountability Office;

25 (11) the Office of Personnel Management;
gAVHLC\051220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003890
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 80 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1586

1 (12) the Administrative Office of the United
2 States Courts; and

3 (13) the District of Columbia Courts.

4 (b) TRANSFER AUTHORITY.—

5 (1) OPM.—The Office of Personnel Manage-
6 ment may transfer funds made available under this
7 section to other Federal agencies within the execu-
8 tive branch to reimburse such agencies for costs in-
9 curred to implement this title.

10 (2) AOUSC.—The Administrative Office of the
il United States Courts may transfer funds made
12 available under this section to other entities within
13 the judicial branch to reimburse the entities for
14 costs incurred to implement this title.

15 (3) DC courts.—The District of Columbia
16 Jourts may transfer funds made available under this
17 section to the District of Columbia Public Defender
18 Service to reimburse the agency for costs incurred to
19 implement this title.
20 TITLE UI—COORDINATION OF
21 BENEFITS WITH OTHER PRO-
22 GRAMS AND LAWS
23 SEC. 170301. COORDINATION WITH OTHER BENEFITS.
24 (a) DISREGARD FOR PURPOSES OF FEDERAL AND

25 STATE PROGRAMS.—Any payment provided under this

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003891
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 81 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1587

1 Act shall not be regarded as income and shall not be re-
2 garded as a resource for the month of receipt and the fol-

3 lowing 12 months, for purposes of determining the eligi-
4 bility of the recipient (or the recipient’s spouse or family)
5 for benefits or assistance, or the amount or extent. of bene-
6 fits or assistance, under any Federal program or under
7 any State or local program financed in whole or in part

8 with Federal funds.

9 (b) AMOUNTS Not TAKEN INTO ACCOUNT FOR PUR-
10 POSES OF PREMIUM TAX CREDIT.—

11 (1) IN GENERAL.—For purposes of determining
12 modified adjusted gross income under section
13 36B(d)(2)(B) of the Internal Revenue Code of 1986,
14 adjusted gross income shall be reduced by any
15 amounts received under subsection (b), including
16 pursuant to subsection (f), of section 170102 or by
17 reason of section 170202.

18 (2) EXCEPTION.—Paragraph (1) shall not
19 apply to the extent such reduction results in an
20 amount of household income (as defined in section
21 36B(d)(2)(A) of such Code) of a taxpayer that is
22 less than 100 percent of the poverty line (as defined
23 in section 36B(d)(8) of such Code) for a family of
24 the size involved (as determined under the rules of
25 section 36B(d)(1) of such Code).

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003892
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 82 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1588
1 (3) REPORTING.—
2 (A) IN GENERAL.—Any employer that
3 makes an applicable payment during a calendar
4 vear shall include as a separately stated item on
5 any written statement required under section
6 6051 of the Internal Revenue Code of 1986 or
7 any return or statement required by the Sec-
8 retary of the Treasury (or the Secretary’s dele-
9 gate) with respect to nonemployee compensation
10 the aggregate amount of each type of applicable
11 payments so made.
12 (B) APPLICABLE PAYMENTS.—For  pur-
13 poses of this paragraph, the term ‘applicable
14 payments” means—
15 (i) amounts paid as premium pay
16 under section 170102(b), including
17 amounts paid pursuant to — section
18 170102(f); and
19 (i) amounts paid by reason of section
20 170202.
21 (c) EMPLOYMENT TAX TREATMENT FOR AMOUNTS

22 Patp THROUGH GRANTS.

 

23 (1) IN GENERAL.—For purposes of section
24 3111(a) of the Internal Revenue Code of 1986, any
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003893
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 83 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1589

1 amounts required to be paid by reason of this Act

2 shall not be considered wages.

3 (2) RAILROAD RETIREMENT TAXES.—F or pur-

4 poses of section 3221(a) of the Internal Revenue

5 Code of 1986, the amount of tax imposed under

6 such section for any calendar year in which an em-

7 ployer is required to pay amounts under this Act

8 shall be equal to the sum of—

9 (A) the product of the rate in effeet under
10 section 3111(a) of such Code and the com-
11 pensation (reduced by any amounts required to
12 be paid by reason of this Act) paid during any
13 calendar year by such employer for services ren-
14 dered to such employer; and
15 (B) the produet of the rate in effect under
16 section 3111(b) of sueh Code and the com-
17 pensation paid during any calendar year by
18 such employer for services rendered to such em-
19 ployer.

20 (3) SELF-EMPLOYED INDIVIDUALS.—

21 (A) IN GENERAL.—In the case of the tax

22 imposed by section 1401(a) of the Internal Rev-

23 enue Code of 1986, the self-employment income

24 for any taxable year in which the individual re-

25 ceived a payment required to be made under
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003894
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 84 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1590

1 this Act shall be reduced by 50 percent of the
2 amount of payments so made.

3 (B) REGULATORY AUTHORITY.—The Sece-
4 retary of the Treasury (or the Secretary’s dele-
5 gate) shall prescribe regulations or other guid-
6 ance for the application of sections 164(f) and
7 1402(a)(12) of the Internal Revenue Code of
8 1986 with respect to amounts to which sub-
9 paragraph (A) applies.

10 (4) TRANSFERS TO TRUST FUNDS.—There are
11 hereby appropriated to the Federal Old Age and
12 Survivors Insurance Trust Fund and the Federal
13 Disability Insurance Trust Fund established under
14 section 201 of the Social Security Act (42 U.S.C.
15 401) and the Social Security Equivalent Benefit Ac-
16 count established under section 15A(a) of the Rail-
17 road Retirement Act of 1974 (45 U.S.C. 231n—l(a))
18 amounts equal to the reduction in revenues to the
19 Treasury by reason of this subsection (without re-
20 gard to this paragraph). Amounts appropriated by
21 the preceding sentence shall be transferred from the
22 general fund at such times and in such manner as
23 to replicate to the extent possible the transfers
24 which would have occurred to such Trust Fund or
25 Account had this section not been enacted.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003895
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 85 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1591
1 SEC. 170302. CLARIFICATION OF COORDINATION WITH
2 OTHER LAWS.
3 (a) ESSENTIAL WORKERS RIGHTS AND BENEFITS.—
4 Nothing in this Act shall be construed to allow noneompli-
5 anee with or in any way to diminish, and shall instead
6 be construed to be in addition to, the rights or benefits
7 that an essential worker is entitled to under any—
8 (1) Federal, State, or local law, including regu-
9 lation;
10 (2) collective bargaining agreement; or
11 (3) employer policy.
12 (b) TITLE 5.—Nothing in this Act shall be construed

13 to affect the application of the provisions of sections 5343
14 or 5545 of title 5, United States Code, with respect to
15 pay differentials for duty involving unusual physical hard-
16 ship or hazard, or environmental differentials.

17 SEC. 170303. APPLICABILITY OF FAIR LABOR STANDARDS

18 ACT OF 1938 TO SOVEREIGN TRIBAL EMPLOY-
19 ERS.
20 The receipt of any funds through a grant under sec-

21 tion 104, or any funds under title Hl, by a sovereign Tribal
22 employer, as defined in section 101(12), shall not expand,
23 constrict, or alter the application of the Fair Labor Stand-
24 ards Act of 1938 (29 U.S.C. 201 et seq.) to such sovereign

25 Tribal employer.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003896
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 86 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1592
1 DIVISION R—CHILD NUTRITION AND
2 RELATED PROGRAMS
3 SEC. 180001. SHORT TITLE.
4 This division may be cited as the “Child Nutrition
5 and Related Programs Recovery Act”.
6 SEC. 180002. EMERGENCY COSTS FOR CHILD NUTRITION
7 PROGRAMS DURING COVID-19 PANDEMIC.
8 (a) USE OF CERTAIN APPROPRIATIONS TO COVER
9 EMERGENCY OPERATIONAL Costs UNDER SCHOOL MEAL
10 PROGRAMS.—
11 (1) IN GENERAL.—
12 (A) REQUIRED ALLOTMENTS.—Notwith-
13 standing any other provision of law, the Sec-
14 retary shall allocate to each State that partici-
15 pates in the reimbursement program under
16 paragraph (3) such amounts as may be nec-
17 essary to earry out reimbursements under such
18 paragraph for each reimbursement month, im-
19 cluding, subject to paragraph (4)(B), adminis-
20 trative expenses necessary to make such reim-
21 bursements.
22 (B) GUIDANCE WITH RESPECT TO PRO-
23 ¢RAM.—Not later than 10 days after the date
24 of the enactment of this section, the Secretary
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003897
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 87 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1593

1 shall issue guidance with respect to the reim-
2 bursement program under paragraph (3).

3 (2) REIMBURSEMENT PROGRAM  APPLICA-
4 TION.—To participate in the reimbursement pro-
5 eram under paragraph (8), not later than 30 days
6 after the date described in paragraph (1), a State
7 shall submit an application to the Secretary that in-
8 cludes a plan to calculate and disburse reimburse-
9 ments under the reimbursement program under
10 paragraph (3).

11 (3) REIMBURSEMENT PROGRAM.—Using the
12 amounts allocated under paragraph (1)(A), a State
13 participating in the reimbursement program under
14 this paragraph shall make reimbursements for emer-
15 gency operational costs for each reimbursement
16 month as follows:

17 (A) For each new school food authority im
18 the State for the reimbursement month, an
19 amount equal to 55 percent of the amount
20 equal to—
21 Gi) the average monthly amount such
22 new school food authority was reimbursed
23 under the reimbursement sections for
24 meals and supplements served by such new

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003898
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 88 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1594

1 school food authority during the alternate
2 period; minus

3 (i) the amount such new school food
4 authority was reimbursed under the reim-
5 bursement sections for meals and supple-
6 ments served by such new school food au-
7 thority durmeg such reimbursement month.
8 (B) For each school food authority not de-
9 scribed in subparagraph (A) in the State for
10 the reimbursement month, an amount equal to
11 55 percent of—

12 (4) the amount such school food au-
13 thority was reimbursed under the reim-
14 bursement sections for meals and supple-
15 ments served by such school food authority
16 for the month beginning one year before
17 such reimbursement month; minus

18 Gi) the amount such sehool food au-
19 thority was reimbursed under the reim-
20 bursement sections for meals and supple-
21 ments served by such school food authority
22 during such reimbursement month.

23 (4) TREATMENT OF FUNDS.—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003899
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 89 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

 

 

1595

1 (A) AVAILABILITY.—Funds allocated to a

2 State under paragraph (1)(A) shall remain

3 available until March 30, 2021.

4 (B) ADMINISTRATIVE EXPENSES.—A State

5 may reserve not more than 1 percent of the

6 funds allocated under paragraph (1)(A) for ad-

7 ministrative expenses to carry out this sub-

8 section.

9 (C) UNEXPENDED BALANCE.—On_ Sep-
10 tember 30, 2021, any amounts allocated to a
11 State under paragraph (1)(A) or reimbursed to
12 a school food authority or new school food au-
13 thority under paragraph (8) that are unex-
14 pended by such State, school food authority, or
15 new school food authority shall revert to the
16 Secretary.

17 (5) REPORTS.—Each State that carries out a
18 reimbursement program under paragraph (3) shall,
19 not later than September 30, 2021, submit a report
20 to the Secretary that includes a summary of the use
21 of such funds by the State and each school food au-
22 thority and new school food authority in such State.
23 (b) USE OF CERTAIN APPROPRIATIONS TO COVER

24 CHILD AND ADULT CARE FooD PROGRAM CHILD CARE

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003900
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 90 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1596

eat

1 OPERATIONAL EMERGENCY Costs DURING COVID-19

2 PANDEMIC.—

 

3 (1) IN GENERAL.—
4 (A) REQUIRED ALLOTMENTS.—Notwith-
5 standing any other provision of law, the Sec-
6 retary shall allocate to each State that partici-
7 pates in the reimbursement program under
8 paragraph (8) such amounts as may be nec-
9 essary to carry out reimbursements under such
10 paragraph for each reimbursement month, in-
il cluding, subject to paragraph (4)(C), adminis-
12 trative expenses necessary to make such reim-
13 bursements.
14 (B) GUIDANCE WITH RESPECT TO PRO-
15 GRAM.—Not later than 10 days after the date
16 of the enactment of this section, the Secretary
17 shall issue guidance with respect to the reim-
18 bursement program under paragraph (3).
19 (2) REIMBURSEMENT PROGRAM  APPLICA-
20 TION.—To participate in the reimbursement pro-
21 eram under paragraph (38), not later than 30 days
22 after the date described in paragraph (1), a State
23 shall submit an application to the Secretary that in-
24 cludes a plan to ealeulate and disburse reimburse-
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003901
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 91 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1597

1 ments under the reimbursement program under

2 paragraph (8).

3 (3) REIMBURSEMENT AMOUNT.—Using the

4 amounts allocated under paragraph (1)(A), a State

5 participating in the reimbursement program under

6 this paragraph shall make reimbursements for child

7 care operational emergency costs for each reimburse-

8 ment month as follows:

9 (A) For each new covered institution in the
10 State for the reimbursement month, an amount
il equal to 55 percent of—

12 (i) the average monthly amount such
13 covered institution was reimbursed under
14 subsection (ec) and subsection (f) of section
15 17 of the Richard B. Russell National
16 Sehool Luneh Aet (42 U.S.C. 1766) for
17 meals and supplements served by such new
18 covered institution during the alternate pe-
19 riod; minus

20 (i) the amount such covered institu-
21 tion was reimbursed under such section for
22 meals and supplements served by such new
23 covered institution during such reimburse-
24 ment month.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003902
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 92 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1598

1 (B) For each covered institution not de-
2 seribed in subparagraph (A) in the State for
3 the reimbursement month, an amount equal to
4 d9 percent of—

5 Gi) the amount such covered institu-
6 tion was reimbursed under subsection (¢)
7 and subsection (f) of section 17 of the
8 Richard B. Russell National School Lunch
9 Act (42 U.S.C. 1766) for meals and sup-
10 plements served by such covered institution
11 during the month beginning one year be-
12 fore such reimbursement month; minus

13 Gi) the amount such covered institu-
14 tion was reimbursed under such section for
15 meals and supplements served by such cov-
16 ered institution during such reimbursement
17 month.

18 (C) For each new sponsoring organization
19 of a family or group day care home in the State
20 for the rermbursement month, an amount equal
21 to 55 percent of—
22 (i) the average monthly amount such
23 new sponsoring organization of a family or
24 sroup day care home was reimbursed
25 under section 17(f)(38)(B) of the Richard

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003903
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 93 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1599

1 B. Russell National School Lunch Act (42

2 U.S.C. 1766(£)(38)(B)) for administrative

3 funds for the alternate period; minus

4 (ii) the amount such new sponsoring

5 organization of a family or group day care

6 home was reimbursed under such section

7 for administrative funds for the reimburse-

8 ment month.

9 (D) For each sponsoring organization of a
10 family or group day care home not described in
11 subparagraph (C) in the State for the reim-
12 bursement month, an amount equal to 55 per-
13 cent of—

14 (i) the amount such sponsoring orga-
15 nization of a family or group day care
16 home was reimbursed under — section
17 17(f)(3)(B) of the Richard B. Russell Na-
18 tional School Launch Act (42 U.S.C.
19 1766(f)(3)(B)) for administrative funds for
20 the month beginning one year before such
21 reimbursement month; minus

22 (ii) the amount such sponsoring orga-
23 nization of a family or group day care
24 home was reimbursed under such section

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003904
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 94 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1600

1 for administrative funds for such reim-
2 bursement month.

3 (4) TREATMENT OF FUNDS.—

4 (A) AVAILABILITY.—Funds allocated to a
5 State under paragraph (1)(A) shall remain
6 available until March 30, 2021.

7 (B) UNAFFILIATED CENTER.—In the case
8 of a covered imstitution or a new covered insti-
9 tution that is an unaffiliated center that is
10 sponsored by a sponsoring organization and re-
11 ceives funds for a reimbursement month under
12 subparagraph (A) or (B), such unaffiliated cen-
13 ter shall provide to such sponsoring organiza-
14 tion an amount of such funds as agreed to by
15 the sponsoring organization and the unaffiliated
16 center, except such amount may not be greater
17 be than 15 pereent of such funds.

18 (C) ADMINISTRATIVE EXPENSES.—A State
19 may reserve not more than 1 percent of the
20 funds allocated under paragraph (1)(A) for ad-
21 ministrative expenses to carry out this sub-
22 section.
23 (D) UNEXPENDED BALANCE.—On_ Sep-
24 tember 30, 2021, any amounts allocated to a
25 State under paragraph (1)(A) or reimbursed to

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003905
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 95 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1601

1 a new covered institution, covered institution,
2 new sponsoring organization of a family or
3 eroup day care home, or sponsoring organiza-
4 tion of a family or group day care home that
5 are unexpended by such State, new covered in-
6 stitution, covered institution, new sponsoring
7 organization of a family or group day eare
8 home, or sponsoring: organization of a family or
9 eroup day care home, shall revert to the Sec-
10 retary.

11 (5) Reports.—Each State that carries out a
12 reimbursement program under paragraph (3) shall,
13 not later than September 30, 2021, submit a report
14 to the Secretary that includes a summary of the use
15 of such funds by the State and each new covered in-
16 stitution, covered institution, new sponsoring organi-
17 zation of a family or group day eare home, or spon-
18 soring organization of a family or group day eare
19 home.
20 (¢) DEFTNITIONS.—In this section:
21 (1) ALTERNATE PERIOD.—The term ‘alternate
22 period’? means the period beginning January 1,
23 2020 and ending February 29, 2020.
24 (2) EMERGENCY OPERATIONAL COSTS.—The
25 term “emergency operational costs’? means the costs

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003906
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 96 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1602

1 ieurred by a school food authority or new school

2 food authority—

3 (A) during a public health emergency;

4 (B) that are related to the ongoing oper-

5 ation, modified operation, or temporary suspen-

6 sion of operation (necluding administrative

7 costs) of such school food authority or new

8 school food authority; and

9 (C) except as provided under subsection

10 (a), that are not reimbursed under a Federal

11 erant.

12 (3) CHILD CARE OPERATIONAL EMERGENCY

13 costs.—The term “child care operational emergency

14 costs” means the costs under the child and adult

15 care food program under section 17 of the Richard

16 B. Russell National Sehool Lunch Act (42 U.S.C,

17 1766) incurred by a new covered institution, covered

18 institution, new sponsoring organization of a family

19 or group day care home, or sponsoring organization

20 of a family or group day care home—

21 (A) during a public health emergency;

22 (B) that are related to the ongoing oper-

23 ation, modified operation, or temporary suspen-

24 sion of operation (necluding administrative

25 costs) of such new covered institution, covered
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003907
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 97 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1603

1 institution, new sponsoring organization of a
2 family or group day care home, sponsoring or-
3 ganization of a family or group day care home,
4 or sponsoring organization of an unaffihated
5 center; and

6 (C) except as provided under subsection
7 (b), that are not reimbursed under a Federal
8 erant.

9 (4) COVERED INSTITUTION.—The term ‘‘cov-
10 ered institution’? means—

11 (A) an institution (as defined in section
12 17(a)(2) of the Richard B. Russell National
13 School Luneh Act (42 U.S.C. 1766(a)(2))); and
14 (B) a family or group day care home.

15 (5) NEW COVERED INSTITUTION.—The term
16 ‘new covered institution” means a covered institu-
17 tion for which no reimbursements were made for
18 meals and supplements under section 17(¢) or (f) of
19 the Richard B. Russell National School Lunch Act
20 (42 U.S.C. 1766) with respect to the previous reim-
21 bursement period.
22 (6) NEW SCHOOL FOOD AUTHORITY.—The term
23 ‘new school food authority’? means a school food au-
24 thority for which no reimbursements were made

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003908
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 98 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1604

1 under the reimbursement sections with respect to
2 the previous reimbursement period.
3 (7) NEW SPONSORING ORGANIZATION OF A
4 FAMILY OR GROUP DAY CARE.—The term “new
5 sponsoring organization of a family or group day
6 care’ means a sponsoring organization of a family
7 or group day care home for which no reimburse-
8 ments for administrative funds were made under
9 section 17(f£)(3)(B) of the Richard B. Russell Na-
10 tional School Lunch Act (42 U.S.C. 1766(£)(3)(B))
11 for the previous reimbursement period.
12 (8) PREVIOUS REIMBURSEMENT PERIOD.—The
13 term “previous reimbursement period” means the
14 period beginning March 1, 2019 and ending June
15 30, 2019.
16 (9) PUBLIC HEALTH EMERGENCY.—The term
17 “public health emergency’ means a public health
18 emergency declared pursuant to section 319 of the
19 Public Health Service Act (42 U.S.C. 247d) result-
20 ing from the COVID-19 pandemie.
21 (10) REIMBURSEMENT MONTH.—The term ‘‘re-
22 imbursement month’ means March 2020, April
23 2020, May 2020, and June 2020.
24 (11) REIMBURSEMENT SECTIONS.—The term
25 “reimbursement sections’ means—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003909
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 99 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1605

1 (A) seetion 4(b), seetion 11(a)(2), section
2 13, and section 17A(e) of the Richard B. Rus-
3 sell National Sehool Lunch Act (42 U.S.C.
4 1753(b); 42 U.S.C. 1759a(a)(2); 42 U.S.C.
5 1761; 42 U.S.C. 1766a(e)); and

6 (B) section 4 of the Child Nutrition Act
7 (42 U.S.C. 1773).

8 (12) SECRETARY.—The term “Secretary”
9 means the Secretary of Agriculture.
10 (13) State.— The term “State” has the mean-
11 ing given such term in section 12(d)(8) of the Rich-
12 ard B. Russell National School Lunch Act (42
13 U.S.C. 1760(d)(8)).

14 SEC. 180003. AMENDMENTS TO THE PANDEMIC EBT ACT.

Section 1101 of the Families First Coronavirus Re-

—"
ws

16 sponse Act (Public Law 116-127) is amended—

17 (1) in subsection (a)—
18 (A) by striking “fiscal year 2020” and in-
19 serting “fiscal years 2020 and 2021”;
20 (B) by striking “during which the school
21 would otherwise be in session”; and
22 (C) by inserting “until the school reopens”’
23 after “assistance”;
24 (2) in subsection (b)—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003910
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 100 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1606

1 (A) by inserting “and State agency plans

2 for child care covered children in accordance

3 with subsection (i)” after “with eligible chil-

4 dren”;

5 (B) by inserting “, a plan to enroll chil-

6 dren who become eligible children during a pub-

7 lic health emergency designation” before “, and

8 issuances’;

9 (C) by striking “in an amount not less
10 than the value of meals at the free rate over the
11 course of 5 school days” and inserting “in ac-
12 cordance with subsection (h)(1)”; and
13 (D) by inserting “and for each child care
14 covered child in the household” before the pe-
15 riod at the end;

16 (3) in subsection (e), by inserting “or child care
17 center” after “school”;

18 (4) by amending subsection (e) to read as fol-
19 lows:

20 ‘“(e) RELEASE OF INFORMATION.—Notwithstanding

21 any other provision of law, the Secretary of Agriculture

22 may authorize—

23 (1) State educational agencies and school food

24 authorities administering a school lunch program

25 under the Richard B. Russell National School Lunch
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003911
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 101 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

 

1607
1 Act (42 U.S.C. 1751 et seq.) to release to appro-
2 priate officials administering the supplemental nutri-
3 tion assistance program such information as may be
4 necessary to carry out this section with respect to el-
5 igible children; and
6 (2) State agencies administering a child and
7 adult care food program under section 17 of the
8 Richard B. Russell National School Lunch Act (42
9 U.S.C. 1766) to release to appropriate officials ad-
10 ministering the supplemental nutrition assistance
11 program such information as may be necessary to
12 carry out this section with respect to child care cov-
13 ered children.”’;
14 (5) by amending subsection (g) to read as fol-
15 lows:
16 ‘“(o) AVAILABILITY OF COMMODITIES.—
17 “(1) IN GENERAL.—Subject to paragraph (2),
18 during fiseal year 2020, the Secretary of Agriculture
19 may purchase commodities for emergency distribu-
20 tion in any area of the United States during a public
21 health emergency designation.
22 (2) PURCHASES.—Funds made available to
23 carry out this subsection on or after the date of the
24 enactment of the Child Nutrition and Related Pro-
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003912
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 102 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1608

1 gorams Recovery Act may only be used to purchase
2 commodities for emergency distribution—

3 (A) under commodity distribution pro-
4 grams and child nutrition programs that were
5 established and administered by the Food and
6 Nutrition Service on or before the day before
7 the date of the enactment of the Families First
8 Joronavirus Response Act (Public Law 116-
9 127); or

10 ‘(B) to Tribal organizations (as defined in
11 section 3 of the Food and Nutrition Act of
12 2008 (7 U.S.C. 2012)), that are not admin-
13 istering the food distribution program estab-
14 lished under section 4(b) of the Food and Nu-
15 trition Act of 2008 (7 U.S.C. 2013(b)).”.

16 (6) by redesignating subsections (h) and (i) as
17 subsections (1) and (m);

18 (7) by insertme: after subsection (g) the fol-
19 lowing:
20 “(h) AMOUNT OF BENEFITS.—
21 “(1) IN GENERAL.—A household shall receive
22 benefits under this section in an amount equal to 1
23 breakfast and 1 lunch at the free rate for each eligi-
24 ble child or child care covered child in such house-
25 hold for each day.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003913
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 103 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1609

1 “(2) TREATMENT OF NEWLY ELIGIBLE CHIL-
2 DREN.—In the case of a child who becomes an eligi-
3 ble child durmg a public health emergency designa-
4 tion, the Secretary and State agency shall—

5 (A) if sueh child becomes an eligible child
6 during school year 2019-2020, treat such child
7 as if such child was an eligible child as of the
8 date the school in which the child is enrolled
9 closed; and

10 (B) if such child becomes an eligible child
il after school year 2019-2020, treat such child
12 as an eligible child as of the first day of the
13 month in which such child becomes so eligible.
14 ““G) CHILD CARE COVERED CHILD ASSISTANCE.—
15 “(1) IN GENERAL.—During fiscal years 2020
16 and 2021, in any case in which a child care center
17 is closed for at least 5 consecutive days during a
18 public health emergeney designation, each household
19 containing at least 1 member who is a child care
20 covered child attending the child care center shall be
21 eligible until the schools in the State in which such
22 child care center is located reopen, as determined by
23 the Secretary, to receive assistance pursuant to—
24 (A) a State agency plan approved under
25 subsection (b) that includes—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003914
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 104 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1610
1 ‘“G) an application by the State agen-
2 ey seeking to participate in the program
3 under this subsection; and
4 “Gi) a State ageney plan for tem-
5 porary emergency standards of eligibility
6 and levels of benefits under the Food and
7 Nutrition Aet of 2008 (7 U.S.C. 2011 et
8 seq.) for households with child care covered
9 children; or
10 ‘(B) an addendum application deseribed in
11 paragraph (2).
12 (2) ADDENDUM APPLICATION.—In the case of
13 a State agency that submits a plan to the Secretary
14 of Agriculture under subsection (b) that does not in-
15 clude an application or plan described in clauses (1)
16 and (ii) of paragraph (1)(A), such State agency may
17 apply to participate in the program under this sub-
18 section by submitting to the Secretary of Agriculture
19 an addendum application for approval that includes
20 a State agency plan deseribed in such clause (ii).
21 (3) REQUIREMENTS FOR PARTICIPATION.—A
22 State agency may not participate in the program
23 under this subsection if—
24 (A) the State agency plan submitted by
25 such State agency under subsection (b) with re-
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003915
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 105 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1611

1 spect to eligible children is not approved by the

2 Secretary under such subsection; or

3 ‘“(B) the State agency plan submitted by

4 such State agency under subsection (b) or this

5 subsection with respect to child care covered

6 children is not approved by the Secretary under

7 either such subsection.

8 (4) AUTOMATIC ENROLLMENT.—

9 “(A) IN GENERAL.—Subject to subpara-
10 eraph (B), the Secretary shall deem a child who
11 is less than 6 years of age to be a child care
12 covered child eligible to receive assistance under
13 this subsection if—

14 “) the household with such child at-

15 tests that such child is a child care covered

16 child;

17 Gi) such child resides in a household

18 that includes an eligible child;

19 ““Gii) such child receives cash assist-

20 ance benefits under the temporary assist-

21 anee for needy families program under

22 part A of title IV of the Social Security

23 Act (42 U.S.C. 601 et seq.);

24 “(Gv) such child receives assistance

25 under the Child Care and Development
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003916
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 106 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1612

1 Block Grant Act of 1990 (42 U.S.C. 9857
2 et seq.);

3 “Ov) such child is—

4 (I) enrolled as a participant in a
5 Head Start program authorized under
6 the Head Start Act (42 U.S.C. 9831
7 et seq.);

8 “(T) a foster child whose care
9 and placement is the responsibility of
10 an agency that administers a State
11 plan under part B or E of title IV of
12 the Social Security Act (42 U.S.C.
13 621 et seq.);

14 “(TIT) a foster child who a court
15 has placed with a caretaker house-
16 hold; or

17 “(IV) a homeless child or youth
18 (as defined in seetion 725(2) of the
19 McKinney-Vento Homeless Assistance
20 Act (42 U.S.C. 11434a(2)));
21 (vi) such child participates in the
22 special supplemental nutrition program for
23 women, infants, and children under section
24 17 of the Child Nutrition Act of 1966 (42
25 U.S.C. 1786);

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003917
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 107 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1613

1 (vii) through the use of information
2 obtained by the State agency for the pur-
3 pose of participating in the supplemental
4 nutrition assistance program under the
5 Food and Nutrition Act of 2008 (7 U.S.C.
6 2011 et seq.), the State agency elects to
7 treat as a child care covered child each
8 child less than 6 years of age who is a
9 member of a household that receives sup-
10 plemental nutrition assistance program
11 benefits under such Act; or

12 “(wii) the State in which such child
13 resides determines that such child is a
14 child eare covered child, using State data
15 approved by the Secretary.

16 “(B) ACCEPTANCE OF ANY FORM OF
17 AUTOMATIC ENROLLMENT.—

18 “G) ONE CATEGORY.—For purposes
19 of deeming a child to be a child care cov-
20 ered child under subparagraph (A), a State
21 agency may not be required to show that
22 a child meets more than one requirement
23 specified in clauses (i) through (viii) of
24 such subparagraph.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003918
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 108 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1614

1 “Gi) DEEMING REQUIREMENT.—If a

2 State agency submits to the Secretary in-

3 formation that a child meets any one of

4 the requirements specified in clauses (4)

5 through (villi) of subparagraph (A), the

6 Secretary shall deem such child a child

7 care covered child under such subpara-

8 graph.

9 ‘“(g) EXCLUSIONS.—The provisions of section 16 of
10 the Food and Nutrition Act of 2008 (7 U.S.C. 2025) re-
11 lating to quality control shall not apply with respect to
12 assistance provided under this section.

13 “(k) FEASIBILITY ANALYSIS.
14 “(1) IN GENERAL.—Not later than 30 days
15 after the date of the enactment of the Child Nutri-
16 tion and Related Programs Recovery Act, the Sec-
17 retary shall submit to the Education and Labor
18 Jommittee and the Agriculture Committee of the
19 House of Representatives and the Committee on Ag-
20 riculture, Nutrition, and Forestry of the Senate a
21 report on—
22 (A) the feasibility of implementing the
23 program for eligible children under this section
24 using an EBT system in Puerto Rico, the Com-
25 monwealth of the Northern Mariana Islands,
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003919
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 109 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1615

1 and American Samoa similar to the manner in
2 which the supplemental nutrition assistance

3 program under the Food and Nutrition Act of
4 2008 is operated in the States, including an
5 analysis of——

6 “() the current nutrition assistance
7 program issuance infrastructure;

8 Gi) the availability of—

9 “(I1) an EBT system, including
10 the ability for authorized retailers to
11 accept EBT ecards; and
12 “(I) EBT ecards;

13 Gi) the ability to limit purchases
14 using nutrition assistance program benefits
15 to food for home consumption; and

16 ‘“Gv) the availability of reliable data
17 necessary for the implementation of such
18 program under this section for eligible chil-

19 dren and child care covered children, in-
20 cluding the names of such children and the
21 mailing addresses of their households; and
22 ‘“(B) the feasibility of implementing the
23 program for child care covered children under
24 subsection (i) in Puerto Rico, the Common-
25 wealth of the Northern Mariana Islands, and

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003920
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 110 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1616
1 American Samoa, including with respect to such
2 program each analysis specified in clauses (i)
3 through (iv) of subparagraph (A).
4 (2) CONTINGENT AVAILABILITY OF PARTICIPA-
5 TION.—Beginning 30 days after the date of the en-
6 actment of the Child Nutrition and Related Pro-
7 erams Reeoverv Act, Puerto Rico, the Common-
8 wealth of the Northern Mariana Islands, and Amer-
9 ican Samoa may each
10 (A) submit a plan under subsection (b),
il unless the Secretary makes a finding, based on
12 the analysis provided under paragraph (1)(A),
13 that the implementation of the program for eli-
14 gible children under this section is not feasible
15 in such territories; and
16 “(B) submit a plan under subsection (i),
17 unless the Secretary makes a finding, based on
18 the analysis provided under paragraph (1)(B),
19 that the implementation of the program for
20 child care covered children under subsection (4)
21 is not feasible in such territories.”’;
22 (8) in subsection (1), as redesigned by para-
23 graph (7)—
24 (A) by redesignating paragraph (1) as
25 paragraph (3);
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003921
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 111 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

So OA sD OO SP WD WH

BO BQ RQ BRD DRDO RR RR RO RO RPO Eee Eee
&- Wo NO F|& CO Oo fF AN HK TF BP WO NYO HK- OC

gAVHLC\051 220\051220.072.xml
May 12, 2020 (12:13 p.m.)

1617

6

(B) by redesignating paragraphs (2) and
(3) as paragraphs (5) and (6), respectively;
(C) by inserting before paragraph (3) (as

so redesignated) the following:

“(1) The term ‘child care center’ means an or-

ganization described in subparagraph (A) or (B) of
section 17(a})(2) of the Richard B. Russell National
Sehool Lunch Act (42 U.S.C. 1766(a)(2)) and a

family or group day eare home.

(2) The term ‘child care covered child’ means

a child served under section 17 of the Richard B.
Russell National School Lunch Act (42 U.S.C.
1766) who, if not for the closure of the child care
center attended by the child during a public health
emergency designation and due to concerns about a
COVID-19 outbreak, would receive meals under

such section at the child care center.”; and

(D) by inserting after paragraph (38) (as so
redesignated) the following:
(4) The term ‘free rate’ means—

(A) with respect to a breakfast, the rate
of a free breakfast under the school breakfast
program under section 4 of the Child Nutrition

Act of 1966 (42 U.S.C. 1773); and

(76335113)

DOC 0003922
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 112 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1618

1 ‘“(B) with respeet to a lunch, the rate of

2 a free lunch under the school lunch program

3 under the Richard B. Russell National School

4 Lunch Act (42 U.S.C. 1771 et seq.).”; and

5 (9) in subsection (m), as redesignated by para-

6 graph (7), by inserting “(including all administrative

7 expenses)” after “this section”’.

8 SEC. 180004. FRESH PRODUCE FOR KIDS IN NEED.

9 Section 2202(f)(1) of the Families First Coronavirus
10 Response Act (Public Law 116-127) is amended by add-
11 ing at the end the following:

12 “(E) The fresh fruit and vegetable pro-
13 eram under section 19 of the Richard B. Rus-
14 sell National School Lunch Act (42 U.S.C.
15 1769a).”.
16 SEC. 180005. WIC BENEFIT FLEXIBILITY DURING COVID-19
17 ACT.
18 (a) IN GENERAL.
19 (1) AUTHORITY TO INCREASE AMOUNT OF
20 CASH-VALUE VOUCHER.—During the COVID-19
21 public health emergency declared under section 319
22 of the Public Health Service Act (42 U.S.C. 247d)
23 and in response to challenges related to such public
24 health emergency, the Secretary may increase the
25 amount of a cash-value voucher under a qualified
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003923
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 113 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1619

1 food package to an amount less than or equal to
2 $35.

3 (2) APPLICATION OF INCREASED AMOUNT OF
4 CASH-VALUE VOUCHER TO STATE AGENCIES.

5 (A) NOTIFICATION.—An increase to the
6 amount of a cash-value voucher under para-
7 eraph (1) shall apply to any State agency that
8 notifies the Secretary of the intent to use such
9 an inereased amount, without further applica-
10 tion.

11 (B) USE OF INCREASED AMOUNT.—A
12 State agency that notifies the Secretary under
13 subparagraph (A) may use or not use the in-
14 creased amount described in such subparagraph
15 during the period beginning on the date of the
16 notification by the State agency under such
17 subparagraph and ending September 30, 2020.
18 (3) APPLICATION PERIOD.—An increase to the
19 amount of a cash-value voucher under paragraph (1)
20 may only apply during the period beginning on the
21 date of the enactment of this section and ending on
22 September 30, 2020.
23 (4) SUNSET.—The authority to make an in-
24 crease to the amount of a cash-value voucher under
25 paragraph (1) or to use such an increased amount

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003924
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 114 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1620
1 under paragraph (2)(B) shall terminate on Sep-
2 tember 30, 2020.
3 (b) DEFINITIONS.—
4 (1) CASH-VALUE VOUCHER.—The term ‘‘cash-
5 value voucher’ has the meaning given the term in
6 section 246.2 of title 7, Code of Federal Regula-
7 tions.
8 (2) QUALIFIED FOOD PACKAGE.—The term
9 “qualified food package” means the following food
10 packages under section 246.10(e) of title 7, Code of
11 Federal Regulations:
12 (A) Food Package [V—Children 1 through
13 4 years.
14 (B) Food Package V—Pregnant and par-
15 tially (mostly) breastfeeding women.
16 (C) Food Package VI—Postpartum women.
17 (D) Food Package VU-Fully
18 breastfeeding.
19 (3) SECRETARY.—The term “Secretary” means
20 the Seeretary of Agriculture.
21 (4) STATE AGENCY.—The term “State agency”
22 has the meaning given the term in section 17(b) of
23 the Child Nutrition Act of 1966 (42 U.S.C.
24 1786(b)).
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003925
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 115 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1621
1 SEC. 180006. CALCULATION OF PAYMENTS AND REIM-

2 BURSEMENTS FOR CERTAIN CHILD NUTRI-

3 TION PROGRAMS.

4 (a) RicoarD B. RUSSELL NATIONAL SCHOOL

5 LuncH AcT.—

6 (1) NUTRITION PROMOTION.—Notwithstanding

7 any other provision of law, for purposes of making

8 a payment to a State under section 5 of the Richard

9 B. Russell National School Lunch Act (42 U.S.C.
10 1754), the Secretary shall deem the number of
11 lunches served by school food authorities in such
12 State during the 2020 period to be equal to the
13 ereater of the following:

14 (A) The number of lunches served by such
15 school food authorities in such State during the
16 2019 period.

17 (B) The number of lunches served by such
18 school food authorities in such State during the
19 2020 period.
20 (2) COMMODITY ASSISTANCE.—Notwithstanding
21 any other provision of law, for purposes of providing
22 commodity assistance to a State under section
23 6(e)(1)(C) of the Richard B. Russell National School
24 Luneh Act (42 U.S.C. 1755(e)(1)(C)) or cash assist-
25 ance in lieu of such commodity assistance under sec-
26 tion 16 of sueh Act (42 U.S.C. 1765) the Secretary

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003926
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 116 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1622
1 shall deem the number of lunches served by school
2 food authorities in such State during the 2020 pe-
3 riod to be equal to the greater of the following:
4 (A) The number of lunches served by such
5 school food authorities in such State during the
6 2019 period.
7 (B) The number of lunches served by such
8 school food authorities in such State during the
9 2020 period.
10 (3) SPECIAL ASSISTANCE PAYMENTS.—Notwith-
11 standing any other provision of law, in determining
12 the number of meals served by a school for purposes
13 of making special assistance payments to a State
14 with respect to a school under subparagraph (B),
15 clause (ii) or (i) of subparagraph (C), or subpara-
16 oraph (E)(G)(U1) of section 11(a)(1) of the Richard
17 B. Russell National Sehool Lunch Act (42 U.S.C,
18 1759a(a)(1)), the Secretary shall deem the number
19 of meals served by such school during the 2020 pe-
20 riod to be equal to the greater of the following:
21 (A) The number of meals served by such
22 school during the 2019 period.
23 (B) The number of meals served by such
24 school during the 2020 period.
25 (b) CHILD NUTRITION ACT OF 1966.—
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003927
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 117 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1623

1 (1) STATE ADMINISTRATIVE EXPENSES.—Not-

2 withstanding any other provision of law, for pur-

3 poses of making payments to a State under section

4 7(a) of the Child Nutrition Act of 1966 (42 U.S.C.

5 1776(a)), the Secretary shall deem the number of

6 meals and supplements served by such school food

7 authorities in such State during the 2020 period to

8 be equal to the greater of the following:

9 (A) The number of meals and supplements
10 served by such school food authorities in such
il State during the 2019 period.

12 (B) The number of meals and supplements
13 served by such school food authorities in such
14 State during the 2020 period.
15 (2) TEAM NUTRITION NETWORK.—Notwith-
16 standing any other provision of law, for purposes of
17 making allocations to a State under section 19(d) of
18 the Child Nutrition Act of 1966 (42 U.S.C.
19 1788(d)), the Secretary shall deem the number of
20 lunches served by school food authorities in such
21 State during the 2020 period to be equal to the
22 greater of the following:
23 (A) The number of lunches served by such
24 school food authorities in such State during the
25 2019 period.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003928
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 118 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1624

1 (B) The number of lunches served by such
2 school food authorities in such State during the
3 2020 period.

4 (¢) DEFINITIONS.—In this section:

5 (1) SECRETARY.—The term “‘Secretarv”’ means
6 the Seeretary of Agriculture.

7 (2) 2019 PERIOD.—The term “2019 period”
8 means the period beginning March 1, 2019 and end-
9 ing June 30, 2019.
10 (3) 2020 PERIOD.—The term “2020 period”
il means the period beginning March 1, 2020 and end-
12 ing June 30, 2020.
13 SEC. 180007. REPORTING ON WAIVER AUTHORITY.
14 (a) IN GENERAL.—Not later than 10 days after the
15 date of the receipt or issuance of each document listed
16 in paragraph (1), (2), or (8) of this subsection, the See-

—
~

retary of Agriculture shall make publicly available on the

18 website of the Department of Agriculture the following
19 documents:
20 (1) Any request submitted by State agencies for
21 a qualified waiver.
22 (2) The Seeretary’s approval or denial of each
23 such request.
24 (3) Any guidance issued by the Secretary with
25 respect to a qualified waiver.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003929
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 119 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1625

—_

(b) INCLUSION OF DATE WITH GUIDANCE.—With re-
spect to the guidance described in subsection (a)(3), the
Secretary of Agriculture shall include the date on which
such guidance was issued on the publicly available website
of the Department of Agriculture on such guidance.

(ec) QUALIFIED WAIVER DEFINED.—In this section,
the term “‘qualified waiver’? means a waiver under section

2102, 2202, 2208, or 2204 of the Families First

Oo Oo SN DBD A S&S WO WV

Coronavirus Response Act (Public Law 116-127).

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003930
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 120 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1626
1 DIVISION S—OTHER MATTERS
2 TITLE I—HEALTH CARE ACCESS
3 FOR URBAN NATIVE VET-
4 ERANS ACT
5 SEC. 190101. SHORT TITLE.
6 This title may be cited as the “Health Care Access
7 for Urban Native Veterans Act’.
8 SEC. 190102. SHARING ARRANGEMENTS WITH FEDERAL
9 AGENCIES.
10 Section 405 of the Indian Health Care Improvement
11 Aet (25 U.S.C. 1645) is amended—
12 (1) in subsection (a)(1), by inserting “‘urban In-
13 dian organizations,” before “and tribal organiza-
14 tions”; and
15 (2) in subsection (¢)—
16 (A) by inserting ‘‘urban Indian organiza-
17 tion,” before ‘or tribal organization”; and
18 (B) by inserting ‘tan urban Indian organi-
19 zation,’ before “or a tribal organization’.
20 TITLE Ii—TRIBAL SCHOOL
21 FEDERAL INSURANCE PARITY
22 SEC. 190201. SHORT TITLE.
23 This title may be cited as the “Tribal School Federal

24 Insurance Parity Act”’.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003931
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 121 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

oOo FS Ss DN OH SP WO WH —

a
No eS ©

13
14
15
16
17
18
19
20
21
22
23
24

1627
SEC. 190202. AMENDMENT TO THE INDIAN HEALTH CARE

IMPROVEMENT ACT.
Section 409 of the Indian Health Care Improvement
Aet (25 U.S.C. 1647b) is amended by inserting “or the
Tribally Controlled Schools Act of 1988 (25 U.S.C. 2501
et seq.) after “(25 U.S.C. 450 et seq.)”.
TITLE TI—PRC FOR NATIVE
VETERANS ACT

SEC. 190301. SHORT TITLE.

This title may be cited as the “Proper and Reim-
bursed Care for Native Veterans Act” or the “PRC for
Native Veterans Act’.

SEC. 190302. CLARIFICATION OF REQUIREMENT OF DE-
PARTMENT OF VETERANS AFFAIRS AND DE-
PARTMENT OF DEFENSE TO REIMBURSE IN-
DIAN HEALTH SERVICE FOR CERTAIN
HEALTH CARE SERVICES.

Section 405(¢) of the Indian Health Care Improve-
ment Act (25 U.S.C. 1645) is amended by inserting before
the period at the end the following: ‘*, regardless of wheth-
er such services are provided directly by the Service, an
Indian tribe, or tribal organization, through contract
health services, or through a contract for travel described

in section 213(b)”’.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003932
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 122 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1628
TITLE IV—WILDLIFE-BORNE
2 DISEASE PREVENTION
3

SEC. 190401. SHORT TITLE.

—

This title may be cited as the ““Wildlife-Borne Disease

Prevention Act of 2020”’.

A RISK TO HUMAN HEALTH.

4
5

6 SEC. 190402. MEASURES TO ADDRESS SPECIES THAT POSE
7

8 (a) SPECIES THAT POSE A RISK TO HUMAN
9

HEALTH.—

10 (1) IN GENERAL.—The Seeretaries shall, in
i consultation with the Director of the Centers for
12 Disease Control, the United States Geological Sur-
13 vey, and other relevant Federal agencies, identify
14 wildlife species (or larger taxonomic groups, if ap-
15 propriate) that could pose a biohazard risk to
16 human health, and perform a risk analysis with re-
17 spect to each such species for the purposes of deter-
18 mining whether such species is injurious within the
19 meaning of section 42 of title 18, United States
20 Jode.

21 (2) DRAFT LIst.—The Secretaries shall, not
22 later than 90 days after the date of enactment of
23 this Act, publish a draft of the list required by para-
24 graph (1).

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003933
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 123 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1629

—_

(3) FinaL uist.—The Secretaries shall, not
later than 1 year after the date of enactment of this
Act, publish a final list required by paragraph (1).
(b) INTERNATIONAL ASSISTANCE.—The Secretaries

shall, in consultation with the Secretary of State, provide
assistance to foreign countries to end the trade of wildlife
that poses a risk to humans because of transmission of

pathogens that cause disease.

oO Aa aN DH OD SP WH Ld

(ec) INSPECTIONS AND INTERDICTION.—The See-

=
©

retary of the Interior shall complete development on the

—
—

electronic permitting system of the United States Fish and

=
No

Wildlife Service and provide for law enforcement inspec-

—
On

tion and interdiction of any injurious wildlife species.

—
fs

(d) AUTHORIZATION OF APPROPRIATION.—There is

—"
ws

authorized to be appropriated $21,000,000 to remain

oooh,
oN

available until expended for fiscal year 2020 to carry out

—_
~

this section.

—_
CO

(e) SECRETARIES.—In this section the term ‘‘Seere-

—
\©

taries’’ means the Secretary of Commerce, acting through

No
OQ

the Assistant Administrator for Fisheries, and the Sec-

NO
—

retary of the Interior, acting through the Director of the

ho
No

United States Fish and Wildlife Service.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003934
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 124 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1630
1 SEC. 190403. TRADE OF INJURIOUS SPECIES AND SPECIES

2 THAT POSE A RISK TO HUMAN HEALTH.

3 Section 42 of title 18, United States Code, is amend-
4 ed—

5 (1) in subsection (a)—

6 (A) in paragraph (1)—

7 (i) by imserting “or any interstate
8 transport between States within the conti-
9 nental United States,” after “shipment be-
10 tween the continental United States, the
il District of Columbia, Hawai, the Com-
12 monwealth of Puerto Rico, or any posses-
13 sion of the United States,”; and

14 (ii) by striking “to be injurious to
15 human beings, to the interests of agri-
16 culture’ and inserting “‘to be injurious to
17 or to transmit a pathogen that can cause
18 disease in humans, to be injurious to the
19 interests of agriculture’; and
20 (B) by adding at the end the following:
21 (6) In the case of an emergency posing a sig-
22 nificant risk to the health of humans, the Secretary
23 of the Interior may designate a species by imterim
24 final rule. At the time of publication of the regula-
25 tion in the Federal Register, the Secretary shall
26 publish therein detailed reasons why such regulation

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003935
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 125 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1631

1 is necessary, and in the case that such regulation
2 applies to a native species, the Secretary shall give
3 actual notice of such regulation to the State agency
4 in each State in which such species is believed to
5 occur. Any regulation promulgated under the au-
6 thority of this paragraph shall cease to have force
7 and effect at the close of the 365-day period fol-
8 lowing the date of publication unless, during such
9 365-day period, the rulemaking procedures which
10 would apply to such regulation without regard to
11 this paragraph are complied with. If at any time
12 after issuing an emergency regulation the Secretary
13 determines, on the basis of the best appropriate data
14 available to the Secretary, that substantial evidence
15 does not exist to warrant such regulation, the Sec-
16 retary shall withdraw it.

17 “(7) Not more than 90 days after receiving a
18 petition of an interested person under section 553(e)
19 of title 5, United States Code, to determine that a
20 species is injurious under this section, the Secretary
21 of the Interior shall determine whether such petition
22 has scientific merit. If the Secretary determines a
23 petition has scientific merit, such Secretary shall
24 make a determination regarding such petition not

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003936
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 126 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1632

—_

more than 12 months after the date such Secretary
received such petition.”; and
(2) by amending subsection (b) to read as fol-
lows:
‘“(b) Any person who knowingly imports, ships, or
transports any species in violation of subsection (a) of this
section and who reasonably should have known that the

species at issue in such violation is a species listed in sub-

oO Aa aN DH OD SP WH Ld

section (a) of this section, or in any regulation issued pur-

=
©

suant thereto, shall be fined under this title or imprisoned

—
—

not more than six months, or both.”’.

i
No

SEC. 190404. NATIONAL WILDLIFE HEALTH CENTER.

—
On

(a) WILDLIFE DISEASE SURVEILLANCE.—The Direc-

jah
fp

tor shall establish and maintain a national database of

—
ws

wildlife disease, including diseases that cause a human

—
on

health risk, at the National Wildlife Health Center. The

17 Director, acting through such Center, shall, with respect
18 to wildlife disease—
19 (1) develop, validate, and deploy diagnostic
20 tests;
21 (2) provide diagnostic services to Federal,
22 State, and Tribal natural resource management
23 agencies; and
24 (3) provide confirmatory testing of diagnostic
25 results.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003937
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 127 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1633

1 (b) STRATEGIES FOR MITIGATION.—The Director
2 shall—

3 (1) develop a framework for wildlife disease ex-
4 perts in the United States to conduct risk assess-
5 ments of wildlife diseases;

6 (2) communicate risk factors associated with
7 wildlife diseases to the publie;

8 (3) develop strategies to mitigate the threat
9 posed by wildlife disease; and

10 (4) in coordination with the Director of the
il United States Fish and Wildlife Service—

12 (A) monitor wildlife disease threats to
13 evaluate the risk posed by and impact of such
14 diseases on the United States, conduct research
15 and development to create statistically sup-
16 ported sampling frameworks for broad-seale
17 surveillance of wildlife disease threats;

18 (B) conduct research on human dimensions
19 of wildlife disease transmission and on effective
20 outreach to stakeholders to help manage wildlife
21 disease;
22 (C) conduet statistical modeling to under-
23 stand and predict wildlife disease movement;
24 and

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003938
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 128 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1634
1 (D) make recommendations to the See-
2 retary of the Interior on wildlife species to be
3 listed as injurious under section 42 of title 18,
4 United States Code.
5 (ec) INTERNATIONAL SURVEILLANCE.—The Director,
6 in coordination with the Administrator for the United
7 States Agency for International Development, may
8 strengthen global capacity for wildlife health monitoring
9 to enhance early detection of diseases that have the capac-

i
©

ity to jump the species barrier and pose a risk to the

11 United States, including by providing funding for—
12 (1) academic, governmental, and nongovern-
13 mental partner entities working to prevent wildlife
14 disease outbreaks, emerging pathogens of wildlife or-
15 igin, and epidemics or pandemics;
16 (2) building wildlife disease diagnostic capacity
17 and monitoring systems in countries with areas that
18 pose a high risk for animal-to-human transmission
19 of disease; and
20 (3) providing technical assistance through train-
21 ing, data sharing, and performing testing in coun-
22 tries with areas that pose a high risk for animal-to-
23 human transmission of disease.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003939
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 129 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1635

—_

(d) DrRECTOR.—In this section, the term ‘‘Direetor’’
means the Director of the United States Geological Sur-
vey.

(e) WILDLIFE DISEASE.—lIn this section, the term
‘wildlife disease” means a disease-causing agent in wild-
life that potentially poses a threat to human health.

SEC. 190405. SURVEILLANCE BY STATES, TRIBES, TERRI-

TORIES, AND INSULAR AREAS.

oO Aa aN DH OD SP WH Ld

(a) WILDLIFE DISEASE SURVEILLANCE, RESEARCH,

=
©

MANAGEMENT, AND EpDUCATION.—The Director or the

—
—

United States Fish and Wildlife Service shall establish a

=
No

erant program to provide onetime funding to the States,

—
On

the District of Columbia, Tribes, and the territories and

jah
fp

insular areas of the United States to conduct epidemiolog-

—
ws

ical surveillance, research, management, and education re-

—
on

lating to emerging wildlife disease.

TITLE V—PANDEMIC RELIEF
FOR AVIATION WORKERS AND
PASSENGERS

SEC. 190501. PANDEMIC RELIEF FOR AVIATION WORKERS.

Oo NO RF BR eR
= Om © co ~l

(a) APPLICABILITY OF ASSURANCE REGARDING FUR-

ho
No

LOUGHS.—Section 4114(a)(1) of the Coronavirus Aid, Re-

 

ho
Go

lief, and Economie Security Act (Public Law 116-136) is

we)
i

amended by striking “September 30, 2020” and inserting

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003940
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 130 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1636

—_

‘the date on which such financial assistance is fully ex-
hausted by the air carrier or contractor”.
(b) PROTECTION OF COLLECTIVE BARGAINING
AGREEMENT.—Section 4115 of such Act is amended—
(1) in subsection (a) by striking “(a) IN GEN-
ERAL.—’”’; and
(2) by striking subsection (b).
SEC, 190502. TRANSPARENCY OF FINANCIAL ASSISTANCE,

Not

oO Aa aN DH OD SP WH Ld

 

(a) DISCLOSURE OF FINANCIAL ASSISTANCE.

=
©

later than 72 hours after issuance of financial assistance

—
—

by the Secretary of the Treasury pursuant to section

=
No

4112(a) of the Coronavirus Aid, Relief, and Economic Se-

—
On

eurity Aet (Public Law 116-136), the Secretary shall pub-

jah
fp

lish on the website of the Department of the Treasury and

—
ws

shall submit to the congressional committees of jurisdic-

—
on

tion—

—
~

(1) a plain-language description of the financial

—
oO

assistance, including the date of application, date of

—
\©

application approval, and identity of the recipient of

i)
©

financial assistance;

bo
—

(2) the amount of the financial assistance; and

No
No

(3) a copy of any contract or assurances, if ap-

N
Go

pheable, and other relevant documentation regarding

We)
a

the financial assistance.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003941
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 131 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1637

1 (b) TRADE SECRETS.—Notwithstanding any other

2 provision of law, the Secretary may redact, from a diselo-

3 sure under subsection (a), any trade secret other than the
4 amount of or conditions attached to the issuance of finan-

5 cial assistance.

6 (¢) DEFINITIONS.—In this section:

7 (1) CONGRESSIONAL COMMITTEES OF JURISDIC-

8 TION.—The term “congressional committees of juris-

9 diction” means the Committee on Transportation
10 and Infrastructure and the Committee on Financial
il Services of the House of Representatives and the
12 Committee on Commerce, Science, and Transpor-
13 tation and the Committee on Banking, Housing, and
14 Urban Affairs of the Senate.

15 (2) TRADE SECRET DEFINED.—The term
16 ‘trade secret’? means any financial or business infor-
17 mation provided by the recipient of financial assist-
18 ance under section 4112(a) of the Coronavirus Aid,
19 Relief, and Economic Security Act (Public Law
20 116-136), if—
21 (A) such recipient has taken reasonable
22 measures to keep such information secret; and
23 (B) the information derives independent
24 economic value, actual or potential, from not
25 being generally known to, and not being readily

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003942
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 132 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1638

—_

ascertainable through proper means by, another
person who ean obtain economic value from the
disclosure or use of the information.

(d) SAVINGS PROVISION.—Nothing in this section
shall be construed as eliminating or abridging any report-
ing requirement under the Coronavirus Aid, Relief, and
Economie Security Act (Public Law 116-136).

SEC, 190503. AIR CARRIER MAINTENANCE OUTSOURCING.

oO Aa aN DH OD SP WH Ld

(a) IN GENERAL.—A passenger air carrier receiving

i
©

a loan, loan guarantee, or other investment under section

poe,
—

40038 of the Coronavirus Aid, Relief, and Economie Secu-

i
No

rity Act (Public Law 116-1386) may not apply the pro-

—"
On

ceeds of such assistance toward a contract for heavy main-

—
fs

tenance work at a facility located outside of the United

States if such contract would inerease the ratio of mainte-

—
OO

nance work performed outside of the United States to all

—_
~

maintenance work performed by or on behalf of such air

—_
CO

earrier at all locations.

—
\©

(b) DEFINITION OF HEAVY MAINTENANCE WORK.—

i)
©

In this section, the term “heavy maintenance work” has

bo
—

the meaning given the term in section 44733(g) of title

No
No

49, United States Code.

ho
Go

SEC. 190504. NATIONAL AVIATION PREPAREDNESS PLAN.

We)
a

(a) IN GENERAL.—The Secretary of Transportation,

No
Cn

in coordination with the Secretary of Health and Human

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003943
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 133 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1639

1 Services, the Secretary of Homeland Security, and the
2 heads of such other Federal departments or agencies as
3 the Secretary considers appropriate, shall develop a na-
4 tional aviation preparedness plan for communicable dis-
5 ease outbreaks.
6 (b) CONTENTS OF PLAN.—A plan developed under
7 subsection (a) shall, at a mimimum—
8 (1) provide airports and air carriers with an
9 adaptable and scalable framework with which to
10 alion the individual plans of such airports and air
il carriers and provide appropriate guidance as to each
12 individual plan;
13 (2) improve coordination among airports, air
14 carriers, U.S. Customs and Border Protection, the
15 Centers for Disease Control and Prevention, other
16 appropriate Federal entities, and State and local
17 governments or health agencies on developing poli-
18 cies that increase the effectiveness of screening,
19 quarantining, and contact-tracing with respect to in-
20 bound international passengers;
21 (3) ensure that at-risk employees are equipped
22 with appropriate personal protective equipment to
23 reduce the likelihood of exposure to pathogens in the
24 event of a pandemic;

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003944
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 134 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1640
1 (4) ensure aireraft and enclosed facilities
2 owned, operated, or used by an air carrier or airport
3 are cleaned, disinfected, and sanitized frequently in
4 accordance with Centers for Disease Control and
5 Prevention guidance; and
6 (5) incorporate all elements referenced in the
7 recommendation of the Comptroller General of the
8 United States to the Secretary of Transportation
9 contained in the report titled “Air Travel and Com-
10 municable Diseases: Comprehensive Federal Plan
11 Needed for U.S. Aviation System’s Preparedness”
12 issued in December 2015 (GAQ-—16-127).
13 (@) CONSULTATION.—When developing a plan under

14 subsection (a), the Secretary of Transportation shall con-
15 sult with aviation industry and labor stakeholders, includ-

16 ing representatives of—

17 (1) air carriers;

18 (2) small, medium, and large hub airports;

19 (3) labor organizations that represent airline pi-

20 lots, flight attendants, air carrier airport customer

21 service representatives, and air carrier maintenance,

22 repair, and overhaul workers;

23 (4) the labor organization certified under sec-

24 tion 7111 of title 5, United States Code, as the ex-
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003945
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 135 of 313

G:ACMTE\AP\IG\FY20\_D\HEROES XML

So OA sD OO SP WD WH

i
©

1

—

1641
elusive bargaining representative of air traffic con-
trollers of the Federal Aviation Administration;

(5) the labor organization certified under such
section as the exclusive bargaining representative of
airway transportation systems specialists and avia-
tion safety inspectors of the Federal Aviation Ad-
ministration; and

(6) such other stakeholders as the Secretary
considers appropriate.

(d) REPoRT.—Not later than 30 days after the plan

is developed under subsection (a), the Secretary shall sub-

12 mit to the appropriate committees of Congress such plan.

13

(e) DEFINITION OF AT-RISK EMPLOYEES.—In this

 

14 seetion, the term ‘‘at-risk employees” means—

15 (1) individuals whose job duties require inter-

16 action with air carrier passengers on a regular and

17 continuing basis that are employees of—

18 (A) air carriers;

19 (B) air carrier contractors;

20 (C) airports; and

21 (D) Federal departments or agencies; and

22 (2) air traffic controllers and systems safety

23 specialists of the Federal Aviation Administration.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003946
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 136 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1642
1 SEC. 190505. WORKING AND TRAVEL CONDITIONS.

For the duration of the national emergency declared
by the President under the National Emergencies Act (50
U.S.C. 1601 et seq.) related to the pandemic of SARS—
CoV—2 or coronavirus disease 2019 (COVID-19), an air

eral Regulations, shall—

2

3

4

5

6 carrier operating under part 121 of title 14, Code of Fed-
7

8 (1) require each passenger and cabin erew-
9

member to wear a mask or protective face covering

10 while on board an aircraft of the air carrier;
11 (2) require each flight crewmember to wear a
12 mask or protective face covering while on board an
13 aireraft but outside the flight deck;
14 (3) submit to the Administrator of the Federal
15 Aviation Administration a proposal to permit flight
16 erew members of the air carrier to wear a mask or
17 protective face covering while at their stations in the
18 flight deck, including a safety risk assessment with
19 respect to such proposal;
20 (4) provide flight and cabin crewmembers, air-
21 port customer service agents, and other employees
22 whose job responsibilities involve interaction with
23 passengers with masks or protective face coverings,
24 gloves, and hand sanitizer and wipes with sufficient
25 alcohol content;

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003947
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 137 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

16438

1 (5) ensure aireraft, including the cockpit and
2 cabin, operated by such carrier are cleaned, dis-
3 infected, and sanitized after each use in accordance
4 with Centers for Disease Control and Prevention
5 guidance;

6 (6) ensure enclosed facilities owned, operated,
7 or used by such air carrier, including facilities used
8 for flight or cabin crewmember training: or perform-
9 ance of indoor maintenance, repair, or overhaul
10 work, are cleaned, disinfected, and sanitized fre-
11 quently in accordance with Centers for Disease Con-
12 trol and Prevention guidance;

13 (7) provide air carrier employees whose job re-
14 sponsibilities involve cleaning, disinfecting, and sani-
15 tizing aircraft or enclosed facilities described in
16 paragraphs (5) and (6) with masks or protective
17 face coverings and gloves, and ensure that each con-
18 tractor of the air carrier provides employees of such
19 contractor with such materials; and
20 (8) establish guidelines, or adhere to applicable
21 guidelines, for notifymge emplovees of a confirmed
22 COVID-19 diagnosis of an employee of such air car-
23 rier and for identifying other air carrier employees
24 whom such employee contacted in the 48-hour period
25 before the employee developed symptoms.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003948
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 138 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1644
1 SEC. 190506. PROTECTION OF CERTAIN FEDERAL AVIATION

 

2 ADMINISTRATION EMPLOYEES.
3 (a) IN GENERAL.—F or the duration of the national
4 emergency declared by the President under the National
5 Emergencies Act (50 U.S.C. 1601 et seq.) related to the
6 pandemic of SARS—CoV-—2 or coronavirus disease 2019
7 (COVID-19), in order to maintain the safe and efficient
8 operation of the air traffic control system, the Adminis-
9 trator of the Federal Aviation Administration shall—
10 (1) provide air traffic controllers and airway
11 transportation systems specialists of the Administra-
12 tion with masks or protective face coverings, gloves,
13 and hand sanitizer and wipes with sufficient alcohol
14 content;
15 (2) ensure air traffic control facilities are
16 cleaned, disinfected, and sanitized frequently in ac-
17 cordance with Centers for Disease Control and Pre-
18 vention guidance; and
19 (3) provide employees of the Administration
20 whose job responsibilities involve cleaning, dis-
21 infecting, and sanitizing facilities deseribed in para-
22 graph (2) with masks or protective face coverings
23 and gloves, and ensure that each contractor of the
24 Administration provides employees of such econ-
25 tractor with such materials.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003949
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 139 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1645
1 (b) SOURCE OF EQUIPMENT.—The items described
2 in subsection (a)(1) may be procured or provided under
3 such subsection through any sources available to the Ad-

4 ministrator.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003950
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 140 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1646
1 TITLE VI—AMTRAK AND RAIL

2 WORKERS

3 SEC. 190601. AMTRAK COVID-19 REQUIREMENTS.

4 (a) IN GENERAL.—F or the duration of the national

5 emergency declared by the President under the National

6 Emergencies Act (50 U.S.C. 1601 et seq.) related to the

7 pandemie of SARS—CoV—2 or coronavirus disease

8 (COVID-19), Amtrak shall—

9 (1) require each passenger and employee of
10 Amtrak, including engineers, conductors, and on-
i board service workers, to wear a mask or other pro-
12 tective face covering while onboard an Amtrak train;
13 (2) take such actions as are reasonable to en-
14 sure passenger compliance with the requirement
15 under paragraph (1);

16 (3) provide masks or protective face coverings,

17 gloves, and hand sanitizer and sanitizing wipes with

18 sufficient aleohol content. to—

19 (A) conductors, engineers, and onboard

20 service workers;

21 (B) ticket agents, station agents, and red

22 cap agents; and

23 (C) any other employees whose job respon-

24 sibilities include interaction with passengers;
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003951
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 141 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1647

1 (4) ensure Amtrak trains, including the loco-

2 motive cab and passenger cars, are cleaned, dis-

3 infeeted, and sanitized frequently in accordance with

4 guidance issued by the Centers for Disease Control

5 and Prevention and ensure that employees whose job

6 responsibilities include such cleaning, disinfecting, or

7 sanitizing are provided masks or protective face cov-

8 ering’s and gloves;

9 (5) ensure stations and enclosed facilities that
10 Amtrak owns and operates including facilities used
11 for training or the performance of mdoor mainte-
12 nance, repair, or overhaul work, are cleaned, dis-
13 infected, and sanitized frequently in accordance with
14 guidance issued by the Centers for Disease Control
15 and Prevention and ensure that employees whose job
16 responsibilities include such cleaning, disinfecting, or
17 sanitizing are provided masks or protective face cov-
18 erings and gloves;

19 (6) take such actions as are reasonable to en-
20 sure that stations or facilities served or used by Am-
21 trak that Amtrak does not own are cleaned, dis-
22 infected, and sanitized frequently in accordance with
23 Centers for Disease Control and Prevention guid-
24 ance;

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003952
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 142 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1648

1 (7) ensure that each contractor of Amtrak pro-
2 vides masks or protective face coverings and gloves
3 to employees of such contractor whose job respon-
4 sibilities include those described in paragraphs (4)
5 and (5); and

6 (8) establish guidelines, or adhere to existing
7 applicable guidelines, for notifying employees of a
8 confirmed diagnosis of COVID-19 of an employee of
9 Amtrak.
10 (b) AVAILABILITY.—If Amtrak is unable to acquire
11 any of the items necessary to comply with paragraphs (3),
12 (4), and (5) of subsection (a) due to market unavailability,
13° Amtrak shall—
14 (1) prepare and make public documentation
15 demonstrating what actions have been taken to ac-
16 quire such items; and
17 (2) continue efforts to aequire such items until
18 such items become available.

19 SEC. 190602. ADDITIONAL ENHANCED BENEFITS UNDER

20 THE RAILROAD UNEMPLOYMENT INSURANCE
21 ACT.
22 (a) IN GENERAL.—Section 2(a)(5)(A) of the Railroad

23 Unemployment Insurance Act (45 U.S.C. 352(a)(5)(A) is

24 amended—

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003953
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 143 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1649
(1) by striking “July 31, 2020” and inserting

—_

“December 31, 2020, and for any registration peri-
ods during a period of continuing unemployment
which began on or before December 31, 2020”; and

(2) by adding at the end ‘No recovery benefit
under this section shall be payable for any registra-
tion period beginning on or after July 1, 2021.”

(b) ADDITIONAL APPROPRIATIONS.—Section

oO Aa aN DH OD SP WH Ld

2(a)(5)(B) of the Railroad Unemployment Insurance Act

=
©

(45 U.S.C. 352(a)(5)(B) is amended by adding at the end

—
—

the following:

=
No

‘In addition to the amount appropriated by the pre-

—
On

ceding sentence, out of any funds in the Treasury not. oth-

jah
fp

erwise appropriated, there are appropriated

—
ws

$1,000,000,000 to cover the cost of recovery benefits pro-

—
on

vided under subparagraph (A), to remain available until

—
~

expended.”’.

—_
CO

(¢) DISREGARD OF RECOVERY BENEFITS FOR PUR-

—
\©

POSES OF ALL FEDERAL AND FEDERALLY ASSISTED

No
OQ

PROGRAMS.—NSection 2(a)(5) of the Railroad Unemploy-

NO
—

ment Insurance Act (45 U.S.C. 352(a)(5)) is amended by

ho
No

adding at the end the following:

ho
Go

“(C) A recovery benefit payable under sub-

we)
i

paragraph (A) shall not be regarded as income

No
Gn

and shall not be regarded as a resource for the

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003954
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 144 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1650

1 month of receipt and the followmg 9 months,

2 for purposes of determining the eligibility of the

3 recipient (or the recipient’s spouse or family)

4 for benefits or assistance, or the amount or ex-

5 tent of benefits or assistance, under any F'ed-

6 eral program or under any State or local pro-

7 eram financed in whole or in part with Federal

8 funds.”’.

9 (d) CLARIFICATION ON AUTHORITY TO USE
10 FuNbs.—Funds appropriated under either the first or
11 second sentence of subparagraph (B) of section 2(a)(5)
12 of the Railroad Unemployment Insurance Act shall be
13 available to cover the cost of recovery benefits provided
14 under such section 2(a)(5) by reason of the amendments
15 made by subsection (a) as well as to cover the cost of such
16 benefits provided under such section 2(a)(5) as in effect
17 on the day before the date of enactment of this Act.

18 SEC. 190603. TREATMENT OF PAYMENTS FROM THE RAIL-
19 ROAD UNEMPLOYMENT INSURANCE AC-
20 COUNT.
21 (a) IN GENERAL.—Section 256(i)(1) of the Balanced
22 Budget and Emergency Deficit Control Act of 1985 (2
23 U.S.C. 906()(1)) is amended—
24 (1) in subparagraph (B), by striking ‘‘and”’ at
25 the end;

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003955
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 145 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1651
1 (2) in subparagraph (C), by inserting “‘and’’ at
2 the end; and
3 (3) by inserting after subparagraph (C) the fol-
4 lowing new subparagraph:
5 “(D) any payment made from the Railroad Un-
6 employment Insurance Account (established by seec-
7 tion 10 of the Railroad Unemployment Insurance
8 Act) for the purpose of carrying out the Railroad
9 Unemployment Insurance Act, and funds appro-
10 priated or transferred to or otherwise deposited in
11 such Account,”’.
12 (b) EFFECTIVE DATE.—The treatment of payments
13. made from the Railroad Unemployment Insurance <Ac-
14 count pursuant to the amendment made by subsection (a)
15 shall take effect 7 days after the date of enactment of this
16 Act and shall apply only to obligations incurred on or after
17 such effective date for such payments.
18 SEC. 190604. TECHNICAL CORRECTION FOR EXTENDED UN-
19 EMPLOYMENT BENEFITS UNDER THE RAIL-
20 ROAD UNEMPLOYMENT INSURANCE ACT.
21 Section 2(¢)(2)(D)(Gii) of the Railroad Unemployment
22 Insurance Act (45 U.S.C. 352(¢)(2)(D)(Giii)) is amended

ho
Go

by striking “July 1, 2019” and inserting “July 15, 2019”.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003956
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 146 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1652
SEC. 190605. TECHNICAL CORRECTION.

—

Section 22002 of Public Law 116-136 is amended
by striking “Railway Retirement Act of 1974” and insert-
ing “Railroad Retirement Act of 1974”.

SEC. 190606. CLARIFICATION OF OVERSIGHT AND IMPLE-
MENTATION OF RELIEF FOR WORKERS AF-
FECTED BY CORONAVIRUS ACT.

(a) AUDITS, INVESTIGATIONS, AND OVERSIGHT.—

Oo fo SN DW OO S&P WH WN

Notwithstanding section 2115 of the Relief for Workers
10 Affected by Coronavirus Act (subtitle A of title IT of divi-
11 sion A of Public Law 116-1386), the authority of the In-
12 spector General of the Department of Labor to carry out
13 audits, investigations, and other oversight activities that
14 are related to the provisions of such Act shall not extend
15 to any activities related to sections 2112, 2113, or 2114
16 of such Act. Such authority with respect to such sections
17 shall belong to the Inspector General of the Railroad Re-
18 tirement Board.

19 (b) OPERATING INSTRUCTIONS OR OTHER GUID-
20 ANCE.—Notwithstanding section 2116(b) of the Relief for
21 Workers Affeeted by Coronavirus Act (subtitle A of title
22 II of division A of Pubhe Law 116-136), the authority
23 of the Secretary of Labor to issue any operating instruc-
24 tions or other guidance necessary to carry out the provi-
25 sions of such Act shall not extend to any activities related
26 to sections 2112, 2118, or 2114 of such Act. Such author-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003957
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 147 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1653

1 ity with respect to such sections shall belong to the Rail-

2 road Retirement Board.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003958
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 148 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1654
TITLE VII—ENERGY AND
ENVIRONMENT PROVISIONS

SEC. 190701. HOME ENERGY AND WATER SERVICE CON-

OO NR

TINUITY.
Any entity receiving financial assistance pursuant to
any division of this Act shall, to the maximum extent prac-
ticable, establish or maintain in effect policies to ensure

that no home energy service or public water system service

oC So ~S DN ON

to a residential customer, which is provided or regulated
10 by such entity, is or remains disconnected or interrupted
11 during the emergency period deseribed in — section
12 11385(¢)(1)(B) of the Social Security Act because of non-
13. payment, and all reconnections of such public water sys-
14 tem service are conducted in a manner that minimizes risk
15 to the health of individuals receiving such service. For pur-
16 poses of this section, the term “home energy service’’
17 means a service to provide home energy, as such term is
18 defined in section 2603 of the Low-Income Home Energy
19 Assistance Act of 1981, or service provided by an electric
20 utility, as such term is defined in section 3 of the Public
21 Utility Regulatory Policies Act of 1978, and the term
22 “public water system” has the meaning given that term
23 in section 1401 of the Safe Drinking Water Act. Nothing
24 in this section shall be construed to require forgiveness
25 of any debt incurred or owed to an entity or to absolve

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003959
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 149 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1655

—_

an individual of any obligation to an entity for service,
nor to preempt any State or local law or regulation gov-
erning entities that provide such services to residential
customers.

SEC. 190702. ENVIRONMENTAL JUSTICE GRANT PROGRAMS.

(a) ENVIRONMENTAL JUSTICE GRANTS.—The <Ad-

 

ministrator of the Environmental Protection Agency shall

continue to carry out—

oO Aa aN DH OD SP WH Ld

(1) the Environmental Justice Small Grants

=
©

Program and the Environmental Justice Collabo-

—
—

rative Problem-Solving Cooperative Agreement Pro-

=
No

gram, as those programs are in existence on the date

—
On

of enactment of this Act; and

jah
fp

(2) the Community Action for a Renewed Envi-

—
ws

ronment grant programs I and I, as in existence on

—
on

January 1, 2012.

—
~

(b) USE OF FUNDS FOR GRANTS IN RESPONSE TO

—_
CO

COVID-19 PANDEMIC.—With respect to amounts appro-

—
\©

priated by division A of this Act that are available to carry

No
OQ

out the programs described in subsection (a), the Adminis-

NO
—

trator of the Environmental Protection Agency may only

ho
No

award grants under such programs for projects that will

ho
Go

investigate or address the disproportionate impacts of the

we)
i

COVID-19 pandemic in environmental justice commu-

No
Gn

nities.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003960
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 150 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1656

—_

(¢) AUTHORIZATION OF APPROPRIATIONS.—There is
authorized to be appropriated to carry out the programs
described in subsection (a) $50,000,000 for fiscal year
2020, and such sums as may be necessary for each fiscal
year thereafter.

(d) DISTRIBUTION.—Not later than 30 days after
amounts are made available pursuant to subsection (¢),

the Administrator of the Environmental Protection Agen-

oO Aa aN DH OD SP WH Ld

ev shall make awards of grants under each of the pro-

=
©

grams deseribed in subsection (a).

poe,
—

SEC. 190703. LOW-INCOME HOUSEHOLD DRINKING WATER

i
No

AND WASTEWATER ASSISTANCE.

—"
On

(a) AUTHORIZATION OF APPROPRIATIONS.—There is

 

—
fs

authorized to be appropriated $1,500,000,000 to the Sec-

—"
ws

retary to carry out this section.

oooh,
oN

(b) LOW-INCOME HOUSEHOLD DRINKING WATER

—_
~

AND WASTEWATER ASSISTANCE.—The Secretary shall

 

—_
CO

make grants to States and Indian Tribes to assist low-

—
\©

income households, particularly those with the lowest in-

No
OQ

comes, that pay a high proportion of household income

NO
—

for drinking water and wastewater services, by providing

ho
No

funds to owners or operators of public water systems or

ho
Go

treatment works to reduce rates charged to such house-

we)
i

holds for such services.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003961
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 151 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1657

1 (¢) NONDUPLICATION OF EFFORT.—In carrying out

2 this section, the Seeretary, States, and Indian Tribes, as

3 applicable, shall, as appropriate and to the extent prac-

4 ticable, use existing processes, procedures, policies, and

5 systems in place to provide assistance to low-income

6 households, including by using existing application and ap-

7 proval processes.

8 (d) ALLOTMENT.—

9 (1) IN GENERAL.—Except as provided in para-
10 oraph (2), the Seeretary shall allot amounts appro-
il priated pursuant to this section to a State or Indian
12 Tribe based on the following:

13 (A) The percentage of households in the
14 State, or under the jurisdiction of the Indian
15 Tribe, with income equal to or less than 150
16 percent of the Federal poverty line.

17 (B) The percentage of such households in
18 the State, or under the jurisdiction of the In-
19 dian Tribe, that spend more than 30 percent of
20 monthly income on housing.

21 (C) The extent to which the State or In-
22 dian Tribe has been affected by the public
23 health emergency, including the rate of trans-
24 mission of COVID-19 in the State or area over
25 which the Indian Tribe has jurisdiction, the

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003962
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 152 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1658
1 number of COVID-19 cases compared to the
2 national average, and economic disruptions re-
3 sulting from the public health emergency.
4 (2) RESERVED FUNDS.—The Secretary shall re-
5 serve not more than 10 percent of the amounts ap-
6 propriated pursuant to this section for allotment to
7 States and Indian Tribes based on the economie dis-
8 ruptions to the States and Indian Tribes resulting
9 from the emergency described in the emergency dec-
10 laration issued by the President on March 13, 2020,
11 pursuant to section 501(b) of the Robert T. Stafford
12 Disaster Relief and Emergency Assistance Act (42
13 U.S.C. 5191(b)), during the period covered by such
14 emergency declaration and any subsequent major
15 disaster declaration under section 401 of such Act
16 (42 U.S.C. 5170) that supersedes such emergency
17 declaration.
18 (e) DETERMINATION OF LOW-INCOME HOUSE-
19 HOLDS.—
20 (1) MINIMUM DEFINITION OF LOW-INCOME.—In
21 determining whether a household is considered low-
22 income for the purposes of this seetion, a State or
23 Indian Tribe—
24 (A) shall ensure that, at a minimum—
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003963
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 153 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1659

1 (i) all households with income equal to

2 or less than 150 percent of the Federal

3 poverty line are included as low-income

4 households; and

5 (ii) all households with income equal

6 to or less than 60 percent of the State me-

7 dian income are included as low-income

8 households;

9 (B) may include households that have been
10 adversely economically affected by job loss or
11 severe income loss related to the public health
12 emergeney; and
13 (C) may include other households, includ-
14 ing households in which 1 or more individuals
15 are recelving—

16 (i) assistance under the State pro-
17 eram funded under part A of title IV of
18 the Social Security Act (42 U.S.C. 601 et
19 seq.);

20 (ii) supplemental security income pay-
21 ments under title XVI of the Social Secu-
22 rity Act (42 U.S.C. 1381 et seq.);

23 (ii) supplemental nutrition assistance
24 program benefits under the Food and Nu-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003964
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 154 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1660

1 trition Act of 2008 (7 U.S.C. 2011 et
2 seq.); or

3 (iv) payments under section 1315,
4 1521, 1541, or 1542 of title 38, United
5 States Code, or under section 306 of the
6 Veterans’ and Survivors’ Pension Improve-
7 ment Act of 1978.

8 (2) HOUSEHOLD DOCUMENTATION REQUIRE-
9 MENTS.—States and Indian Tribes shall—

10 (A) to the maximum extent practicable,
il seek to limit the income history documentation
12 requirements for determining whether a house-
13 hold is considered low-income for the purposes
14 of this section; and

15 (B) for the purposes of income eligibility,
16 accept proof of job loss or severe income loss
17 dated after February 29, 2020, such as a layoff
18 or furlough notice or verification of application
19 of unemployment benefits, as sufficient to dem-
20 onstrate lack of meome for an individual or
21 household.
22 (f) APPLICATIONS.—Each State or Indian Tribe de-

23 siring to receive a grant under this section shall submit
24 an application to the Secretary, in such form as the Sec-

25 retary shall require.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003965
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 155 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1661

1 (2) Urmiry RESPONSIBILITIES.—Owners or opera-
2 tors of public water systems or treatment works receiving
3 funds pursuant to this section for the purposes of reducing
4 rates charged to low-income households for service shall—
5 (1) conduct outreach activities designed to en-
6 sure that such households are made aware of the
7 rate assistance available pursuant to this section;

8 (2) charge such households, in the normal bill-
9 ing process, not more than the difference between
10 the actual cost of the service provided and the
il amount of the payment made by the State or Indian
12 Tribe pursuant to this section; and
13 (3) within 45 days of providing assistance to a
14 household pursuant to this section, notify In writing
15 such household of the amount of such assistance.
16 (h) STATE AGREEMENTS WITH DRINKING WATER

17 AND WASTEWATER PROVIDERS.—To the maximum extent
18 practicable, a State that receives a grant under this sec-
19 tion shall enter into agreements with owners and operators
20 of public water systems, owners and operators of treat-
21 ment works, municipalities, nonprofit organizations asso-
22 ciated with providing drinking water, wastewater, and
23 other social services to rural and small communities, and
24 Indian Tribes, to assist in identifying low-income house-

25 holds and to earry out this section.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003966
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 156 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1662

a

G) ADMINISTRATIVE CosTs.—A State or Indian
Tribe that receives a grant under this section may use up
to 8 percent of the granted amounts for administrative
costs.

() FEDERAL AGENCY COORDINATION.—In earrying
out this section, the Secretary shall coordinate with the
Administrator of the Environmental Protection Ageney

and consult with other Federal agencies with authority

oO Aa aN DH OD SP WH Ld

over the provision of drinking water and wastewater serv-

i
©

ices.

ev
pn,

(k) AupITS.—The Seeretary shall require each State

i
No

and Indian Tribe receiving a grant under this section to

 

13 undertake periodic audits and evaluations of expenditures

14 made by such State or Indian Tribe pursuant to this sec-

15 tion.

16 (1) REPORTS TO CONGRESS.—The Secretary shall

17 submit to Congress a report on the results of activities

18 earried out pursuant to this section—

19 (1) not later than 1 year after the date of en-

20 actment of this section; and

21 (2) upon disbursement of all funds appropriated

22 pursuant to this section.

23 (m) DEFINITIONS.—In this section:

24 (1) INDIAN TRIBE.—The term ‘Indian Tribe”’

25 means any Indian Tribe, band, group, or community
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003967
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 157 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1663
1 recognized by the Secretary of the Interior and exer-
2 cising governmental authority over a Federal Indian
3 reservation.
4 (2) MuNICcIPALITY.—The term “municipality”
5 has the meaning given such term in section 502 of
6 the Federal Water Pollution Control Act (33 U.S.C.
7 1362).
8 (3) PUBLIC HEALTH EMERGENCY.—The term
9 “public health emergency’? means the public health
10 emergency deseribed in section 1135(2)(1)(B) of the
11 Social Security Act (42 U.S.C. 1320b-5).
12 (4) PUBLIC WATER SYSTEM.—The term “‘public
13 water system” has the meaning given such term in
14 section 1401 of the Safe Drinking Water Act (42
15 U.S.C. 300f).
16 (5) SECRETARY.—The term “Secretary” means
17 the Secretary of Health and Human Services.
18 (6) STATE.—The term “State” means a State,
19 the District of Columbia, the Commonwealth of
20 Puerto Rico, the Virgin Islands of the United States,
21 Guam, American Samoa, and the Commonwealth of
22 the Northern Mariana Islands.
23 (7) TREATMENT WORKS.—The term ‘“‘treatment
24 works” has the meaning given that term in section
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003968
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 158 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1664
1 212 of the Federal Water Pollution Control Act (33
2 U.S.C. 1292).
3 SEC. 190704. HOME WATER SERVICE CONTINUITY.
4 (a) CONTINUITY OF SERVICE.—Any entity receiving
5 financial assistance under division A of this Act shall, to
6 the maximum extent practicable, establish or maintain in
7 effect policies to ensure that, with respect to any service
8 provided by a public water system or treatment works to
9 an occupied residence, which service is provided or regu-
10 lated by such entity—
11 (1) no such service is or remains disconnected
12 or interrupted during the emergency period because
13 of nonpayment;
14 (2) all reconnections of such service are con-
15 ducted in a manner that minimizes risk to the health
16 of individuals receiving such service; and
17 (3) no fees for late payment of bills for such
18 service are charged or acerue during the emergency
19 period.
20 (b) ErFrecT.—Nothing in this section shall be con-
21 strued to require forgiveness of outstanding debt owed to
22 an entity or to absolve an individual of any obligation to
23 an entity for service.
24 (¢) DEFINITIONS.—In this section:
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003969
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 159 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1665

1 (1) EMERGENCY PERIOD.—The term “‘emer-

2 gency period” means the emergency period described

3 in section 1135(¢)(1)(B) of the Social Security Act

4 (42 U.S.C. 1820b-5).

5 (2) PUBLIC WATER SYSTEM.—The term “‘publie

6 water system” has the meaning given such term in

7 section 1401 of the Safe Drinking Water Act (42

8 U.S.C. 300f).

9 (3) TREATMENT WORKS.—The term ‘‘treatment
10 works” has the meaning given that term in section
11 212 of the Federal Water Pollution Control Act (33
12 U.S.C. 1292).

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003970
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 160 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1666
1 TITLE VIN—DEATH AND ODIS-

2 ABILITY BENEFITS FOR PUB-
3 LIC SAFETY OFFICERS  IM-
4 PACTED BY COVID-19
5 SEC. 190801. SHORT TITLE.
6 This title may be cited as the “Public Safety Officer
7 Pandemic Response Act of 2020”.
8 SEC. 190802. DEATH AND DISABILITY BENEFITS FOR PUB-
9 LIC SAFETY OFFICERS IMPACTED BY COVID-
10 19.
11 Section 1201 of the Omnibus Crime Control and Safe
12 Streets Act of 1968 (84 U.S.C. 10281) is amended by
13 adding at the end the following new subsection:
14 ‘‘(o) For purposes of this part:
15 (1) COVID-19 shall be presumed to constitute
16 a personal injury within the meaning of subsection
17 (a), sustained in the line of duty by a public safety
18 officer and directly and proximately resulting in
19 death, unless such officer is shown to have per-
20 formed no line of duty activity or action within the
21 45 days immediately preceding a diagnosis of, or
22 positive test for COVID-19.
23 (2) The Attorney General shall accept claims,
24 including supplemental claims, under this section
25 from an individual who—
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003971
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 161 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1667
1 (A) was serving as a public safety officer
2 and was injured or disabled in the line of duty
3 as a result of the terrorist attacks on the
4 United States that occurred on September 11,
5 2001, or in the aftermath of such attacks devel-
6 oped a condition described in section 3312(a) of
7 the Public Health Service Act (42 U.S.C.
8 300mm—22(a)); and
9 “(B) was diagnosed with COVID-19 dur-
10 ing the period described in paragraph (3),
11 which, in combination with the injury or dis-
12 ability deseribed in subparagraph (A), perma-
13 nently and totally disabled or directly and
14 proximately resulted in the death of the indi-
15 vidual.
16 In assessing a claim under this paragraph, the pre-
17 sumption of causation described in paragraph (1)
18 shall apply.
19 (3) The presumption described in paragraph
20 (1) shall apply with respect to a diagnosis of
21 COVID-19 beginning on January 20, 2020, and
22 ending on the date that is one year after the emer-
23 geney period (as such term is defined in section
24 1135(g) of the Social Security Act (42 U.S.C.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003972
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 162 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1668
1 1320b-—5(2))) based on the COVID-19 public health
2 emergency ends.
3 “(4) The term ‘COVID-19’ means a disease
4 caused by severe acute respiratory syndrome
5 coronavirus 2 (SARS—CoV-2).
6 ‘“(p) In determining whether the personal injury re-
7 sulting from COVID-19 was a catastrophic injury, the At-
§ torney General’s inquiry shall be limited to whether the
9 individual is permanently prevented from performing any
10 gainful work as a public safety officer.”’.
i. TITLE IX—VICTIMS OF CRIME
12 ACT AMENDMENTS
13 SEC. 190901. SHORT TITLE.
14 This title may be cited as the “Victims of Crime Act
15 Fix Act of 2020”.
16 SEC. 190902. DEPOSITS OF FUNDING INTO THE CRIME VIC-
17 TIMS FUND.
18 Section 1402(b) of the Victims of Crime Act of 1984
19 (34 U.S.C. 20101(b)) is amended—
20 (1) in paragraph (4), by striking ‘‘and”’ at the
21 end;
22 (2) in paragraph (5), by striking the period at
23 the end and inserting “‘; and”; and
24 (3) by adding at the end the following:
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003973
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 163 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1669

—_

(6) any funds that would otherwise be depos-
ited in the general fund of the Treasury collected as
pursuant to—

(A) a deferred prosecution agreement; or
‘‘(B) a non-prosecution agreement.”’.

SEC. 190903. WAIVER OF MATCHING REQUIREMENT.

 

(a) IN GENERAL.—Notwithstanding any other provi-

sion of VOCA, during the COVID-19 emergency period

oO Aa aN DH OD SP WH Ld

and for the period ending one year after the date on which

=
©

such period expires or is terminated, the Attorney General,

—
—

acting through the Director of the Office for Vietims of

=
No

Crime, may not impose any matching requirement as a

—
On

condition of receipt of funds under any program to provide

jah
fp

assistance to victims of erimes authorized under the Vie-

—
ws

tims of Crime Act of 1984 (84 U.S.C. 20101 et seq.).

—
on

(b) DEFINITION.—In this section, the term

—
~

“COVID-19 emergency period”? means the period begin-

—
oO

ning on the date on which the President declared a na-

—
\©

tional emergency under the National Emergencies Act (50

20 U.S.C. 1601 et seq.) with respect to the Coronavirus Dis-
21 ease 2019 (COVID-19) and ending on the date that is
22 30 days after the date on which the national emergency
23 declaration is terminated.
24 (¢) APPLICATION.—This section shall apply with re-
25 spect to—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003974
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 164 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1670
1 (1) applications submitted during the period de-
seribed under subsection (a), including applications
for which funds will be distributed after such period;
and

(2) distributions of funds made during the pe-

tributions made pursuant to applications submitted

2
3
4
5
6 riod deseribed under subsection (a), including dis-
7
8 before such period.

9

TITLE X—JABARA-HEYER NO
10 HATE ACT
11 SEC. 191001. SHORT TITLE.
12 This title may be cited as the “Jabara-Heyer Na-
13 tional Opposition to Hate, Assault, and Threats to Equal-
14 ity Act of 2020” or the “Jabara-Heyer NO HATE Act’.

15 SEC. 191002. FINDINGS.

16 Jongress finds the following:

17 (1) The ineidence of violence known as hate

18 erimes or crimes motivated by bias poses a serious

19 national problem.

20 (2) Aeeording to data obtained by the Federal

21 Bureau of Investigation, the incidence of such vio-

22 lence increased in 2017, the most recent year for

23 which data is available.

24 (3) In 1990, Congress enacted the Hate Crime

25 Statistics Aet (Public Law 101-275; 28 U.S.C. 5384
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003975
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 165 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1671

1 note) to provide the Federal Government, law en-

2 forcement agencies, and the public with data regard-

3 ing the incidence of hate crime. The Hate Crimes

4 Statistics Act and the Matthew Shepard and James

5 Byrd, Jr. Hate Crimes Prevention Act (division E of

6 Public Law 111-84; 123 Stat. 2835) have enabled

7 Federal authorities to understand and, where appro-

8 priate, investigate and prosecute hate crimes.

9 (4) A more complete understanding of the na-
10 tional problem posed by hate erime is in the public
11 interest and supports the Federal interest in eradi-
12 cating bias-motivated violence referenced in section
13 249(b)(1)(C) of title 18, United States Code.

14 (5) However, a complete understanding of the
15 national problem posed by hate crimes is hindered
16 by incomplete data from Federal, State, and local
17 jurisdictions through the Uniform Crime Reports
18 program authorized under section 534 of title 28,
19 United States Code, and administered by the Fed-
20 eral Bureau of Investigation.

21 (6) Multiple factors contribute to the provision
22 of inaccurate and incomplete data regarding the in-
23 cidence of hate erime through the Uniform Crime
24 Reports program. A significant contributing factor is
25 the quality and quantity of training that State and

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003976
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 166 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1672
1 local law enforcement agencies receive on the identi-
2 fication and reporting of suspected bias-motivated
3 erimes.
4 (7) The problem of erimes motivated by bias is
5 sufficiently serious, widespread, and interstate in na-
6 ture as to warrant Federal financial assistance to
7 States and local jurisdictions.
8 (8) Federal financial assistance with regard to
9 certain violent erimes motivated by bias enables F'ed-
10 eral, State, and local authorities to work together as
11 partners in the investigation and prosecution of such
12 crimes.
13 SEC. 191003. DEFINITIONS.
14 In this title:
15 (1) HATE CRIME.—The term ‘hate erime”’
16 means an act described in section 245, 247, or 249
17 of title 18, United States Code, or in section 901 of
18 the Civil Rights Act of 1968 (42 U.S.C. 3631).
19 (2) PRIORITY AGENCY.—The term “priority
20 agency’ means—
21 (A) a law enforcement agency of a unit of
22 local government that serves a population of not
23 less than 100,000, as computed by the Federal
24 Bureau of Investigation; or
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003977
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 167 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1673
1 (B) a law enforcement agency of a unit of
2 local government that—
3 (i) serves a population of not less than
4 50,000 and less than 100,000, as com-
5 puted by the Federal Bureau of Investiga-
6 tion; and
7 (i) has reported no hate crimes
8 through the Uniform Crime Reports pro-
9 eram in each of the 3 most recent calendar
10 years for which such data is available.
11 (3) STATE.—The term ‘State’ has the mean-
12 ing given the term in section 901 of title I of the
13 Omnibus Crime Control and Safe Streets Act of
14 1968 (384 U.S.C. 10251).
15 (4) UNIFORM CRIME REPORTS.—The term
16 “Uniform Crime Reports” means the reports author-
17 ized under section 534 of title 28, United States
18 Jode, and administered by the Federal Bureau of
19 Investigation that compile nationwide eriminal sta-
20 tistics for use—
21 (A) in law enforcement administration, op-
22 eration, and management; and
23 (B) to assess the nature and type of crime
24 in the United States.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003978
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 168 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1674

1 (5) UNIT OF LOCAL GOVERNMENT.—The term
2 “unit of local government” has the meaning given
3 the term in section 901 of title I of the Omnibus
4 Crime Control and Safe Streets Act of 1968 (34
5 U.S.C, 10251).

6 SEC. 191004. REPORTING OF HATE CRIMES.

7 (a) IMPLEMENTATION GRANTS.—

8 (1) IN GENERAL.—The Attorney General may
9 make grants to States and units of local government
10 to assist the State or unit of local government in im-
il plementing the National Incident-Based Reporting
12 System, including to train employees in identifying
13 and classifying hate erimes in the National Incident-
14 Based Reporting System.

15 (2) PRioRITy.—In making grants under para-
16 eraph (1), the Attorney General shall give priority to
17 States and units of local government with larger
18 populations.

19 (b) REPORTING.—
20 (1) COMPLIANCE.—
21 (A) IN GENERAL.—Except as provided in
22 subparagraph (B), in each fiscal year beginning
23 after the date that is 3 years after the date on
24 which a State or unit of local government first
25 receives a grant under subsection (a), the State

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003979
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 169 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1675

1 or unit of local government shall provide to the
2 Attorney General, through the Uniform Crime
3 Reporting system, information pertaming to
4 hate crimes committed in that jurisdiction dur-
5 ing the preceding fiseal year.

6 (B) EXTENSIONS; WAIVER.—The Attorney
7 General—

8 (i) may provide a 120-day extension
9 to a State or unit of local government that
10 is making good faith efforts to comply with
il subparagraph (A); and

12 (ii) shall waive the requirements of
13 subparagraph (A) if compliance with that
14 subparagraph by a State or unit of local
15 government would be  uneonstitutional
16 under the constitution of the State or of
17 the State in which the unit of local govern-
18 ment is located, respectively.

19 (2) FAURE TO COMPLY.—If a State or unit of
20 local government that receives a grant under sub-
21 section (a) fails to substantially comply with para-
22 graph (1) of this subsection, the State or unit of
23 local government shall repay the grant in full, plus
24 reasonable interest and penalty charges allowable by
25 law or established by the Attorney General.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003980
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 170 of 313

G:ACMTE\AP\IG\FY20\_D\HEROES XML

 

1676
1 SEC. 191005. GRANTS FOR STATE-RUN HATE CRIME HOT-
2 LINES.
3 (a) GRANTS AUTHORIZED.—
4 (1) IN GENERAL.—The Attorney General shall
5 make grants to States to create State-run hate
6 crime reporting hotlines.
7 (2) GRANT PERIOD.—A grant made under
8 paragraph (1) shall be for a period of not more than
9 5 years.
10 (b) HOTLINE REQUIREMENTS.—A State shall ensure,
11 with respect to a hotline funded by a grant under sub-
12 section (a), that—
13 (1) the hotline directs individuals to—
14 (A) law enforcement if appropriate; and
15 (B) local support services;
16 (2) any personally identifiable information that
17 an individual provides to an agency of the State
18 through the hotline is not directly or indirectly dis-
19 closed, without the consent of the individual, to—
20 (A) any other agency of that State;
21 (B) any other State;
22 (C) the Federal Government; or
23 (D) any other person or entity;
24 (3) the staff members who operate the hotline
25 are trained to be knowledgeable about—
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003981
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 171 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1677

1 (A) applicable Federal, State, and local
2 hate crime laws; and

3 (B) local law enforcement resources and
4 applicable local support. services; and

5 (4) the hotline is accessible to—

6 (A) individuals with limited English pro-
7 ficiency, where appropriate; and

8 (B) individuals with disabilities.

9 (ec) BEST PRACTICES.—The Attorney General shall
10 issue guidance to States on best practices for imple-
11 menting the requirements of subsection (b).

12 SEC. 191006. INFORMATION COLLECTION BY STATES AND

 

13 UNITS OF LOCAL GOVERNMENT.

14 (a) DEFINITIONS.—In this section:

15 (1) APPLICABLE AGENCY.—The term ‘‘applica-

16 ble agency’, with respect to an eligible entity that

17 is—

18 (A) a State, means—

19 Gi) a law enforcement agency of the

20 State; and

21 Gi) a law enforcement agency of a

22 unit of local government within the State

23 that—

24 (I) is a priority agency; and
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003982
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 172 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

 

1678
1 (II) receives a subgrant from the
2 State under this section; and
3 (B) a unit of local government, means a
4 law enforcement agency of the unit of local gov-
5 ernment that is a priority agency.
6 (2) COVERED AGENCY.—The term ‘‘covered
7 agency” means—
8 (A) a State law enforcement agency; or
9 (B) a priority agency.
10 (3) ELIGIBLE ENTITY.—The term “eligible enti-
il ty’ means—
12 (A) a State; or
13 (B) a unit of local government that has a
14 priority agency.
15 (b) GRANTS.
16 (1) IN GENERAL.—The Attorney General may
17 make grants to eligible entities to assist covered
18 agencies within the jurisdiction of the eligible entity
19 in conducting law enforcement activities or erime re-
20 duction programs to prevent, address, or otherwise
21 respond to hate erime, particularly as those activities
22 or programs relate to reporting hate erimes through
23 the Uniform Crime Reports program, including—
24 (A) adopting a policy on identifying, inves-
25 tigating, and reporting hate crimes;
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003983
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 173 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1679
1 (B) developing a standardized system of
2 collecting, analyzing, and reporting the inei-
3 dence of hate crime;
4 (C) establishing a unit specialized in iden-
5 tifving, investigating, and reporting hate
6 crimes;
7 (D) engaging in community relations func-
8 tions related to hate crime prevention and edu-
9 eation such as—
10 (i) establishing a liaison with formal
11 community-based organizations or leaders;
12 and
13 (i) eonducting public meetings or
14 educational forums on the impact of hate
15 crimes, services available to hate crime vic-
16 tims, and the relevant Federal, State, and
17 local laws pertaining to hate crimes; and
18 (E) providing hate erime trainings for
19 ageney personnel.
20 (2) SUBGRANTS.—A State that receives a grant
21 under paragraph (1) may award a subgrant to a pri-
22 ority agency of a unit of local government within the
23 State for the purposes under that paragraph.
24 (¢) INFORMATION REQUIRED OF STATES AND UNITS

25 OF LOCAL GOVERNMENT.—

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003984
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 174 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1680

1 (1) IN GENERAL.—For each fiseal year in
2 which an eligible entity receives a grant under sub-
3 section (b), the eligible entity shall—

4 (A) eolleet information from each applica-
5 ble agency summarizing the law enforcement
6 activities or crime reduction programs ¢on-
7 ducted by the agency to prevent, address, or
8 otherwise respond to hate crime, particularly as
9 those activities or programs relate to reporting
10 hate crimes through the Uniform Crime Re-
il ports program; and

12 (B) submit to the Attorney General a re-
13 port containing the information collected under
14 subparagraph (A).

15 (2) SEMIANNUAL LAW ENFORCEMENT AGENCY
16 REPORT.—

17 (A) IN GENERAL.—In collecting the infor-
18 mation required under paragraph (1)(A), an eli-
19 gible entity shall require each applicable agency
20 to submit a semiannual report to the eligible
21 entity that includes a summary of the law en-
22 forcement activities or erime reduction pro-
23 grams conducted by the agency during the re-
24 porting period to prevent, address, or otherwise
25 respond to hate crime, particularly as those ac-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003985
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 175 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1681

1 tivities or programs relate to reporting hate
2 erimes through the Uniform Crime Reports pro-
3 oram,

4 (B) CONTENTS.—In a report submitted
5 under subparagraph (A), a law enforcement
6 agency shall, at a minimum, disclose—

7 (i) whether the agency has adopted a
8 policy on identifying, investigating, and re-
9 porting hate crimes;

10 (ii) whether the agency has developed
il a standardized system of collecting, ana-
12 lyzing, and reporting the incidence of hate
13 crime;

14 (ii) whether the agency has estab-
15 lished a unit specialized in identifying, in-
16 vestigating, and reporting hate crimes;

17 (iv) whether the agency engages in
18 community relations functions related to
19 hate crime, such as—
20 (I) establishing a liaison with for-
21 mal community-based organizations or
22 leaders; and
23 (II) conducting public meetings
24 or educational forums on the impact
25 of hate crime, services available to

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003986
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 176 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1682

1 hate crime victims, and the relevant

2 Federal, State, and local laws per-

3 taining to hate erime; and

4 (v) the number of hate crime

5 trainings for agency personnel, including

6 the duration of the trainings, conducted by

7 the agency during the reporting period.

8 (d) COMPLIANCE AND REDIRECTION OF FUNDS.—

9 (1) IN GENERAL.—Except as provided in para-
10 graph (2), beginning not later than 1 year after the
il date of enactment of this title, an eligible entity re-
12 ceiving a grant under subsection (b) shall comply
13 with subsection (¢).

14 (2) EXTENSIONS; WAIVER.—The Attorney Gen-
15 eral—

16 (A) may provide a 120-day extension to an
17 eligible entity that is making good faith efforts
18 to collect the mformation required under sub-
19 section (@); and

20 (B) shall waive the requirements of sub-
21 section (¢) for a State or unit of local govern-
22 ment if compliance with that subsection by the
23 State or unit of local government would be un-
24 constitutional under the constitution of the

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003987
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 177 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1683
1 State or of the State in which the unit of local
2 government is located, respectively.
3 SEC. 191007. REQUIREMENTS OF THE ATTORNEY GENERAL.
4 (a) INFORMATION COLLECTION AND ANALYSIS; RE-
5 PpoRT.—In order to improve the accuracy of data regard-
6 ing the incidence of hate crime provided through the Uni-
7 form Crime Reports program, and promote a more com-
8 plete understanding of the national problem posed by hate
9 erime, the Attorney General shall—
10 (1) collect and analyze the information provided
il by States and units of local government under sec-
12 tion 191006 for the purpose of developing policies
13 related to the provision of accurate data obtained
14 under the Hate Crime Statistics Act (Public Law
15 101-275; 28 U.S.C. 5384 note) by the Federal Bu-
16 reau of Investigation; and
17 (2) for each calendar year beginning after the
18 date of enactment of this title, publish and submit
19 to Congress a report based on the information col-
20 lected and analyzed under paragraph (1).
21 (b) CONTENTS OF REPORT.—A report submitted
22 under subsection (a) shall include—
23 (1) a qualitative analysis of the relationship be-
24 tween—
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003988
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 178 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1684

1 (A) the number of hate crimes reported by

2 State law enforcement agencies or priority

3 agencies through the Uniform Crime Reports

4 program; and

5 (B) the nature and extent of law enforce-

6 ment activities or erime reduction programs

7 conducted by those agencies to prevent, ad-

8 dress, or otherwise respond to hate crime; and

9 (2) a quantitative analysis of the number of

10 State law enforcement agencies and priority agencies

11 that have

12 (A) adopted a policy on identifying, inves-

13 tigating, and reporting hate crimes;

14 (B) developed a standardized system of

15 collecting, analyzing, and reporting the inci-

16 dence of hate crime;

17 (C) established a unit specialized in identi-

18 fying, investigating, and reporting hate crimes;

19 (D) engaged in community relations fune-

20 tions related to hate crime, such as—

21 Gi) establishing a liaison with formal

22 community-based organizations or leaders;

23 and

24 (ii) conducting public meetings or

25 educational forums on the impact of hate
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003989
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 179 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1685

1 crime, services available to hate crime vic-
2 tims, and the relevant Federal, State, and
3 local laws pertaining to hate crime; and

4 (E) conducted hate erime trainings for
5 agency personnel during the reporting period,
6 including—

7 (i) the total number of trainings con-
8 ducted by each ageney; and

9 (ii) the duration of the trainings de-
10 seribed in clause (i).
11 SEC. 191008. ALTERNATIVE SENTENCING.
12 Section 249 of title 18, United States Code, is
13 amended by adding at the end the following:
14 ‘‘(e) SUPERVISED RELEASE.—If a court includes, as
15 a part of a sentence of imprisonment imposed for a viola-

—
on

tion of subsection (a), a requirement that the defendant

—
~

be placed on a term of supervised release after imprison-

—
oO

ment under section 3583, the court may order, as an ex-

—
\©

plieit condition of supervised release, that the defendant

i)
©

undertake educational classes or community service di-

bo
—

rectly related to the community harmed by the defendant’s

No
No

offense.’’.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003990
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 180 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1686
TITLE XI—PRISONS AND JAILS

2 SEC. 191101. SHORT TITLE.
3

—

This title may be cited as the “Pandemic Justice Re-

4 sponse Act’.

5 SEC. 191102. EMERGENCY COMMUNITY SUPERVISION ACT.

6 (a) FINDINGS.—Congress finds the following:

7 (1) As of the date of introduction of this Act,
8 the novel coronavirus has spread to all 50 States,
9 the District of Columbia, and 3 territories.

10 (2) The Centers for Disease Control and Pre-
i vention have projected that between 160,000,000
12 and 214,000,000 people could be infected by the
13 novel coronavirus in the United States over the
14 course of the pandemic.

15 (3) Although the United States has less than 5
16 pereent of the world’s population, the United States
17 holds approximately 21 percent of the world’s pris-
18 oners and leads the world in the number of individ-
19 uals incarcerated, with nearly 2,200,000 people in-
20 carcerated in State and Federal prisons and _ local
21 jails.
22 (4) Studies have shown that individuals age out
23 of erime starting around 25 years of age, and re-
24 leased individuals over the age of 50 have a very low
25 recidivism rate.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003991
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 181 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1687
1 (5) According to public health experts, incarcer-
2 ated individuals are particularly vulnerable to being
3 gravely impacted by the novel corona virus pandemic
4 because—
5 (A) they have higher rates of underlying
6 health issues than members of the general pub-
7 lie, including higher rates of respiratory disease,
8 heart disease, diabetes, obesity, HIV/AIDS,
9 substance abuse, hepatitis, and other conditions
10 that suppress immune response; and
11 (B) the close conditions and lack of access
12 to hygiene products in prisons make these insti-
13 tutions unusually susceptible to — viral
14 pandemics.
15 (6) The spread of communicable disease in the
16 United States generally constitutes a serious, height-
17 ened threat to the safety of incarcerated individuals,
18 and there is a serious threat to the general public
19 that prisons may become incubators of community
20 spread of communicable viral disease.
21 (b) DEFINITIONS.—In this section:
22 (1) COVERED HEALTH CONDITION.—The term
23 “covered health condition” with respect to an indi-
24 vidual, means the individual—
25 (A) is pregnant;
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003992
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 182 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1688

1 (B) has chronic lung disease or asthma;

2 (C) has congestive heart failure or coro-
3 nary artery disease;

4 (D) has diabetes;

5 (E) has a neurological condition that weak-
6 ens the ability to cough or breathe;

7 (F) has HIV;

8 (G) has sickle cell anemia;

9 (FT) has cancer; or

10 (1) has a weakened immune system.

11 (2) COVERED INDIVIDUAL.—The term ‘‘covered
12 individual” —

13 (A) means an individual who—

14 (i) is a juvenile (as defined in section
15 5031 of title 18, United States Code);

16 (ii) is 50 years of age or older;

17 (ii) has a covered health condition; or
18 Gv) is within 12 months of release
19 from inearceration; and
20 (B) includes an individual deseribed in
21 subparagraph (A) who is serving a term of im-
22 prisonment for an offense committed before No-
23 vember 1, 1987.
24 (3) NATIONAL EMERGENCY RELATING TO A
25 COMMUNICABLE DISEASE.—The term ‘national

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003993
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 183 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1689
1 emergency relating to a communicable disease”
2 means—
3 (A) an emergency involving Federal pri-
4 mary responsibility determined to exist by the
5 President under the section 501(b) of the Rob-
6 ert T. Stafford Disaster Relief and Emergency
7 Assistance Act (42 U.S.C. 5191(b)) with re-
8 spect to a communicable disease; or
9 (B) a national emergency declared by the
10 President under the National Emergencies Act
11 (50 U.S.C. 1601 et seq.) with respect to a com-
12 municable disease.
13 (c) PLACEMENT OF CERTAIN INDIVIDUALS IN COM-
14 MUNITY SUPERVISION.—
15 (1) AuTHORITY.—Except as provided in para-
16 eraph (2), beginning on the date on which a national
17 emergency relating to a communicable disease is de-
18 elared and ending on the date that is 60 days after
19 such national emergency expires or is terminated—
20 (A) notwithstanding any other provision of
21 law, the Director of the Bureau of Prisons shall
22 place in community supervision all covered indi-
23 viduals who are in the custody of the Bureau of
24 Prisons; and
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003994
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 184 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1690

1 (B) the district court of the United States
2 for each judicial district shall place in commu-

3 nity supervision all covered individuals who are
4 in the custody and care of the United States
5 Marshals Service.

6 (2) EXCEPTIONS.—

7 (A) BUREAU OF PRISONS.—In earrying out

8 paragraph (1)(A), the Director—

9 (i) may not place in community super-
10 vision any individual determined, by clear
il and convincing evidence, to be likely to
12 pose a specific and substantial risk of
13 causing bodily injury to or using violent
14 force against the person of another;

15 (ii) shall place in the file of each indi-
16 vidual deseribed in clause G) documenta-
17 tion of such determination, including the
18 evidence used to make the determination;
19 and

20 (ii) not later than 180 days after the
21 date on which the national emergency re-
22 lating to a communicable disease expires,
23 shall provide a report to Congress docu-
24 menting—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003995
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 185 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1691

1 (I) the demographie data (inelud-
2 ing race, gender, age, offense of con-
3 vietion, and criminal history level) of
4 the individuals denied placement in
5 community supervision under clause
6 (i); and

7 (II) the justification for the deni-
8 als deseribed in subclause (1).

9 (B) District couRTs.—In earrying out
10 paragraph (1)(B), each district court of the
11 United States—

12 G) shall conduct an immediate and ex-
13 pedited review of the detention orders of
14 all covered individuals in the custody and
15 care of the United States Marshals Serv-
16 ice, which may be conducted sua sponte
17 and ex parte, without—

18 (I) appearance by the defendant
19 or any party; or
20 (II) requiring a petition, motion,
21 or other similar document to be filed;
22 (ii) may not place in community su-
23 pervision any individual if the court deter-
24 mines, after a hearing and the attorney for
25 the Government shows by clear and con-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003996
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 186 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1692

1 vineing evidence based on individualized
2 facets, that detention is necessary because
3 the individual’s release will pose a specific
4 and substantial risk that the individual will
5 cause bodily injury or use violent force
6 against the person of another and that no
7 conditions of release will reasonably miti-
8 gate that risk;

9 (iii) in carrying out clauses (i) and
10 (ii), may:

11 (I) rely on evidence presented in
12 prior court proceedings; and

13 (II) if the court determines it
14 necessary, request additional informa-
15 tion from the parties to make the de-
16 termination.

17 (3) LIMITATION ON COMMUNITY SUPERVISION
18 PLACEMENT.—In placing’ covered individuals into
19 community supervision under this section, the Direc-
20 tor of the Bureau of Prisons and the district court
21 of the United States for each judicial district shall
22 take into account and prioritize placements that en-
23 able adequate social distancing, which include home
24 confinement or other forms of low in-person-contact
25 supervised release.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003997
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 187 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

16938

1 (d) LIMITATION ON PRE-TRIAL DETENTION.—
2 (1) NO BOND CONDITIONS ON RELEASE.—Not-
3 withstanding section 3142 of title 18, United States
4 Code, beginning on the date on which a national
5 emergency relating to a communicable disease is de-
6 clared and ending on the date that is 60 days after
7 such national emergency expires or is terminated, in
8 imposing conditions of release, the judicial officer
9 may not require payment of cash bail, proof of abil-
10 ity to pay an unsecured bond, execution of a bail
11 bond, a solvent surety to co-sign a secured or unse-
12 cured bond, or posting of real property.

13 (2) LIMITATION.—

14 (A) IN GENERAL.—Beginning on the date
15 on which a national emergency relating to a
16 communicable disease is declared and ending on
17 the date that is 60 days after such national
18 emergency expires or is terminated, at any ini-
19 tial appearance hearing, detention hearing,
20 hearing on a motion for pretrial release, or any
21 other hearing where the attorney for the Gov-
22 ernment is seeking the detention or continued
23 detention of any individual, the judicial officer
24 shall order the pretrial release of the individual
25 on personal recognizance or on a condition or

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003998
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 188 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1694
1 combination of conditions under section 3142(e¢)
2 of title 18, United States Code, unless the at-
3 torney for the Government shows by clear and
4 convincing evidence based on individualized
5 facts that detention is necessary because the in-
6 dividual’s release will pose a specific and sub-
7 stantial risk that the individual will cause bodily
8 injury or use violent force against the person of
9 another and that no conditions of release will
10 reasonably mitigate that risk.
11 (B) REQUIRED CONSIDERATION OF CER-
12 TAIN FACTORS.—If the judicial officer finds
13 that the attorney for the Government has made
14 the requisite showing under subparagraph (A),
15 the judicial officer shall take into consideration,
16 in determining whether detention is necessary—
17 Gi) whether the individual’s age or
18 medieal condition renders them especially
19 vulnerable; and
20 (ii) whether detention will compromise
21 the individual’s access to adequate medical
22 treatment, access to medications, or ability
23 to privately consult with counsel and
24 meaningfully prepare a defense.
25 (C) JUVENILES.—
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003999
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 189 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1695

1 (i) IN GENERAL.—Beginning on the
2 date on which a national emergency relat-
3 ing to a communicable disease is declared
4 and ending on the date that is 60 days
5 after such national emergency expires or is
6 terminated, notwithstanding sections 5031
7 through 5035 of title 18, United States
8 Code, and except as provided under clause
9 (ii), in the ease of a juvenile alleged to
10 have committed an act of juvenile delin-
il quency, the judicial officer shall release the
12 juvenile to their parent, guardian, custo-
13 dian, or other responsible party (including
14 the director of a shelter-care facility) upon
15 their promise to bring such juvenile before
16 the appropriate court when requested by
17 the judicial officer.

18 (ii) EXCEPTION.—A juvenile alleged
19 to have committed an act of juvenile delin-
20 quency may be detained pending trial only
21 if, at a hearing at which the juvenile is
22 represented by counsel, the attorney for
23 the Government shows by clear and con-
24 vineing evidence based on individualized
25 facets that detention is necessary because

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004000
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 190 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1696

1 the juvenile’s release will pose a specific
2 and substantial risk that the juvenile will
3 use violent force against a reasonably iden-
4 tifiable person and that no conditions of
5 release will reasonably mitigate that risk,
6 except that in no case may a judicial offi-
7 cer order the detention of a juvenile if it
8 will compromise the juvenile’s access to
9 adequate medical treatment, access to
10 medications, or ability to privately consult
11 with counsel and meaningfully prepare a
12 defense.

13 Gii) LEAST RESTRICTIVE DETEN-
14 TION.—In the case that the judicial officer
15 orders the detention of a juvenile under
16 clause (ii), the judicial officer shall order
17 the detention of the juvenile in the least
18 restrictive and safest environment possible,
19 taking the national emergency relating to a
20 communicable disease into consideration.
21 Gv) CONTENTS OF DETENTION
22 ORDER.—In the case that the judicial offi-
23 cer orders the detention of a juvenile under
24 clause (i), the judicial officer shall issue a
25 written detention order that includes—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004001
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 191 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1697

1 (I) findings of fact;

2 (II) the reasons for the deten-

3 tion;

4 (III) a deseription of the risk

5 identified under clause (ii);

6 (IV) an explanation of why no

7 conditions will reasonably mitigate the

8 risk identified under clause (ii);

9 (V) a statement that detention
10 will not compromise the juvenile’s ac-
11 cess to adequate medical treatment,
12 access to medications, or ability to
13 privately consult with counsel and
14 meaningfully prepare a defense; and
15 (VI) a statement establishing
16 that the detention environment is the
17 least restrictive and safest possible in
18 accordance with the requirement
19 under clause (iii).

20 (e) LIMITATION ON SUPERVISED RELEASE.—Begin-
21 ning on the date on which a national emergency relating

No
No

to a communicable disease is declared and ending on the

N
Go

date that is 60 days after such national emergency expires,

We)
a

the Office of Probation and Pretrial Services of the Ad-

No
Cn

ministrative Office of the United States Courts shall take

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0004002
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 192 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1698

1 measures to prevent the spread of the communicable dis-

2 ease among individuals under supervision by—

3 (1) suspending the requirement that individuals
4 determined to be a lower risk of reoffending, or any
5 other individuals determined to be appropriate by
6 the supervising probation officer, report in person to
7 their probation or parole officer;

8 (2) identifying individuals who have successfully
9 completed not less than 18 months of supervision
10 and transferring such individuals to administrative
11 supervision or petitioning the court to terminate su-
12 pervision, aS appropriate; and
13 (3) suspending the request for detention and
14 imprisonment as a sanction for violations of proba-
15 tion, supervised release, or parole.

16 (f) PROHITBITION.—No individual who is granted

17 placement in community supervision, termination of su-
18 pervision, placement on administrative supervision, or pre-
19 trial release shall be re-inearcerated, placed on supervision
20 or active supervision, or ordered detained pre-trial only as
21 a result of the expiration of the national emergency relat-
22 ing to a communicable disease.

23 (2) PROHIBITION ON TECHNICAL VIOLATIONS AND
24 CERTAIN MANDATORY REVOCATIONS OF PROBATION OR

25 SUPERVISED RELEASE.—

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0004003
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 193 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1699

1 (1) RESENTENCING IN CASES OF PROBATION
2 AND SUPERVISED RELEASE.—

3 (A) IN GENERAL.—Beginning on the date
4 on which a national emergency relating to a
5 communicable disease is declared and ending on
6 the date that is 60 days after such national
7 emergency expires, and notwithstanding section
8 3982(b) of title 18, United States Code, a court
9 shall order the resentencing of a defendant who
10 is serving a term of imprisonment resulting
il from a revocation of probation, or supervised
12 release for a Grade C violation for conduct
13 under section 7B1.1(¢)(3)(B) of the United
14 States Sentencing Guidelines, upon motion of
15 the defendant.

16 (B) RESENTENCING.—The court © shall
17 order the resentencing of a defendant described
18 in subparagraph (A) as follows:

19 (i) In the case of a revoked sentence
20 of probation, the court shall resentence the
21 defendant to probation, the duration of
22 which shall be equal to the period of time
23 remaining on the term of probation origi-
24 nally imposed at the time the defendant
25 was most recently placed in custody, unless

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004004
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 194 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1700

1 the court determines that decreasing the
2 length of the term of probation is in the
3 interest of justice.

4 (ii) In the case of a revoked term of
5 supervised release, the court shall continue
6 the defendant on supervised release, the
7 duration of which shall be equal to the pe-

8 riod of time the defendant had remaining
9 on supervised release when the defendant
10 was most recently placed in custody, unless
11 the court determines that decreasing the
12 term of supervised release is in the interest
13 of justice.

14 (2) RESENTENCING IN CASES OF PAROLE.—

15 (A) IN GENERAL.—Beginning on the date
16 on which a national emergency relating to a
17 communicable disease is declared and ending on
18 the date that is 60 days after such national
19 emergency expires, the court shall order the re-
20 sentencing of a defendant who is serving a term
21 of imprisonment resulting from a technical vio-
22 lation of the defendant’s parole.
23 (B) RESENTENCING.—The court shall re-
24 sentence the defendant to parole, the duration
25 of which shall be equal to the period of time re-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004005
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 195 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1701

1 maining on the defendant’s term of parole at

2 the time the defendant was most recently

3 placed in custody, unless the court determines

4 that decreasing the length of the term of parole

5 is in the interest of justice.

6 (3) HEARING.—The court may grant, but not

7 deny, a motion without a hearing under this section.

8 (4) NO MANDATORY REVOCATION.—

9 (A) IN GENERAL.—Beginning on the date
10 on which a national emergency relating to a
il communicable disease is declared and ending on
12 the date that is 60 days after such national
13 emergency expires, a court is not required to re-
14 voke a defendant’s probation or supervised re-
15 lease under sections 3565(b) and 3583(2) of
16 title 18, United States Code, based on a finding
17 that the defendant refused to comply with drug
18 treatment.

19 (B) DISSEMINATION OF POLICY
20 CHANGE.—Not later than 10 days after the
21 date of enactment of this title, the Judicial
22 Conference of the United States shall issue and
23 disseminate to all district courts of the United
24 States a temporary policy change suspending
25 mandatory revocation of probation or super-
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004006
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 196 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1702

1 vised release for refusal to comply with drug
2 testing.

3 (5) PROMPT DETERMINATION.—Any motion
4 under this subsection shall be determined promptly.
5 (6) COUNSEL.—To effectuate the purposes of
6 this subsection, counsel shall be appointed as early
7 as possible to represent any indigent defendant.

8 (7) DEFINITIONS.—In this subsection, the term
9 “defendant” includes individuals adjudicated delin-
10 quent under the Federal Juvenile Delinquency Act
11 and applies to persons serving time in official deten-
12 tion for a revocation of juvenile probation or super-
13 vised release.

14 SEC. 191103. COURT AUTHORITY TO REDUCE SENTENCES
15 AND TEMPORARY RELEASE DURING COVID-
16 19 EMERGENCY PERIOD.

17 (a) CouRT AUTHORITY TO REDUCE SENTENCES.
18 (1) IN  GENERAL.—Notwithstanding section
19 3582 of title 18, United States Code, the court shall,
20 during the covered emergency period, upon motion
21 of a covered individual (as such term is defined in
22 section 191102(b)) or on the court’s own motion, re-
23 duce a term of imposed imprisonment on that indi-
24 vidual, unless the government shows, by clear and
25 convineing evidence, that the individual poses a risk

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004007
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 197 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1703

1 of serious, imminent injury to a reasonably identifi-
2 able person.

3 (2) SENTENCE REDUCTION DEEMED AUTHOR-
4 IZED.—Any sentence that is reduced under this sub-
5 section is deemed to be authorized under section
6 3582(¢)(1)(B) of title 18, United States Code.

7 (3) RULE OF CONSTRUCTION.—In addition to
8 the reduction of sentences authorized under this
9 subsection, the court may continue to reduce and
10 modify sentences under section 3582 of title 18,
11 United States Code, during the covered emergency
12 period.

13 (4) SPECIAL RULE.—During the covered emer-
14 gency period, a covered individual who is serving a
15 term of imprisonment for an offense committed be-
16 fore November 1, 1987, who would not otherwise be
17 eligible to file a motion under section 3582(¢@)(1)(A)
18 of title 18, United States Code, is eligible to file
19 such a motion and for relief under such section. Any
20 motion for relief filed in accordance with this para-
21 eraph before the expiration or termination of the
22 covered emergency period shall not disqualify such
23 motion based solely on such expiration or termi-
24 nation.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004008
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 198 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1704

—_

(b) CouRT AUTHORITY TO AUTHORIZE TEMPORARY
RELEASE OF PERSONS AWAITING DESIGNATION OR
TRANSPORTATION TO A BUREAU OF PRISONS’ FACIL-
Iry.—Notwithstanding sections 3582 and 3621 of title 18,
United States Code, during the covered emergency period,
the court, upon motion of an individual (including individ-
uals adjudicated delinquent under the Federal Juvenile

Delinquency Act) awaiting designation or transportation

oO Aa aN DH OD SP WH Ld

to a Bureau of Prisons or other facility for service of sen-

=
©

tence or official detention, or on the court’s own motion,

—
—

may order the temporary release of the mdividual, for a

=
No

limited period ending not later than the expiration or ter-

—
On

mination of the COVID-19 emergency, if such release is

jah
fp

for the purpose of avoiding or mitigating the risks associ-

—
ws

ated with imprisonment during the covered emergency pe-

—
on

riod, either generally with respect to the individual’s place

—
~

of imprisonment or specifically with respect to the imdi-

—
oO

vidual.

—
\©

(c) HEARING REQUIREMENT.—The court may grant,

i)
©

but not deny, a motion without a hearing under this sec-

bo
—

tion. Any motion under this section shall be determined

No
No

promptly.

ho
Go

(d) EFFECTIVE REPRESENTATION DURING Na-

we)
i

TIONAL EMERGENCY.—

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0004009
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 199 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1705

1 (1) ACCESS TO COURT.—During the covered
2 emergency period, any procedural requirement under
3 section 3582(e)(1)(A) of title 18, United States
4 Code, that would delay a defendant from directly pe-
5 titioning the court shall not apply, and the defend-
6 ant may petition the court directly for relief.

7 (2) APPOINTMENT OF COUNSEL.—The court
8 shall appoint counsel for indigent defendants or pris-
9 oners, at no cost to the defendant or prisoner, as
10 early as possible to effectuate the purposes of this
11 section and the purposes of section 3582(e)(1)(A) of
12 title 18, United States Code.

13 (3) ACCESS TO MEDICAL RECORDS.

14 (A) IN GENERAL.—In order to expedite
15 proceedings under this section and proceedings
16 under 3582(e)(1)(A) of title 18, United States
17 Code, during the covered emergency period, the
18 Director of the Bureau of Prisons shall prompt-
19 ly release all medical records in the possession
20 of the Bureau of Prisons to a prisoner who re-
21 quests them on their own behalf, or to the
22 counsel of record for a prisoner upon submis-
23 sion to the court of an affidavit, signed by such
24 counsel under penalty of perjury, that such
25 counsel has reason to believe that the prisoner

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004010
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 200 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1706
1 has a covered health condition (as such term is
2 defined in section 191102(b)) or a condition
3 that would entitle them to relief under section
4 3982(e)(1)(A) of title 18, United States Code.
5 (B) INDIVIDUALS IN THE CUSTODY OF
6 THE U.S. MARSHALS SERVICE.—In order to ex-
7 pedite proceedings under this section, in the
8 ease of an individual who is in the custody or
9 eare of the U.S. Marshals Service, the Director
10 of the U.S. Marshals Service shall facilitate the
11 provision of any medical records of the imdi-
12 vidual to the individual or the counsel of record
13 of the individual, upon request of the individual
14 or counsel.
15 SEC. 191104. EXEMPTION FROM EXHAUSTING ADMINISTRA-
16 TIVE REMEDIES DURING COVERED EMER-
17 GENCY PERIOD.
18 Section 7 of the Civil Rights of Institutionalized Per-

19 sons Act (42 U.S.C. 1997e) is amended by adding at the

20 end the following:

21 ““() COVERED EMERGENCY PERIOD.—

22 “(1) RELIEF WITHOUT EXHAUSTING ADMINIS-

23 TRATIVE REMEDIES.—Notwithstanding the other

24 provisions of this section, during the covered emer-

25 gency period, a prisoner may commence, without ex-
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004011
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 201 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1707
1 hausting all administrative remedies, an action relat-
2 ing to conditions of imprisonment under which the
3 prisoner is at significant risk of harm or under
4 which the prisoner’s access to counsel has been im-
5 paired. If the court determines the prisoner is rea-
6 sonably likely to prevail, the court may order such
7 appropriate relief, limited in time and scope, as may
8 be necessary to prevent or remedy the significant
9 risk of harm or provide access to counsel.
10 “(2) RETALIATION PROHIBITED.—Section 6
il shall apply in the case of retaliation against a pris-
12 oner who files an administrative claim or lawsuit
13 during the covered emergency period or attempts to
14 so file.
15 (3) DEFINITIONS.—F or purposes of this sub-
16 section, the term ‘covered emergency period’ has the
17 meaning given the term in section 12003 of the
18 JARES Act (Public Law 116-1386).”.
19 SEC. 191105. INCREASING AVAILABILITY OF HOME DETEN-
20 TION FOR ELDERLY OFFENDERS.
21 (a) Goop ConpbuctT TIME CREDITS FOR CERTAIN
22 HLDERLY NONVIOLENT OFFENDERS.—Section
23 231(¢)(5)(A) (ii) of the Second Chance Act of 2007 (34

We)
a

U.S.C. 60541(2)(5)(A)(ai)) is amended by striking “to

No
Cn

which the offender was sentenced” and inserting “reduced

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0004012
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 202 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1708

—_

by any eredit toward the service of the prisoner’s sentence
awarded under section 3624(b) of title 18, United States
Code’.

(b) INCREASING ELIGIBILITY FOR HOME DETENTION

 

FOR CERTAIN ELDERLY NONVIOLENT OFFENDERS.
During the covered emergency period an offender who is
in the eustody of the Bureau of Prisons shall be considered

an eligible elderly offender under section 231(g) of the

oO Aa aN DH OD SP WH Ld

Second Chance Act of 2007 (84 U.S.C. 60541(2@)) if the

i
©

offender—

poe,
—

(1) is not less than 50 years of age;

i
No

(2) has served 1/2 of the term of imprisonment

—"
On

reduced by any eredit toward the service of the pris-

—
fs

oner’s sentence awarded under section 3624(b) of

—"
ws

title 18, United States Code; and

oooh,
oN

(3) is otherwise described in such section

—_
~

231(g)(5)(A).

—_
CO

SEC. 191106. EFFECTIVE ASSISTANCE OF COUNSEL IN THE

—
\©

DIGITAL ERA ACT.

No
OQ

(a) PROHIBITION ON MONITORING.—Not later than

NO
—

180 days after the date of the enactment of this title, the

ho
No

Attorney General shall create a program or system, or

ho
Go

modify any program or system that exists on the date of

we)
i

enactment of this title, through which an incarcerated per-

No
Gn

son sends or receives an electronic communication, to ex-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0004013
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 203 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1709

—_

clude from monitoring the contents of any privileged elec-
tronic communication. In the ease that the Attorney Gen-
eral creates a program or system in accordance with this
subsection, the Attorney General shall, upon implementing
such system, discontinue using any program or system
that exists on the date of enactment of this title through
which an incarcerated person sends or receives a privileged

electronic communication, except that any program or sys-

oO Aa aN DH OD SP WH Ld

tem that exists on such date may continue to be used for

=
©

any other electronic communication.

poe,
—

(b) RETENTION OF CONTENTS.—A program or sys-

i
No

tem or a modification to a program or system under sub-

—"
On

section (a) may allow for retention by the Bureau of Pris-

—
fs

ons of, and access by an incarcerated person to, the con-

—"
ws

tents of electronic communications, including the contents

oooh,
oN

of privileged electronic communications, of the person

—_
~

until the date on which the person is released from prison.

 

—_
CO

(¢) ATTORNEY-CLIENT PRIVILEGE.—Attorney-client

—
\©

privilege, and the protections and limitations associated

No
OQ

with such privilege (including the crime fraud exception),

NO
—

applies to electronic communications sent or received

ho
No

through the program or system established or modified

ho
Go

under subsection (a).

We)
a

(d) ACCESSING RETAINED CONTENTS.—Contents re-

No
Cn

tained under subsection (b) may only be accessed by a per-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0004014
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 204 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1710

1 son other than the incarcerated person for whom such con-

2 tents are retained under the following circumstances:

3 (1) ATTORNEY GENERAL.—The Attorney Gen-
4 eral may only access retained contents if necessary
5 for the purpose of creating and maintaining the pro-
6 gram or system, or any modification to the program
7 or system, through which an inearecerated person
8 sends or receives electronic communications. The At-
9 torney General may not review retained contents
10 that are accessed pursuant to this paragraph.

11 (2) INVESTIGATIVE AND LAW ENFORCEMENT
12 OFFICERS.—

13 (A) WARRANT.—

14 G) IN GENERAL.—Retained contents
15 may only be accessed by an investigative or
16 law enforcement officer pursuant to a war-
17 rant issued by a court pursuant to the pro-
18 cedures described in the Federal Rules of
19 Criminal Procedure.

20 (ii) APPROVAL.—No application for a

21 warrant may be made to a court without

22 the express approval of a United States

23 Attorney or an Assistant Attorney General.

24 (B) PRIVILEGED INFORMATION.—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004015
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 205 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1711

1 G) RevreEw.—Before retained con-
2 tents may be accessed pursuant to a war-
3 rant obtained under subparagraph (A),
4 such contents shall be reviewed by a
5 United States Attorney to ensure that
6 privileged electronic communications are
7 not accessible.

8 (Gi) BARRING ~~ PARTICIPATION.—A
9 United States Attorney who reviews re-
10 tained contents pursuant to clause (i) shall
il be barred from—

12 (I) participating in a legal pro-
13 ceeding in which an individual who
14 sent or received an electronic commu-
15 nication from which such contents are
16 retained under subsection (b) is a de-
17 fendant; or

18 (II) sharing the retained contents
19 with an attorney who is participating
20 in such a legal proceeding.
21 (3) MOTION TO SUPPRESS.—In a ease in which
22 retained contents have been accessed in violation of
23 this subsection, a court may suppress evidence ob-
24 tained or derived from access to such contents upon
25 motion of the defendant.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004016
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 206 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1712
1 (e) DEFINITIONS.—In this section—
2 (1) the term “agent of an attorney or legal rep-
3 resentative’’ means any person employed by or con-
4 tracting with an attorney or legal representative, in-
5 cluding law clerks, interns, investigators, paraprofes-
6 sionals, and administrative staff;
7 (2) the term “‘contents” has the meaning given
8 such term in 2510 of title 18, United States Code;
9 (3) the term ‘‘electronie communication” has
10 the meaning given such term in section 2510 of title
il 18, United States Code, and includes the Trust
12 Fund Limited Inmate Computer System;
13 (4) the term ‘“‘monitoring’’ means accessing the
14 contents of an electronic communication at any time
15 after such communication is sent;
16 (5) the term “incarcerated person” means any
17 individual in the custody of the Bureau of Prisons
18 or the United States Marshals Service who has been
19 charged with or convicted of an offense against the
20 United States, including such an individual who is
21 imprisoned in a State institution; and
22 (6) the term “‘privileged electronic communica-
23 tion”? means—
24 (A) any electronic communication between
25 an ineareerated person and a potential, current,
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004017
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 207 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1713

—_

or former attorney or legal representative of
such a person; and
(B) any electronic communication between
an incarcerated person and the agent of an at-
torney or legal representative described in sub-
paragraph (A).
SEC. 191107. COVID-19 CORRECTIONAL FACILITY EMER-

GENCY RESPONSE ACT OF 2020.

oO Aa aN DH OD SP WH Ld

Title I of the Omnibus Crime Control and Safe

i
©

Streets Act of 1968 (84 U.S.C. 10101 et seq.) is amended

poe,
—

by adding at the end the following:

i
No

“PART OO—PANDEMIC CORRECTIONAL FACILITY

—"
On

EMERGENCY RESPONSE

—
fs

“SEC. 3061. FINDINGS; PURPOSES.

—"
ws

“(a) IMMEDIATE RELEASE OF VULNERABLE AND

oooh,
oN

Low-Risk INDIVIDUALS.

 

The purpose of the grant pro-

—_
~

eram under section 3062 is to provide for the testing, ini-

—_
CO

tiation and transfer to treatment in the community, and

—
\©

provision of services in the community, by States and units

No
OQ

of local government as they relate to preventing, detecting,

NO
—

and stopping the spread of COVID-19 in correctional fa-

ho
No

cilities.

ho
Go

‘““(b) PRETRIAL CITATION AND RELEASE.—

we)
i

(1) FINDINGS.—Coneress finds as follows:

 

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0004018
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 208 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1714

1 (A) With the dramatic growth in pretrial

2 detention resulting in county and city correc-

3 tional facilities regularly exceeding capacity,

4 such correctional facilities may serve to rapidly

5 increase the spread of COVID—19, as facilities

6 that hold large numbers of individuals in

7 congregant living situations may promote the

8 spread of COVID-19.

9 ‘(B) While individuals arrested and proc-
10 essed at local correctional facilities may only be
11 held for hours or days, exposure to large num-
12 ber of individuals in holding cells and court-
13 rooms promotes the spread of COVID-19.

14 “(C) Pretrial detainees and individuals in
15 correctional facilities are then later released
16 into the community having being exposed to
17 COVID-19.

18 (2) PURPOSE.—The purpose of the grant pro-
19 eram under section 3065 is to substantially increase
20 the use of risk-based citation release for all individ-
21 uals who do not present a public safety risk.

22 “SEC. 3062. IMMEDIATE RELEASE OF VULNERABLE AND
23 LOW-RISK INDIVIDUALS.

24 (a) AUTHORIZATION.—The Attorney General shall

25 carry out a grant program to make grants to States and

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0004019
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 209 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1715
1 units of local government that operate correctional facili-
2 ties, to establish and implement policies and procedures
3 to prevent, detect, and stop the presence and spread of
4 COVID-19 among arrestees, detainees, inmates, correc-
5 tional facility staff, and visitors to the facilities.
6 ‘“(b) PROGRAM ELIGIBILITY.—
7 “(1) IN GENERAL.—Eligible applicants under
8 this section are States and units of local government
9 that release or have a plan to release the persons de-
10 seribed in paragraph (2) from custody in order to
il ensure that, not later than 90 days after enactment
12 of this section, the total population of arrestees, de-
13 tainees, and inmates at a correctional facility does
14 not exceed the number established under subsection
15 (@).
16 (2) PERSONS DESCRIBED.—A_ person de-
17 seribed in this paragraph is a person who—
18 (A) does not pose a risk of serious, immi-
19 nent injury to a reasonably identifiable person;
20 or
21 “(B) is—
22 ‘“G) 50 years of age or older;
23 Gi) a juvenile;
24 Gil) an individual with serious c¢hron-
25 ic medical conditions, including heart dis-
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004020
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 210 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1716

1 ease, cancer, diabetes, HIV, sickle cell ane-
2 mia, a neurological disease that interferes
3 with the ability to cough or breathe, chron-
4 ic lung disease, asthma, or respiratory ill-
5 ness;

6 “Gv) a pregnant woman;

7 “(y) an individual who is
8 immunocompromised or has a weakened
9 immune system; or

10 (vi) an individual who has a health
11 condition or disability that makes them
12 vulnerable to COVID-19.

13 “(¢) TARGET CORRECTIONAL POPULATION.—

14 “(1) TARGET POPULATION.—An eligible appli-
15 cant shall establish individualized, facility-specific
16 target capacities at each correction facility that will
17 receive funds under this section that reflect the max-
18 imum number of individuals who may be ineareer-
19 ated safely in accordance with the Centers for Dis-
20 ease Control and Prevention guidelines for correc-
21 tional facilities pertaining to COVID-19, with con-
22 sideration given to Centers for Disease Control and
23 Prevention guidelines pertaining to community-based
24 physical distancing, hygiene, and sanitation. A cor-
25 rectional facility receiving funds under this section

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004021
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 211 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1717
1 may not use isolation in a punitive or non-medical
2 manner as a way of achieving specific target capac-
3 ities established under this paragraph.
4 (2) CERTIFICATION.—An_ eligible applicant
5 shall include in its application for a grant under this
6 section a certification by a public health professional
7 who is certified in epidemiology or infectious dis-
8 eases that each correctional facility that will receive
9 funds under this section in its jurisdiction meets the
10 appropriate target capacity standard established
11 under paragraph (1).
12 “(d) AUTHORIZED USES.—Funds awarded pursuant
13 to this section shall be used by grantees (including acting
14 through nonprofit entities) to—
15 (1) test all arrestees, detainees, and inmates,
16 and initiate treatment for COVID-19, and transfer
17 such an individual for an appropriate treatment at
18 external medical facility, as needed;
19 “(2) test for COVID-19—
20 (A) correctional facility staff;
21 ‘(B) volunteers;
22 “(C) visitors, imeluding family members
23 and attorneys;
24 “(D) court personnel that have regular
25 contact with arrestees, detainees, and inmates;
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004022
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 212 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1718
1 ‘“(E) law enforcement officers who trans-
2 port arrestees, detainees, and inmates; and
3 ‘“(F’) personnel outside the correctional fa-
4 cility who provide medical treatment to
5 arrestees, detainees, and inmates;
6 (3) curtail booking and in-facility processing
7 for individuals who have committed technical parole
8 or probation violations; and
9 (4) provide transition and reentry support
10 services to individuals released pursuant to this sec-
11 tion, including programs that—
12 (A) inerease access to and participation
13 in reentry services;
14 ‘“(B) promote a reduction in recidivism
15 rates;
16 “(C) facilitate engagement in educational
17 programs, job training, or employment;
18 ‘“(D) place reentering individuals in safe
19 and sanitary temporary transitional housing;
20 ‘“(E) facilitate the enrollment of reentering
21 individuals with a history of substance use dis-
22 order in medication-assisted treatment and a
23 referral to overdose prevention services, mental
24 health services, or other medical services; and
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004023
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 213 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1719
1 “(F) facilitate family reunification or sup-
2 port services, as needed.
3 ‘“(e) AUTHORIZATION OF APPROPRIATIONS.—There
4 is authorized to be appropriated $500,000,000 to carry
5 out this section and section 3065 for each of fiscal years
6 2020 and 2021.
7 “SEC. 3063. JUVENILE SPECIFIC SERVICES.
8 ‘“(a) IN GENERAL.—The Attorney General, acting
9 through the Administrator of the Office Juvenile Justice

=
©

and Delinquency Prevention, consistent with section 261

—
—

of the Juvenile Justice and Delinquency Prevention Act

=
No

of 1974 (84 U.S.C. 11171), is authorized to make grants

—
On

to States and units of local government or combinations

jah
fp

thereof to assist them in planning, establishing, operating,

—
ws

coordinating, and evaluating projects directly, or through

—
on

grants and contracts with public and private agencies and

—
~

nonprofit entities (as such term is defined under section

—
oO

408(5)(A) of the Juvenile Justice and Delinquency Pre-

—
\©

vention Act of 1974 (34 U.S.C. 11296(5)(A))), for the de-

i)
©

velopment of more effective education, trainme, research,

bo
—

prevention, diversion, treatment, and rehabilitation pro-

No
No

grams in the area of juvenile delinquency and programs

N
Go

to improve the juvenile justice system, consistent with sub-

We)
a

section (b).

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0004024
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 214 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1720
1 “(b) USE OF GRANT FUNDS.—Grants under this see-
2 tion shall be used for the exclusive purpose of providing
3 juvenile specific services that—
4 (1) provide rapid mass testing for COVID-19
5 in juvenile facilities, notification of the results of
6 such tests to juveniles and authorized family mem-
7 bers or legal guardians, and include policies and pro-
8 cedures for non-punitive quarantine that does not in-
9 volve solitary confinement, and provide for examina-
10 tion by a doctor for any juvenile who tests positive
11 for COVID-19;
12 (2) examine all pre- and post-adjudication re-
13 lease processes and mechanisms applicable to juve-
14 niles and begin employing these as quickly as pos-
15 sible;
16 (3) provide juveniles in out of home place-
17 ments with continued access to appropriate edu-
18 cation;
19 (4) provide juveniles with access to legal coun-
20 sel through confidential visits or teleconferencing;
21 (5) provide staff and juveniles with appro-
22 priate personal protective equipment, hand washing
23 facilities, toiletries, and medical care to reduce the
24 spread of the virus;
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004025
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 215 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1721

1 (6) provide juveniles with frequent and no cost
2 ealls home to parents, legal guardians, and other
3 family members;

4 (7) advance policies and procedures for juve-
5 nile delinquency program proceedings (neluding
6 court proceedings) and probation conditions so that
7 in-person reporting requirements for juveniles are
8 replaced with virtual or telephonic appearances with-
9 out penalty;

10 (8) expand opportunities for juveniles to par-
11 ticipate in community based services and social serv-
12 ices through videoconferencing or teleconferencing;
13 or
14 (9) place a moratorium on all requirements for
15 juveniles to attend and pay for court and probation-
16 ordered programs, community service, and labor,
17 that violate any applicable social distancing or stay
18 at home order.

19 Each element described in paragraph (1) through (9) shall
20 be trauma-informed, reflect the science of adolescent de-
21 velopment, and be designed to meet the needs of at-risk
22 juveniles and juveniles who come into contact with the jus-
23 tice system.

24 ‘““(¢) DEFINITIONS.—Terms used in this section have

25 the meanings given such terms in the Juvenile Justice and

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0004026
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 216 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1722

—_

Delinquency Prevention Act of 1974. The term ‘juvenile’
has the meaning given such term in section 1809 of this
Act.

“(d) AUTHORIZATION OF APPROPRIATIONS.—There
is authorized to be appropriated to carry out this section
$75,000,000 for each of fiseal years 2020 and 2021.

“SEC, 3064. RAPID COVID-19 TESTING.

‘“(a) IN GENERAL.—The Attorney General shall

oO Aa aN DH OD SP WH Ld

make grants to grantees under section 3062 for the exclu-

=
©

sive purpose of providing for rapid COVID-19 testing of

—
—

arrestees, detainees, and inmates who are exiting the cus-

=
No

tody of a correctional facility prior to returning to the

—
On

community.

jah
fp

‘“(b) USE oF FuNDS.—Grants provided under this

—
ws

section may be used for any of the following:

—
on

(1) Purchasing or leasing medical devices au-

—
~

thorized by the U.S. Food and Drug Administration

—
oO

to deteet COVID-19 that produce results in less

—
\©

than one hour.

i)
©

(2) Purchasing or securing COVID-19 testing

bo
—

supplies and personal protective equipment used by

No
No

the correctional facility to perform such tests.

N
Go

(3) Contracting with medical providers to ad-

We)
a

minister such tests.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0004027
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 217 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1723

—_

“(¢) AUTHORIZATION OF APPROPRIATIONS.—There
is authorized to be appropriated to carry out this section
$25,000,000 for each of fiscal years 2020 and 2021.

“SEC. 3065. PRETRIAL CITATION AND RELEASE.

(a) AUTHORIZATION.—The Attorney General shall
make grants under this section to eligible applicants for
the purposes set forth in section 3061(b)(2).

“(b) PROGRAM ELIGIBILITY.

 

Eligible applicants

oO Aa aN DH OD SP WH Ld

under this section are States and units of local government

=
©

that implement or continue operation of a program de-

—
—

seribed in subsection (¢)(1) and not fewer than 2 of the

=
No

other programs enumerated in such subsection.

—"
On

‘“(e) USE OF GRANT FuUNDS.—A grantee shall use

—
fs

amounts provided as a grant under this section for pro-

—"
ws

grams that provide for the following:

oooh,
oN

(1) Adopting and operating a cite-and-release

—_
~

process for individuals who are suspected of commit-

—_
CO

ting misdemeanor and felony offenses and who do

—
\©

not pose a risk of serious, imminent injury to a rea-

No
OQ

sonably identifiable person.

NO
—

(2) Curtailing booking and in-facility proe-

ho
No

essing for individuals who have committed technical

ho
Go

parole or probation violations.

we)
i

(3) Ensuring that defense counsel is appointed

No
Gn

at the earliest hearmg that could result in pretrial

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0004028
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 218 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1724
1 detention so that low-risk defendants are not unnec-
2 essarily further exposed to COVID-19.
3 (4) Establishing early review of charges by an
4 experienced prosecutor, so only arrestees and detain-
5 ees who will be charged are detained.
6 (5) Providing appropriate victims’ services
7 supports and safety-foeused residential accommoda-
8 tions for victims and community members who have
9 questions or concerns about releases described in
10 this subsection.
ll “SEC. 3066. REPORT.
12 “(a) IN GENERAL.—Not later than 6 months after
13 the date on which grants are initially made under this
14 part, and biannually thereafter during the grant period,
15 the Attorney General shall submit to Congress a report
16 on the program, which shall include—
17 (1) the number of grants made, the number of
18 grantees, and the amount of funding distributed to
19 each grantee pursuant to this part;
20 (2) the location of each correctional facility
21 where activities are carried out using grant amounts;
22 (3) the number of persons in the custody of
23 correctional facilities where activities are carried out
24 using grant amounts, including incarcerated persons
25 released on parole, community supervision, good
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004029
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 219 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1725
1 time or early release, clemency or commutation, as
2 a result of the national emergency under the Na-
3 tional Emergencies Act (50 U.S.C. 1601 et seq.) de-
4 clared by the President with respect to the
5 Coronavirus Disease 2019 (COVID-19’),
6 disaggregated by type of offense, age, race, sex, and
7 ethnicity; and
8 (4) for each facility receiving funds under sec-
9 tion 3062—
10 ‘““CA) the total number of tests for COVID—
11 19 performed;
12 “(B) the results of such COVID-19 tests
13 (confirmed positive or negative);
14 “(C) the total number of probable
15 COVID-19 infections;
16 “(D) the total number of COVID—19-re-
17 lated hospitalizations, the total number of in-
18 tensive care unit admissions, and the duration
19 of each such hospitalization;
20 ‘‘(E) recoveries from COVID-19; and
21 “(F) COVID-19 deaths,
22 disaggregated by race, ethnicity, age, disability, sex,
23 pregnancy status, and whether the imdividual is a
24 staff member of or incarcerated at the facility.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004030
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 220 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1726
1 “(b) Prrvacy.—Data reported under this section
2 shall be reported in accordance with applicable privacy
3 laws and regulations.
4 “SEC. 3067. NO MATCHING REQUIRED.
5 “The Attorney General shall not require grantees to
6 provide any matching funds with respect to the use of
7 funds under this part.
8 “SEC. 3068. DEFINITION.
9 ‘For purposes of this part:

10 (1) CORRECTIONAL FACILITY.—The term ‘cor-
il rectional facility’ includes a juvenile facility.

12 (2) COVERED EMERGENCY PERIOD.—The term
13 ‘covered emergency period’ has the meaning given
14 the term in section 12008 of the CARES Act (Pub-
15 lic Law 116-136).

16 “(3) COVID-19.—The term ‘COVID-19’
17 means a disease caused by severe acute respiratory
18 syndrome coronavirus 2 (SARS—CoV—2).,

19 (4) DETAINEE; ARRESTEE; INMATE.—The
20 terms ‘detainee’, ‘arrestee’, and ‘inmate’ each in-
21 elude juveniles.”’.

22 SEC. 191108. MORATORIUM ON FEES AND FINES.

23 (a) IN GENERAL.—During the covered emergency pe-
24 riod, and for fiseal years 2020, 2021, and 2022, the Attor-
25 ney General is authorized make grants to State and local

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0004031
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 221 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1727
1 courts that comply with the requirement under subsection
(b) to ensure that such recipients are able to continue op-
erations.
(b) REQUIREMENT TO IMPOSE MORATORIUM ON IM-

To be

 

2

3

4

5 POSITION AND COLLECTION OF FEES AND FINES.
6 eligible for a grant under this section, a court shall imple-
7 ment a moratorium on the imposition and collection (in-
§ cluding by a unit of local government or a State) of fees
9

and fines imposed by that ecourt—

10 (1) not later than 120 day after the date of the
il enactment of this section;

12 (2) retroactive to a period beginning 30 days
13 prior the covered emergency period; and

14 (3) continuing for an additional 90 days after
15 the date the covered emergency period terminates.

16 (¢) GRANT AMOUNT.—In making grants under this

17 section, the Attorney General shall—

18 (1) give preference to applicants that implement
19 a moratorium on the imposition and collection of
20 fines and fees related to juvenile delinquency pro-
21 ceedings for each of fiscal years 2020 through 2022;
22 and

23 (2) make such grants in amounts that are pro-
24 portionate to the number of individuals in the juris-
25 diction of the court.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004032
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 222 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1728

1 (d) Use oF Funps.—Funds made available under

2 this section may be used to ensure that the recipient is

3 able to continue court operations during the covered emer-

4 geney period.

5 (e) NO MATCHING REQUIREMENT.—There is no

6 matching requirement for grants under this section.

7 (f) DEFINITIONS.—In this section:

8 (1) The term ‘‘fees”—

9 (A) means monetary fees that are imposed
10 for the costs of fine surcharges or court admin-
il istrative fees; and
12 (B) ineludes additional late fees, payment-
13 plan fees, interest added if an individual is un-
14 able to pay a fine in its entirety, collection fees,
15 and any additional amounts that do not include
16 the fine.

17 (2) The term “fines”? means monetary fines im-
18 posed as punishment.
19 (2) AUTHORIZATION OF APPROPRIATIONS.—There is
20 authorized to be appropriated to carry out this section
21 $150,000,000 for each of fiscal years 2020 through 2022.
22 SEC. 191109. DEFINITION.
23 In this title, the term “covered emergency period”
24 has the meaning given the term in section 120038 of the
25 CARES Act (Public Law 116-136).

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004033
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 223 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1729
1 SEC. 191110. SEVERABILITY.

If any provision of this title or any amendment made
by this title, or the application of a provision or amend-
ment to any person or circumstance, is held to be invalid,

the remainder of this title and the amendments made by

ments to any other person not similarly situated or to

2
3
4
5
6 this title, and the application of the provisions and amend-
7
8 other circumstances, shall not be affected by the holding.
9

TITLE XII—IMMIGRATION
10 MATTERS

11 SEC. 191201. EXTENSION OF FILING AND OTHER DEAD-
12 LINES.
13 (a) NEw DEADLINES FOR EXTENSION OR CHANGE

14 OF STATUS OR OTHER BENEFITS.—

15 (1) FmInG DELAYS.—In the case of an alien
16 who was lawfully present in the United States on
17 January 26, 2020, the alien’s application for an ex-
18 tension or change of nonimmigrant status, applica-
19 tion for renewal of employment authorization, or any
20 other application for extension or renewal of a pe-
21 riod of authorized stay, shall be considered timely
22 filed if the due date of the application is within the
23 period described in subsection (d) and the applica-
24 tion is filed not later than 60 days after it otherwise
25 would have been due.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004034
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 224 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1730

1 (2) DEPARTURE DELAYS.—In the case of an
2 alien who was lawfully present in the United States
3 on January 26, 2020, the alien shall not be consid-
4 ered to be unlawfully present in the United States
5 during the period deseribed in subsection (d).

6 (3) SPECIFIC AUTHORITY.—

7 (A) IN GENERAL.—With respect to any
8 alien whose immigration status, employment
9 authorization, or other authorized period of stay
10 has expired or will expire during the period de-
il seribed in subsection (d), during the one-year
12 period beginning on the date of the enactment
13 of this title, or during both such periods, the
14 Secretary of Homeland Security shall automati-
15 cally extend such status, authorization, or pe-
16 riod of stay until the date that is 90 days after
17 the last day of whichever of such periods ends
18 later.

19 (B) EXCEPTION.—If the status, authoriza-
20 tion, or period of stay referred to in subpara-
21 eraph (A) is based on a grant of deferred ac-
22 tion, or a grant of temporary protected status
23 under section 244 of the Immigration and Na-
24 tionality Act (8 U.S.C. 1254a), the extension
25 under such subparagraph shall be for a period

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004035
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 225 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1731

1 not less than the period for which deferred ac-
2 tion or temporary protected status originally
3 was granted by the Secretary of Homeland Se-
4 curity.

5 (b) IMMIGRANT VISAS.

6 (1) EXTENSION OF VISA EXPIRATION.—Not-
7 withstanding the limitations under section 221(e) of
8 the Immigration and Nationality Act (8 U.S.C,
9 1201(e)), in the case of any immigrant visa issued
10 to an alien that expires or expired during the period
11 deseribed in subsection (d), the period of validity of
12 the visa is extended until the date that is 90 days
13 after the end of such period.

14 (2) ROLLOVER OF UNUSED VISAS.—

15 (A) IN GENERAL.—F or fiseal years 2021
16 and 2022, the worldwide level of family-spon-
17 sored immigrants under subsection (¢) of see-
18 tion 201 of the Immigration and Nationality
19 Act (8 U.S.C. 1151), the worldwide level of em-
20 ployment-based immigrants under subsection
21 (d) of such section, and the worldwide level of
22 diversity immigrants under subsection (e) of
23 such section shall each be increased by the
24 number computed under subparagraph (B) with
25 respect to each of such worldwide levels.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004036
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 226 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

 

 

1732
1 (B) COMPUTATION OF INCREASE.—For
2 each of the worldwide levels described im sub-
3 paragraph (A), the number computed under
4 this subparagraph is the difference Gif any) be-
5 tween the worldwide level established for the
6 previous fiscal year under the applicable sub-
7 section of section 201 of the Immigration and
8 Nationality Act (8 U.S.C. 1151) and the num-
9 ber of visas that were, during the previous fiscal
10 vear, issued and used as the basis for an appli-
11 eation for admission into the United States as
12 an immigrant described in the applicable sub-
13 section.
14 (C) CLARIFICATIONS.
15 (i) ALLOCATION AMONG PREFERENCE
16 CATEGORIES.—The additional visas made
17 available for fiseal years 2021 and 2022 as
18 a result of the computations made under
19 subparagraphs (A) and (B) shall be pro-
20 portionally allocated as set forth in sub-
21 sections (a), (b), and (e) of section 2038 of
22 the Immigration and Nationality Act (8
23 U.S.C, 1153).
24 (i) ELIMINATION OF FALL ACROSS.
25 For fiscal years 2021 and 2022, the num-
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004037
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 227 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1733
1 ber computed under subsection (¢)(38)(C) of
2 section 201 of the Immigration and Na-
3 tionality Act (8 U.S.C. 1151), and the
4 number computed under — subsection
5 (d)(2)(C) of such section, are deemed to
6 equal zero.
7 (ec) VOLUNTARY DEPARTURE.—Notwithstanding sec-
§ tion 240B of the Immigration and Nationality Act (8
9 US.C. 1229¢e), if a period for voluntary departure under
10 such section expires or expired during the period described
11 in subsection (d), such voluntary departure period is ex-
12 tended until the date that is 90 days after the end of such
13 period.
14 (d) PERIOD DESCRIBED.—The period deseribed in
15 this subsection—
16 (1) begins on the first day of the public health
17 emergency declared by the Seeretary of Health and
18 Human Services under section 319 of the Public
19 Health Service Act (42 U.S.C. 247d) with respeet to
20 COVID-19; and
21 (2) ends 90 days after the date on which such
22 public health emergency terminates.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004038
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 228 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1734
SEC. 191202. TEMPORARY ACCOMMODATIONS FOR NATU-

—

RALIZATION OATH CEREMONIES DUE TO
PUBLIC HEALTH EMERGENCY.

Not later than 30

 

(a) REMOTE OATH CEREMONIES.
days after the date of the enactment of this title, the Sec-
retary of Homeland Security shall establish procedures for
the administration of the oath of renunciation and alle-

siance under section 337 of the Immigration and Nation-

Oo fo SN DW OO S&P WH WN

ality Act (8 U.S.C. 1448) using remote videoconferencing,

—"
©

or other remote means for individuals who cannot reason-

ppmek
—_

ably access remote videoconferencing, as an alternative to

oooh,
bo

an in-person oath ceremony.

 

13 (b) ELIGIBLE INDIVIDUALS.—Notwithstanding seec-
14 tion 310(b) of the Immigration and Nationality Act (8
15 U.S.C. 1421(b)), an individual may complete the natu-

16 ralization process by participating in a remote oath cere-

17 mony conducted pursuant to subsection (a) if sueh indi-

18 vidual—
19 (1) has an approved application for naturaliza-
20 tion;
21 (2) is unable otherwise to complete the natu-
22 ralization process due to the cancellation or suspen-
23 sion of in-person oath ceremonies during the public
24 health emergency declared by the Secretary of
25 Health and Human Services under section 319 of
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004039
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 229 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1735

1 the Public Health Service Act (42 U.S.C. 247d) with

2 respect to COVID-19; and

3 (3) eleets to participate in a remote oath cere-

4 mony in leu of waiting for in-person ceremonies to

5 resume.

6 (e) ADDITIONAL REQUIREMENTS.—Upon _ estab-

7 lishing the procedures described in subsection (a), the Sec-

§ retary of Homeland Security shall—

9 (1) without undue delay, provide written notice
10 to individuals described in subsection (b)(1) of the
il option of participating in a remote oath ceremony in
12 leu of a participating in an in-person ceremony;

13 (2) to the greatest extent practicable, ensure
14 that remote oath ceremonies are administered to in-
15 dividuals who elect to participate in such a ceremony
16 not later than 30 days after the individual so noti-
17 fies the Secretary; and

18 (3) administer oath ceremonies to all other eli-
19 gible individuals as expeditiously as possible after
20 the end of the public health emergency referred to
21 in subsection (b)(2).

22 (d) AVAILABILITY OF REMOTE OPTION.—The Sece-

23 retary of Homeland Security shall begin administering re-
24 mote oath ceremonies on the date that is 60 days after

25 the date of the enactment of this title and shall continue

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0004040
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 230 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1736
1 administering such ceremonies until a date that is not ear-
2 her than 90 days after the end of the public health emer-
3 gency referred to in subsection (b)(2).
4 (e) CLARIFICATION.—Failure to appear for a remote
5 oath ceremony shall not create a presumption that the in-
6 dividual has abandoned his or her intent to be naturalized.
7 (f) REPORT TO CONGRESS.—Not later than 180 days
8 after the end of the public health emergency referred to
9 in subsection (b)(2), the Secretary of Homeland Security
10 shall submit a report to Congress that identifies, for each
11 State and political subdivision of a State, the number of—
12 (1) individuals who were scheduled for an in-
13 person oath ceremony that was cancelled due to such
14 public health emergency;
15 (2) individuals who were provided written notice
16 pursuant to subsection (¢)(1) of the option of par-
17 ticipating in a remote oath ceremony;
18 (3) individuals who elected to participate in a
19 remote oath ceremony in lieu of an in-person public
20 ceremony;
21 (4) individuals who completed the naturaliza-
22 tion process by participating in a remote oath cere-
23 mony; and
24 (5) remote oath ceremonies that were conducted
25 within the period described in subsection (d).
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004041
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 231 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

L737
SEC. 191203. TEMPORARY PROTECTIONS FOR ESSENTIAL

—

CRITICAL INFRASTRUCTURE WORKERS.

(a) PROTECTIONS FOR ESSENTIAL CRITICAL INFRA-
STRUCTURE WORKERS.—During the period described in
subsection (e), an alien deseribed in subsection (d) shall
be deemed to be in a period of deferred action and author-
ized for employment for purposes of section 274A of the

Immigration and Nationality Act (8 U.S.C. 1324a).

Oo fo SN DW OO S&P WH WN

(b) EMPLOYER PROTECTIONS.

 

During the period

—"
©

described in subsection (e), the hiring, employment, or

ppmek
—_

continued employment of an alien described in subsection

oooh,
bo

(d) is not a violation of section 274A(a) of the Immigra-
13 tion and Nationality Act (8 U.S.C. 1324a(a)).

14 (@) CLARIFICATION.—Nothing in this section shall be
15 deemed to require an alien described in subsection (d), or

16 such alien’s employer—

17 (1) to submit an application for employment
18 authorization or deferred action, or register with, or
19 pay a fee to, the Secretary of Homeland Security or
20 the head of any other Federal agency; or

21 (2) to appear before an agent of the Depart-
22 ment of Homeland Security or any other Federal
23 agency for an interview, examination, or any other
24 purpose.

25 (d) ALIENS DESCRIBED.—An alien is described in

26 this subsection if the alien—

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0004042
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 232 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1738

1 (1) on the date of the enactment of this title—
2 (A) is physically present in the United
3 States; and

4 (B) is inadmissible to, or deportable from,
5 the United States; and

6 (2) engaged in essential critical infrastructure
7 labor or services in the United States prior to the
8 period described in subsection (e) and continues to
9 engage in such labor or services during: such period.
10 (e) PERIOD DESCRIBED.—The period deseribed in
11 this subsection—
12 (1) begins on the first day of the public health
13 emergency declared by the Secretary of Health and
14 Human Services under section 319 of the Public
15 Health Service Act (42 U.S.C. 247d) with respect to
16 COVID-19; and
17 (2) ends 90 days after the date on which such
18 public health emergency terminates.
19 (f) ESSENTIAL CRITICAL INFRASTRUCTURE LABOR

20 OR SERVICES.—F or purposes of this section, the term ‘‘es-
21 sential critical infrastructure labor or services’? means
22 labor or services performed in an essential critical infra-
23 structure sector, as described in the ‘Advisory Memo-

24 randum on Identification of Essential Critical Infrastrue-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0004043
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 233 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1739
1 ture Workers During COVID-19 Response’’, revised by
2 the Department of Homeland Security on April 17, 2020.
3 SEC. 191204. SUPPLEMENTING THE COVID RESPONSE
4 WORKFORCE.
5 (a) EXPEDITED GREEN CARDS FOR CERTAIN PHYSI-

6 CIANS IN THE UNITED STATES.

 

7 (1) IN GENERAL.—During the period described
8 in paragraph (38), an alien deseribed in paragraph
9 (2) may apply to acquire the status of an alien law-
10 fully admitted to the United States for permanent
11 residence consistent with section 201(b)(1) of the
12 Immigration and Nationality Act (8 USC.
13 1151(b)(1)).
14 (2) ALIEN DESCRIBED.—An alien deseribed in
15 this paragraph is an alien physician (and the spouse
16 and children of such alien) who—
17 (A) has an approved immigrant visa peti-
18 tion under section 203(b)(2)(B) (Gi) of the Immi-
19 eration and Nationality Act (8 USC.
20 1153(b)(2)(B)Gi)) and has completed the serv-
21 ice requirements for a waiver under such sec-
22 tion on or before the date of the enactment of
23 this title; and
24 (B) provides a statement to the Secretary
25 of Homeland Security attesting that the alien is
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004044
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 234 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

 

1740
1 engaged in or will engage in the practice of
2 medicine or medical research involving the diag-
3 nosis, treatment, or prevention of COVID-19.
4 (3) PERIOD DESCRIBED.—The period deseribed
5 in this paragraph is the period beginning on the date
6 of the enactment of this title and ending 180 days
7 after the termination of the public health emergency
8 declared by the Secretary of Health and Human
9 Services under section 319 of the Publie Health
10 Service Act (42 U.S.C. 247d), with respect to
il COVID-19.
12 (b) EXPEDITED PROCESSING OF NONIMMIGRANT PE-
13. TITIONS AND APPLICATIONS.
14 (1) IN GENERAL.—In accordance with the pro-
15 cedures deseribed in paragraph (2), the Secretary of
16 Homeland Security shall expedite the processing of
17 applications and petitions seeking employment or
18 classification of an alien as a nonimmigrant to prac-
19 tice medicine, provide healthcare, engage in medical
20 research, or participate in a graduate medical edu-
21 cation or training program involving the diagnosis,
22 treatment, or prevention of COVID-19.
23 (2) APPLICATIONS OR PETITIONS FOR NEW EM-
24 PLOYMENT OR CHANGE OF STATUS.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004045
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 235 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1741

1 (A) INITIAL REVIEW.—Not later than 15
2 days after the Secretary of Homeland Security

3 receives an application or petition for new em-
4 ployment or change of status described in para-

5 graph (1), the Secretary shall conduct an initial

6 review of such application or petition and, if ad-
7 ditional evidence is required, shall issue a re-

8 quest for evidence.

9 (B) DECISION.—
10 (i) IN GENERAL.—The Secretary of
il Homeland Security shall issue a final deci-
12 sion on an application or petition described
13 in paragraph (1) not later than 30 days
14 after receipt of such application or peti-
15 tion, or, if a request for evidence is issued,
16 not later than 15 days after the Secretary
17 receives the applicant or petitioner’s re-
18 sponse to such request.

19 Gi) E-maru.—In addition to delivery
20 through regular mail services, decisions de-
21 seribed in clause (i) shall be transmitted to
22 the applheant or petitioner via electronic
23 mail, if the applicant or petitioner provides
24 the Secretary of Homeland Security with
25 an electronic mail address.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004046
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 236 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1742
1 (3) TERMINATION.—This subsection shall take
2 effect on the date of the enactment of this title and
3 shall cease to be effective on the date that is 180
4 days after the termination of the public health emer-
5 gency declared by the Secretary of Health and
6 Human Services under section 319 of the Public
7 Health Service Act (42 U.S.C. 247d), with respect
8 to COVID-19.
9 (c) EMERGENCY VISA PROCESSING.—
10 (1) VISA PROCESSING.—
11 (A) IN GENERAL.—The Seeretary of State
12 shall prioritize the processing of applications
13 submitted by aliens who are seeking a visa
14 based on an approved nonimmigrant petition to
15 practice medicine, provide healthcare, engage in
16 medical research, or participate in a graduate
17 medical education or training program imvolving
18 the diagnosis, treatment, or prevention of
19 COVID-19.
20 (B) INTERVIEW.—
21 G7) IN GENERAL.—The Secretary of
22 State shall ensure that visa appointments
23 are scheduled for aliens deseribed in sub-
24 paragraph (A) not later than 7 business
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004047
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 237 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1748

1 days after the alien requests such an ap-

2 poimtment.

3 (i) SUSPENSION OF ROUTINE VISA

4 SERVICES.—If routine visa services are un-

5 available in the alien’s home country:

6 (1) the U.S. embassy or consulate

7 in the alien’s home country shall—

8 (aa) conduct the visa inter-

9 view with the alien via video-tele-
10 conferencing technology; or

il (bb) grant an emergency
12 visa appointment to the alien not
13 later than 10 business days after
14 the alien requests such an ap-
15 pointment; or
16 (II) the alien may seek a visa ap-
17 pointment at any other U.S. embassy
18 or consulate where routine visa serv-
19 ices are available, and such embassy
20 or consulate shall make every reason-
21 able effort to provide the alien with an
22 appointment within 10 business days
23 after the alien requests such an ap-
24 pointment.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004048
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 238 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1744

1 (2) INTERVIEW WAIVERS.—Except as provided
2 in section 222(h)(2) of the Immigration and Nation-
3 ality Aet (8 U.S.C. 1202(h)(2)), the Secretary of
4 State shall waive the interview of any alien seeking
5 a nonimmigrant visa based on an approved petition
6 described in paragraph (1)(A), if—

7 (A) such alien is applying for a visa—

8 (i) not more than 3 years after the
9 date on which such alien’s prior visa ex-
10 pired;

11 (ii) in the visa classification for which
12 such prior visa was issued; and

13 (ii) at a consular post located in the
14 alien’s country of residence or, if otherwise
15 required by regulation, country of nation-
16 ality; and

17 (B) the consular officer has no indication
18 that such alien has failed to comply with the
19 immigration laws and regulations of the United
20 States.
21 (3) TERMINATION.—This subsection shall take
22 effect on the date of the enactment of this title and
23 shall cease to be effective on the date that is 180
24 days after the termination of the public health emer-
25 gency declared by the Seeretary of Health and

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004049
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 239 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1745

1 Human Services under section 319 of the Public
2 Health Service Act (42 U.S.C. 274d), with respect
3 to COVID-19.

4 (d) IMPROVING Mopinity OF NONIMMIGRANT
5 COVID-19 WORKERS.

6 (1)  LIcENSURE.—Notwithstanding — section
7 212(4)(2) of the Immigration and Nationality Act (8
8 U.S.C. 1182(G)(2)), for the period deseribed in para-
9 graph (6), the Seeretarv of Homeland Security may
10 approve a petition for classification as a non-
11 immigrant deseribed under section
12 101(a)(15)(H)(i)(b) of sueh Act, filed on behalf of a
13 physician for purposes of performing direct patient
14 care if such physician possesses a license or other
15 authorization required by the State of intended em-
16 ployment to practice medicine, or is eligible for a
17 waiver of such requirement pursuant to an executive
18 order, emergency rule, or other action taken by the
19 State to modify or suspend regular licensing require-
20 ments in response to the COVID-19 public health
21 emergency.
22 (2) TEMPORARY LIMITATIONS ON AMENDED H-
23 1B PETITIONS.—
24 (A) IN GENERAL.—Notwithstanding any
25 other provision of law, the Seeretary of Home-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004050
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 240 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1746
1 land Seeurity shall not require an employer of
2 a nonimmigrant alien described in section
3 101(a)(15)(H)G)(b) of the Immigration and
4 Nationality Act (8 USC.
5 1101(a)(15)(H1)(i)(b)) to file an amended or
6 new petition under section 214(a) of such Act
7 (8 U.S.C. 1184(a)) if upon transferring such
8 alien to a new area of employment, the alien
9 will practice medicine, provide healthcare, or
10 engage in medical research involving the diag-
11 nosis, treatment, or prevention of COVID-19.
12 (B) CLARIFICATION ON TELEMEDICINE.—
13 Nothing in the Immigration and Nationality
14 Act. or any other provision of law shall be con-
15 strued to require an emplover of a non-
16 immigrant alien deseribed in _ section
17 101(a)(15)(A)G)(b) of the Immigration and
18 Nationality Act (8 US.C.
19 1101(a)(15)(H)(i)(b)) te file an amended or
20 new petition under section 214(a) of such Act
21 (8 U.S.C. 1184(a)) if the alien is a physician or
22 other healthcare worker who will provide remote
23 patient care through the use of real-time audio-
24 video communication tools to consult with pa-
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004051
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 241 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1747

1 tients and other technologies to collect, analyze,

2 and transmit medical data and images.

3 (3) PERMISSIBLE WORK ACTIVITIES FOR J-1
4 PHYSICIANS.—

5 (A) IN GENERAL.—Notwithstanding any

6 other provision of law, the diagnosis, treatment,
7 or prevention of COVID-19 shall be considered

8 an integral part of a graduate medical edu-

9 cation or training program and a nonimmigrant
10 deseribed in section 101(a)(15)(J) of the Immi-
il eration and Nationality Act (8 USC.
12 1101(a)(15)(J)) who is participating in such a
13 program—

14 (i) may be redeployed to a new rota-
15 tion within the host training institution as
16 needed to engage in COVID-19 work; and
17 (ii) may receive compensation for such
18 work.
19 (B) OTHER PERMISSIBLE EMPLOYMENT
20 ACTIVITIES.—A nonimmigrant described in sec-
21 tion 101(a)(15)(J) of the Immigration and Na-
22 tionality Act (8 U.S.C. 1101(a)(15)(J)) who is
23 participating in a graduate medical education
24 or training program may engage in work out-
25 side the scope of the approved program, if—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004052
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 242 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1748

1 Gi) the work involves the diagnosis,
2 treatment, or prevention of COVID-19;
3 (i) the alien has maintained lawful
4 nonimmigrant status and has otherwise
5 complied with the terms of the education
6 or training program; and
7 (iii) the program sponsor approves the
8 additional work by annotating the non-
9 immigrant’s Certificate of Eligibility for
10 Exchange Visitor (J—1) Status (Form DS—
11 2019) and notifying the Immigration and
12 Customs Enforcement Student and Ex-
13 change Visitor Program of the approval of
14 such work.
15 (C) CLARIFICATION ON TELEMEDICINE.—
16 Section 214(1)(1)(D) of the Immigration and
17 Nationality Act (8 U.S.C. 1184(1)(1)(D)) may
18 be satisfied through the provision of care to pa-
19 tients located in areas designated by the Sec-
20 retary of Health and Human Services as having
21 a shortage of health care professionals, through
22 the physician’s use of real-time audio-video
23 communication tools to consult with patients
24 and other technologies to collect, analyze, and
25 transmit medical data and images.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004053
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 243 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1749

1 (4) PORTABILITY OF O-1 NONIMMIGRANTS.—A
2 nonimmigrant who was previously issued a visa or
3 otherwise provided nonimmigrant status under sec-
4 tion 101(a)(15)(O)(G) of the Immigration and Na-
5 tionality Act (8 U.S.C. 1101(a)(15)(O)G)), and is
6 seeking an extension of such status, is authorized to
7 accept new employment under the terms and condi-
8 tions deseribed in seetion 214(n) of such Act (8
9 U.S.C. 1184(n)).

10 (5) INCREASING THE ABILITY OF PHYSICIANS
il TO CHANGE NONIMMIGRANT STATUS.—

12 (A) CHANGE OF NONIMMIGRANT CLASSI-
13 FICATION.—Section 248(a) of the Immigration
14 and Nationality Act (8 U.S.C. 1184(1)), is
15 amended—

16 (i) in paragraph (1), by inserting
17 “and” after the comma at the end;

18 Gi) by striking paragraphs (2) and
19 (3); and
20 (iui) by redesignating paragraph (4) as
21 paragraph (2).
22 (B) ADMISSION OF NONIMMIGRANTS.
23 Section 214()(2)(A) of the Immigration and
24 Nationality Act (8 U.S.C. 1184(1)(2)(A)) is

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004054
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 244 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1750

1 amended by striking “Notwithstanding section
2 248(a)(2), the” and inserting “The’’.

3 (6) TERMINATION.—This subsection shall take
4 effect on the date of the enactment of this title and
5 except as provided in paragraphs (2)(B), (8)(C), (4),
6 and (5), shall cease to be effective on that date that
7 is 180 days after the termination of the public
8 health emergency declared by the Secretary of
9 Health and Human Services under section 319 of
10 the Public Health Service Act (42 U.S.C. 247d),
11 with respect to COVID-19.

12 (e) CONRAD 30 PROGRAM.—

13 (1) PERMANENT AUTHORIZATION.—Section
14 220(¢) of the Immigration and Nationality Technical
15 Corrections Act of 1994 (Public Law 103-416; 8
16 U.S.C. 1182 note) is amended by striking ‘and be-
17 fore September 30, 2015”.

18 (2) ADMISSION OF NONIMMIGRANTS.—NSection
19 214(1) of the Immigration and Nationality Act (8
20 U.S.C. 1184(1)), is amended—
21 (A) in paragraph (1)(B)—
22 (i) by striking “30” and inserting
23 “357; and

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004055
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 245 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1751

1 (ii) by inserting “, except as provided
2 in paragraph (4)” before the semicolon at
3 the end; and

4 (B) by adding at the end the following:

5 (4) ADJUSTMENT IN WAIVER NUMBERS.

6 (A) INCREASES.—

7 “G) IN GENERAL.—Except as pro-
8 vided in clause (ii), if in any fiscal year,
9 not less than 90 percent of the waivers
10 provided under paragraph (1)(B) are uti-
il lized by States receiving at least 5 such
12 waivers, the number of such waivers allot-
13 ted to each State shall increase by 5 for
14 each subsequent fiscal year.

15 “Gi) EXceEPTION.—If 45 or more
16 waivers are allotted to States in any fiscal
17 year, an increase of 5 waivers in subse-
18 quent fiscal vears shall be provided only im
19 the case that not less than 95 percent of
20 such waivers are utilized by States receiv-
21 ing at least 1 waiver.
22 “(B) DECREASES.—If in any fiscal year in
23 which there was an increase in waivers, the
24 total number of waivers utilized is 5 percent
25 lower than in the previous fiscal year, the num-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004056
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 246 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1752

1 ber of such waivers allotted to each State shall
2 decrease by 5 for each subsequent fiscal year,
3 except that in no ease shall the number of waiv-
4 ers allotted to each State drop below 35.”.

5 (f) TEMPORARY PORTABILITY FOR PHYSICIANS AND
6 CRITICAL HEALTHCARE WORKERS IN RESPONSE TO
7 COVID-19 PUBLIC HEALTH EMERGENCY.—

8 (1) IN GENERAL.—Not later than 30 days after
9 the date of the enactment of this title, the Secretary
10 of Homeland Security, in consultation with the Sec-
11 retary of Labor and the Secretary of Health and
12 Human Services, shall establish emergency proce-
13 dures to provide employment authorization to aliens
14 described in paragraph (2), for purposes of facili-
15 tating the temporary deployment of such aliens to
16 practice medicine, provide healtheare, or engage in
17 medical research involving the diagnosis, treatment,
18 or prevention of COVID-19.

19 (2) ALIENS DESCRIBED.—An alien described in
20 this paragraph is an alien who is—
21 (A) physically present in the United
22 States;
23 (B) maintaining lawful nonimmigrant sta-
24 tus that authorizes employment with a specific
25 employer incident to such status; and

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004057
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 247 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1753

1 (C) working in the United States in a
2 healthcare occupation essential to COVID-19
3 response, as determined by the Secretary of
4 Health and Human Services.

5 (3) EMPLOYMENT AUTHORIZATION.—

6 (A) APPLICATION.—

7 (i) IN GENERAL.—The Secretary of
8 Homeland Security may grant employment
9 authorization to an alien deseribed in para-
10 eraph (2) if such alien submits an Applica-
il tion for Employment Authorization (Form
12 J-765 or any successor form), which shall
13 include—

14 (I) evidence of the alien’s current
15 nonimmigrant status;

16 (II) copies of the alien’s academic
17 degrees and any licenses, credentials,
18 or other documentation confirming
19 authorization to practice in the alien’s
20 occupation; and
21 (III) any other evidence deter-
22 mined necessary by the Secretary of
23 Homeland Security to establish by a
24 preponderance of the evidence that

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004058
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 248 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1754

1 the alien meets the requirements of
2 paragraph (2).

3 (i) CONVERSION OF PENDING APPLI-
4 CATIONS.—The Secretary of Homeland Se-
5 curity shall establish procedures for the ad-
6 judication of any emplovment authoriza-
7 tion applications for aliens described in
8 paragraph (2) that are pending on the date
9 of the enactment of this title, and the
10 issuance of employment authorization doc-
il uments in connection with such applica-
12 tions in accordance with the terms and
13 conditions of this subsection, upon request
14 by the applicant.

15 (B) FEES.—The Secretary of Homeland
16 Security shall collect a fee for the processing of
17 applications for employment authorization as
18 provided under this paragraph.

19 (C) REQUEST FOR EVIDENCE.—If all re-
20 quired initial evidence has been submitted
21 under this subsection but such evidence does
22 not establish eligibility, the Secretary of Home-
23 land Security shall issue a request for evidence
24 not later than 15 days after receipt of the ap-
25 plication for employment authorization.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004059
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 249 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1755

1 (D) DEcIstIOoN.—The Secretary of Home-

2 land Security shall issue a final decision on an

3 application for employment authorization under

4 this subsection not later than 30 days after re-

5 ceipt of such application, or, if a request for

6 evidence is issued, not later than 15 days after

7 the Secretary receives the alien’s response to

8 such request.

9 (EK) EMPLOYMENT AUTHORIZATION
10 CARD.—An employment authorization document
il issued under this subsection shall—

12 (i) be valid for a period of not less
13 than 1 year;
14 (i) include the annotation ““COVID—-
15 19”; and
16 (iii) notwithstanding any other provi-
17 sion of law, allow the bearer of such docu-
18 ment to engage in employment during its
19 validity period, with any United States em-
20 ployer to perform services deseribed in
21 paragraph (1).
22 (F) RENEWAL.—Subject to paragraph (5),
23 the Secretary of Homeland Security may renew
24 an employment authorization document issued
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004060
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 250 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1756

1 under this subsection in accordance with proce-
2 dures established by the Secretary.

3 (G) CLARIFICATIONS.—

4 (Gi) MAINTENANCE OF STATUS.—Not-
5 withstanding a reduction in hours or ces-
6 sation of work with the employer that peti-
7 tioned for the alen’s underlying non-
8 immigrant status, an alien granted employ-
9 ment authorization under this subsection,
10 and the spouse and children of such alien
il shall, for the period of such authorization,
12 be deemed—

13 (I) to be lawfully present in the
14 United States; and

15 (II) to have continuously main-
16 tained the alien’s underlying non-
17 immigrant status for purposes of an
18 extension of such status, a change of
19 nonimmigrant status under section
20 248 of the Immigration and Nation-
21 ality Act (8 U.S.C. 1258), or adjust-
22 ment of status under section 245 of
23 such Act (8 U.S.C. 1255).

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004061
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 251 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1757

1 Gi) LIMITraATIONs.—An employment
2 authorization document deseribed in sub-
3 paragraph (E) may not be—

4 (1) utilized by the alien to engage
5 in any employment other than that
6 which is deseribed in paragraph (1);
7 or

8 (II) accepted by an employer as
9 evidence of authorization under sec-
10 tion 274A(b)(1)(C) of the Immigra-
11 tion and Nationality Act (8 U.S.C.
12 1324a(b)(1)(C)), to engage in employ-
13 ment other than that which is de-
14 seribed in paragraph (1).

15 (4) TREATMENT OF TIME SPENT ENGAGING IN
16 COVID-19-RELATED WORK.—Notwithstanding any
17 other provision of law, time spent by an alien physi-
18 cian engaged in direct patient care involving the di-
19 agnosis, treatment, or prevention of COVID-19
20 shall count towards—
21 (A) the 5 years that an alien is required to
22 work as a full-time physician for purposes of a
23 national interest waiver under — section
24 203(b)(2)(B)Gi) of the Immigration and Na-
25 tionality Aet (8 U.S.C. 1153(b)(2)(B)Gi)); and

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004062
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 252 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1758

1 (B) the 3 years that an alien is required
2 to work as a full-time physician for purposes of
3 a waiver of the 2-year foreign residence require-
4 ment under section 212(e) of the Immigration
5 and Nationality Act (8 U.S.C. 1182(e)), as pro-
6 vided in section 214(1) of sueh Act (8 U.S.C.
7 1184(1)).

8 (5) EXTENSION OR TERMINATION.—The proce-
9 dures described in paragraph (1) shall take effect on
10 the date that is 30 days after the date of the enact-
il ment of this title and shall remain in effect until
12 180 days after the termination of the public health
13 emergency declared by the Secretary of Health and
14 Human Services under section 319 of the Public
15 Health Service Act (42 U.S.C. 247d), with respect
16 to COVID-19.

17 (2) SPECIAL IMMIGRANT STATUS FOR NON-

18 IMMIGRANT COVID-19 WORKERS AND THEIR FAMI-

19 LIES.—

20 (1) IN GENERAL.—The Secretary of Homeland
21 Security may grant a petition for special immigrant
22 classification to an alien described in paragraph (2)
23 (and the spouse and children of such alien) if the
24 alien files a petition for special immigrant status
25 under section 204 of the Immigration and Nation-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004063
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 253 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1759

1 ality Aet (8 U.S.C. 1154) for classification under
2 section 203(b)(4) of such Act (8 U.S.C. 1153(b)(4)).
3 (2) ALIENS DESCRIBED.—An alien is described
4 in this paragraph if, during the period beginning on
5 the date that the COVID-19 public health emer-
6 gency was declared by the Secretary of Health and
7 Human Services under section 319 of the Public
8 Health Service Act (42 U.S.C. 247d) and ending
9 180 days after the termination of such emergency,
10 the alien was—

il (A) authorized for employment in the
12 United States and maintaining a nonimmigrant
13 status; and

14 (B) engaged in the practice of medicine,
15 provision of healthcare services, or medical re-
16 search involving the diagnosis, treatment, or
17 prevention of COVID-19 disease.

18 (3) PRIORITY DATE.—Subject to paragraph (5),
19 immigrant visas under paragraph (1) shall be made
20 available to aliens in the order in which a petition
21 on behalf of each such alien is filed with the Sec-
22 retary of Homeland Security, except that an alien
23 shall maintain any priority date that was assigned
24 with respect to an immigrant visa petition or appli-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004064
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 254 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1760

1 cation for labor certification that was previously filed
2 on behalf of such alien.

3 (4) PROTECTIONS FOR SURVIVING SPOUSES
4 AND CHILDREN.—

5 (A) SURVIVING SPOUSES AND CHIL-
6 DREN.—Notwithstanding the death of an alien
7 described in paragraph (2), the Secretary of
8 State may approve an application for an immi-
9 orant visa, and the Secretary of Homeland Se-
10 curity may approve an application for adjust-
il ment of status to lawful permanent resident,
12 filed by or on behalf of a spouse or child of
13 such alien.

14 (B) AGE-OUT PROTECTION.—For purposes
15 of an application for an immigrant visa or ad-
16 justment of status filed by or on behalf of a
17 child of an alien described in paragraph (2), the
18 determination of whether the child satisfies the
19 age requirement under section 101(b)(1) of the
20 Immigration and Nationality Act (8 U.S.C.
21 1101(b)(1)) shall be made using the age of the
22 child on the date the immigrant visa petition
23 under paragraph (1) was approved.

24 (C) CONTINUATION OF NONIMMIGRANT
25 STATUS.—A spouse or child of an alien de-
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004065
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 255 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1761

1 seribed in paragraph (2) shall be considered to
2 have maintained lawful nonimmigrant status
3 until the earlier of the date—

4 (i) on which the Secretary of Home-
5 land Security accepts for filing, an applica-
6 tion for adjustment of status based on a
7 petition described in paragraph (1); or

8 (ii) that is 2 years after the date of
9 the principal nonimmigrant’s death.

10 (5) NUMERICAL LIMITATIONS.—

11 (A) IN GENERAL.—The total number of
12 principal aliens who may be provided special
13 immigrant status under this subsection may not
14 exceed 4,000 per year for each of the 3 fiscal
15 years beginning after the date of the enactment
16 of this title.

17 (B) EXCLUSION FROM NUMERICAL LIMITA-
18 TIONS.—Aliens provided special immigrant sta-
19 tus under this subsection shall not be counted
20 against any numerical limitations under section
21 201(d), 202(a), or 203(b)(4) of the Immigra-
22 tion and Nationality Act (8 U.S.C. 1151(d),
23 1152(a), or 11538(b)(4)).
24 (C) CARRY FORWARD.—If the numerical
25 limitation specified in subparagraph (A) is not

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004066
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 256 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1762
1 reached during a given fiseal year referred to in
2 such subparagraph, the numerical limitation
3 specified in such subparagraph for the following
4 fiscal year shall be increased by a number equal
5 to the difference between—
6 (i) the numerical limitation specified
7 in subparagraph (A) for the given fiscal
8 year; and
9 (ii) the number of principal aliens pro-
10 vided special immigrant status under this
11 subsection during the given fiscal year.
12 SEC. 191205. ICE DETENTION.
13 (a) REVIEWING ICE DETENTION.—During the publie
14 health emergency declared by the Secretary of Health and

—"
ws

Human Services under section 319 of the Public Health

oooh,
oN

Service Act (42 U.S.C. 247d) with respect to COVID-19,

—_
~

the Secretary of Homeland Security shall review the immi-

—_
CO

eration files of all individuals in the custody of U.S. Immi-

—
\©

eration and Customs Enforcement to assess the need for

No
OQ

continued detention. The Secretary of Homeland Security

NO
—

shall prioritize for release on recognizance or alternatives

ho
No

to detention individuals who are not subject to mandatory

ho
Go

detention laws, unless the individual is a threat to public

we)
i

safety or national security.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0004067
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 257 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1763

1 (b) ACCESS TO ELECTRONIC COMMUNICATIONS AND
2 HYGIENE PRopuCTS.—During the period described in
3 subsection (¢), the Secretary of Homeland Security shall
4 ensure that—

5 (1) all individuals in the custody of U.S. Immi-
6 eration and Customs Enforcement—

7 (A) have aeeess to telephonic or video com-
8 munication at no cost to the detained indi-
9 vidual;

10 (B) have access to free, unmonitored tele-
il phone ealls, at any time, to contact attorneys or
12 legal service providers in a sufficiently private
13 space to protect confidentiality;

14 (C) are permitted to receive legal cor-
15 respondence by fax or email rather than postal
16 mail; and

17 (D) are provided sufficient soap, hand san-
18 itizer, and other hygiene products; and

19 (2) nonprofit organizations providing legal ori-
20 entation programming or know-your-rights program-
21 ming to individuals in the custody of U.S. Immigra-
22 tion and Customs Enforcement are permitted broad
23 and flexible access to such individuals—
24 (A) to provide group presentations using
25 remote videoconferencing; and

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004068
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 258 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1764

1 (B) to schedule and provide individual ori-
2 entations using free telephone calls or remote
3 videoconfereneing.

4 (e) PERIOD DESCRIBED.—The period deseribed in
5 this subsection—

6 (1) begins on the first day of the public health
7 emergency declared by the Secretary of Health and
8 Human Services under section 319 of the Public
9 Health Service Act (42 U.S.C. 247d) with respect to
10 COVID-19; and

11 (2) ends 90 days after the date on which such
12 public health emergency terminates.

13 TITLE XITI—CORONAVIRUS

144 RELIEF FUND AMENDMENTS

15 SEC. 191301. CONGRESSIONAL INTENT RELATING TO TRIB-
16 AL GOVERNMENTS ELIGIBLE FOR
17 CORONAVIRUS RELIEF FUND PAYMENTS.

18 (a) PURPOSE.—The purpose of this section and the
19 amendments made by subsection (b) is to affirm the April
20 27, 2020, memorandum and decision of the United States
21 District Court for the District of Columbia in Confederated
22 Tribes of the Chehalis Reservation et al v. Mnuchin (Case
23 No. 1:20-ev-01002) and clarify the intent of Congress
24 that only Federally recognized Tribal Governments are eli-
25. gible for payments from the Coronavirus Relief Fund es-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004069
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 259 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1765
1 tablished in section 601 of the Social Security Act, as
2 added by section 5001(a) of the Coronavirus Aid, Relief,
3 and Economie Security Act (Public Law 116-136).
4 (b) ELIGIBLE TRIBAL GOVERNMENTS.—Effeective as
5 if included in the enactment of the Coronavirus Aid, Re-
6 lief, and Economic Security Act (Public Law 116-1386),
7 section 601 of the Social Security Act, as added by section
§ 5001(a) of the Coronavirus Aid, Relief, and Economie Se-
9 eurity Act, is amended—
10 (1) in subsection (e)(7), by striking “Indian
11 Tribes” and inserting “Tribal Governments”; and
12 (2) in subsection (g)—
13 (A) by striking paragraph (1);
14 (B) by redesignating paragraphs (2)
15 through (5) as paragraphs (1) through (4), re-
16 spectively; and
17 (C) by striking paragraph (4) (as redesig-
18 nated by subparagraph (B)) and inserting the
19 following:
20 (4) TRIBAL GOVERNMENT.—The term ‘Tribal
21 Government’ means the recognized governing body
22 of any Indian or Alaska Native tribe, band, nation,
23 pueblo, village, community, component band, or com-
24 ponent reservation, individually identified Gneluding
25 parenthetically) in the list published most recently as
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004070
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 260 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1766

1 of the date of enactment of this Act pursuant to sec-
2 tion 104 of the Federally Recognized Indian Tribe
3 List Act of 1994 (25 U.S.C. 5131).”.

4 (c) RULES RELATING TO PAYMENTS MADE BEFORE
5 THE DATE OF ENACTMENT OF THIS ACT.—

6 (1) PAYMENTS MADE TO INELIGIBLE ENTI-
7 TIES.—The Secretary of the Treasury shall require
8 any entity that was not eligible to receive a payment
9 from the amount set aside for fiscal year 2020
10 under subsection (a)(2)(B) of seetion 601 of the So-
il cial Security Act, as added by section 5001(a) of the
12 Coronavirus Aid, Relief, and Economic Security Act
13 (Public Law 116-136) and after the application of
14 the amendments made by subsection (a) clarifying
15 congressional intent relating to eligibility for such a
16 payment, to return the full payment to the Depart-
17 ment.

18 (2) DISTRIBUTION OF PAYMENTS RETURNED
19 BY INELIGIBLE ENTITIES.—The Secretary of the
20 Treasury shall distribute payments returned under
21 paragraph (1), without further appropriation or fis-
22 eal year limitation and not later than 7 days after
23 receiving any returned funds as required under
24 paragraph (1) to Tribal Governments eligible for
25 payments under such section 601 of the Social Seeu-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004071
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 261 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1767

1 rity Aet, as amended by subsection (a), in accord-
2 ance with subsection (¢)(7) of such Act.

3 (3) LIMITATION ON SECRETARIAL AUTHOR-
4 1ry.—The Secretary of the Treasury is prohibited
5 from requiring an entity that is eligible for a pay-
6 ment from the amount set aside for fiseal year 2020
7 under subsection (a)(2)(B) of seetion 601 of the So-
8 cial Security Act, as amended by subsection(a), and
9 that received a payment before the date of enact-
10 ment of this Act, from requirme the entity to return
11 all or part of the payment except to the extent au-
12 thorized under section 601(f) of such Act in the case
13 of a determination by the Inspector General of the
14 Department of the Treasury that the Tribal govern-
15 ment failed to comply with the use of funds require-
16 ments of section 601(d) of such Act.

17 SEC. 191302. REDISTRIBUTION OF AMOUNTS RECOVERED

18 OR RECOUPED FROM PAYMENTS FOR TRIBAL
19 GOVERNMENTS; REPORTING  REQUIRE-
20 MENTS.

21 Effective as if included in the enactment of the

22 Coronavirus Aid, Relief, and Economic Security Act (Pub-
23 lie Law 116-136), section 601(¢)(7) of the Social Security
24 Act, as added by section 5001(a) of the Coronavirus Aid,
25 Relief, and Economie Security Act, is amended—

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0004072
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 262 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1768
1 (1) by striking “From the amount” and insert-
2 ing the following:
3 “(A) IN GENERAL.—From the amount”;
4 and
5 (2) by adding at the end the following:
6 “(B) REDISTRIBUTION OF FUNDS.
7 “G) REQUIREMENT.—In earrying out
8 the requirement under subparagraph (A)
9 to ensure that all amounts available under
10 subsection (a)(2)(B) for fiscal year 2020
11 are distributed to Tribal governments, the
12 Seeretary shall redistribute any amounts
13 from payments for Tribal Governments
14 that are recovered through recoupment ac-
15 tivities carried out by the Inspector Gen-
16 eral of the Department of the Treasury
17 under subsection (f), without further ap-
18 propriation, using a procedure and meth-
19 odology determined by the Secretary in
20 consultation with Tribal Governments, to
21 Tribal Governments that apply for pay-
22 ments from such amounts.
23 “(i) REPAYMENT.—In earrying out
24 the recoupment activities by the Inspector
25 General of the Department of the Treasury
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004073
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 263 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1769

1 under subsection (f), Treasury shall not
2 impose any additional fees, penalties, or in-
3 terest payments on Tribal Governments as-
4 sociated with any amounts that are recov-
5 ered.

6 “(C) DISCLOSURE AND REPORTING RE-
7 QUIREMENTS.—

8 “G) DISCLOSURE OF FUNDING FOR-
9 MULA AND METHODOLOGY.—Not later
10 than 24 hours before any payments for
il Tribal Governments are distributed by the
12 Seeretary pursuant to the requirements
13 under subparagraph (A) and subparagraph
14 (B), the Secretary shall publish on the
15 website of the Department of the Treas-
16 ury—

17 “(T) a detailed description of the
18 funding allocation formula; and

19 (IT) a detailed deseription of the
20 procedure and methodology used to
21 determine the funding allocation for-
22 mula.
23 “Gi) REPORT TO CONGRESS.—No
24 later than 7 days after payments for Tribal
25 Governments are distributed by the See-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004074
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 264 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1770
1 retary pursuant to the requirements under
2 subparagraph (A) or subparagraph (B),
3 the Seeretary shall submit to the Commit-
4 tees on Appropriations of the House of
5 Representatives and the Senate, the Chair
6 and Ranking Members of the House Com-
7 mittee on Natural Resources and the Chair
8 and Vice-Chair of the Senate Committee
9 on Indian Affairs a report summarizing—
10 “(T) an overview of actions taken
11 by the Seeretarv in carrying out the
12 requirements under subparagraph (A)
13 and subparagraph (B); and
14 “(IT) the date and amount of all
15 fund disbursements, broken down by
16 individual Tribal Government. recipi-
17 ents.”’.
18 SEC. 191303. USE OF RELIEF FUNDS.
19 Effective as if included in the Coronavirus, Aid, Re-
20 lief, and Economie Security Act (Public Law 116-136),
21 section 601 of the Social Security Act, as added by section
22 5001(a) of such Act, is amended by striking subsection
23 (d) and inserting the following:
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004075
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 265 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1771

1 “(d) USE OF FUNDS.—A State, Tribal government,

2 and unit of local government shall use the funds provided

3 under a payment made under this section to

4 (1) eover only those costs of the State, Tribal

5 government, or unit of local government that—

6 (A) Are necessary expenditures incurred

7 due to the public health emergency with respect

8 to the coronavirus disease 2019 (COVID-19);

9 “(B) were not accounted for in the budget
10 most recently approved as of the date of enact-
11 ment of this section for the State or govern-
12 ment; and
13 “(C) were ineurred during the period that
14 begins on January 31, 2020, and ends on De-
15 cember 31, 2020; or
16 (2) Replace lost, delayed, or decreased reve-
17 nues, stemming from the public health emergency
18 with respect to the coronavirus disease (COVID—
19 19).”.

20 TITLE XIV—RURAL DIGITAL
21 OPPORTUNITY

22 SEC. 191401. ACCELERATION OF RURAL DIGITAL OPPOR-
23 TUNITY FUND PHASE I AUCTION.

24 With respect to the Rural Digital Opportunity Fund
25 Phase I auction (in this section referred to as the ‘‘auc-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0004076
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 266 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1772

1 tion’) provided for in the Report and Order in the matter

2 of Rural Digital Opportunity Fund and Connect America

3 Fund adopted by the Federal Communications Commis-

4 sion (in this section referred to as the ““Commission’’) on

5 January 30, 2020 (FCC 20-5), the Commission shall

6 modify the framework for the auction adopted in such Re-

7 port and Order as follows:

8 (1) The Commission shall begin accepting long-

9 form applications before the auction, not later than
10 the earlier of the date that is 30 days after the date
11 on which the Commission begins accepting short-
12 form applications or July 31, 2020, from such appli-
13 cants as are willing to commit to the schedule de-
14 seribed in paragraph (3)(B) for deployment of net-
15 works capable of providing symmetrical Gigabit per-
16 formance service.
17 (2) If the long-form applications accepted pur-
18 suant to paragraph (1) indicate that, for any census
19 block or census block group identified in the Prelimi-
20 nary List of Eligible Areas released by the Commis-
21 sion on March 17, 2020, there is only 1 qualified ap-
22 pheant willing to commit to provide symmetrical
23 Gigabit performance service pursuant to the sched-
24 ule deseribed in paragraph (8)(B), the Commission

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004077
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 267 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1773

1 shall, not later than the earlier of September 30,
2 2020, or 30 days before the start of the auction—
3 (A) award to such applicant Rural Digital
4 Opportunity Fund Phase I support for such
5 census block or census block group, at 100 per-
6 cent of the reserve price (in this paragraph re-
7 ferred to as the “award’’);

8 (B) remove such census block or census
9 block group from the auction; and

10 (C) reduce the budget for the auction by
11 75 percent of the amount of the award and re-
12 duce the budget for the Rural Digital Oppor-
13 tunity Fund Phase I auction provided for in
14 such Report and Order by 25 percent of the
15 amount of the award.

16 (3) The Commission shall require an applicant
17 submitting a long-form application pursuant to para-
18 graph (1) to—

19 (A) not later than 30 days after the date
20 on which such applicant submits such long-form
21 application, provide a letter of commitment
22 from a bank meeting the Commission’s eligi-
23 bility requirements stating that the bank would
24 provide a letter of eredit to such applicant if

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004078
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 268 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1774

1 such applicant becomes a winning bidder and is
2 awarded support; and

3 (B) commit to—

4 (i) begin construction not later than 6
5 months following funding authorization;
6 and

7 (ii) begin to make service available not
8 later than 1 year following funding author-
9 ization.

10 (4) If an applicant to which an award of sup-
11 port has been made under paragraph (2)(A) for a
12 census block or census block group fails to meet the
13 requirements of paragraph (3) with respect to such
14 award of support, the Commission shall revoke such
15 award of support and include such census block or
16 census block group for competitive bidding in the
17 Rural Digital Opportunity Fund Phase II auction
18 provided for in such Report and Order.

19 (5) The Commission shall require an applicant
20 to which an award of support has been made under
21 paragraph (2)(A) to meet the deployment schedule
22 to which the applicant committed under paragraph
23 (3)(B).

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004079
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 269 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1775
SEC. 191402. ENSURING THE FCC CREATES ACCURATE

—

SERVICE MAPS.

(a) AUTHORIZATION OF APPROPRIATIONS.—Title
VITI of the Communications Act of 1934 (47 U.S.C. 641
et seq.) is amended by adding at the end the following:
“SEC. 807. AUTHORIZATION OF APPROPRIATIONS.

“There is authorized to be appropriated to the Com-

mission to earry out this title—

Oo fo SN DW OO S&P WH WN

(1) $25,000,000 for fiscal year 2020; and

—"
©

(2) $9,000,000 for each of the fiscal years

ppmek
—_

2021 through 2027.”.

—
Bo

(b) DEADLINE FOR CREATION OF MAPS.—NSection

—
Qo

802(e)(1) of the Communications Act of 1934 (47 U.S.C.

14 642(e)(1)) is amended by striking “create” and inserting
15 “ereate, not later than October 1, 2020”.

i6 TITLE XV—FOREIGN AFFAIRS

17 PROVISIONS

is Subtitle A—Matters Relating to the
19 Department of State

20 SEC. 191501. MITIGATION PLAN TO ASSIST FEDERAL VOT-
21 ERS OVERSEAS IMPACTED BY COVID-19.

22 (a) IN GENERAL.—Not later than 60 days after the
23 date of the enactment of this Act, the Secretary of State,

N
i

in consultation with the Secretary of Defense, shall submit

No
CA

to the appropriate congressional committees a plan to
26 mitigate the effects of limited or curtailed diplomatic

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0004080
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 270 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1776

1 pouch capacities or other operations constraints at United
2 States diplomatic and consular posts, due to coronavirus,
3 on overseas voters (as such term is defined in section
4 107(5) of the Uniformed and Overseas Citizens Absentee
5 Voting Act (52 U.S.C. 20810(5))) seeking to return ab-
6 sentee ballots and other balloting materials under such
7 Act with respect to elections for Federal office held in
§ 2020. Such plan shall include steps to—

9 (1) restore or augment diplomatic pouch capac-
10 ities;

11 (2) facilitate using the Army Post Office, Fleet
12 Post Office, the United States mails, or private
13 couriers, if available;

14 (3) mitigate other operations constraints affect-
15 ing eligible overseas voters; and

16 (4) develop specific outreach plans to educate
17 eligible overseas voters about accessing all available
18 forms of voter assistance prior to the date of the
19 regularly scheduled general election for Federal of-
20 fice.
21 (b) REPORT ON EFFORTS TO ASSIST AND INFORM

22 FEDERAL VOTERS OVERSEAS.—Not later than 90 days
23 before the date of the regularly scheduled general election
24 for Federal office held in November 2020, the Secretary
25 of State, in consultation with the Seecretarv of Defense,

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0004081
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 271 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1777

a

shall report to the appropriate congressional committees
on the implementation of efforts to carry out the plan sub-
mitted pursuant to subsection (a).

(¢) APPROPRIATE CONGRESSIONAL COMMITTEES DE-
FINED.—In this section, the term “appropriate congres-
sional committees’? means—

(1) the Committee on Foreign Affairs and the

Committee on Armed Services of the House of Rep-

oO Aa aN DH OD SP WH Ld

resentatives; and

i
©

(2) the Committee on Foreign Relations and

ev
pn,

the Committee on Armed Services of the Senate.

i
No

SEC. 191502. REPORT ON EFFORTS OF THE CORONAVIRUS

—"
On

REPATRIATION TASK FORCE.

—
fs

(a) IN GENERAL.—Not later than the date specified

—"
ws

in subsection (b), the Seeretary of State shall submit to

oooh,
oN

the Committee on Foreign Affairs of the House of Rep-

—_
~

resentatives and the Committee on Foreign Relations of

—_
CO

the Senate a report evaluating the efforts of the

—
\©

Coronavirus Repatriation Task Force of the Department

No
OQ

of State to repatriate United States citizens and legal per-

NO
—

manent residents in response to the 2020 coronavirus out-

ho
No

break. The report shall identify—

23 (1) the most significant impediments to repa-
24 triating such persons;
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004082
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 272 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1778

1 (2) the lessons learned from such repatriations;
2 and

3 (3) any changes planned to future repatriation
4 efforts of the Department of State to incorporate
5 such lessons learned.

6 (b) DEADLINE.—The date specified in this subsection
7 is the earlier of—

8 (1) the date that is 90 days after the date on
9 which the Coronavirus Repatriation Task Foree of
10 the Department of State is disbanded; or
il (2) September 30, 2020.
12 Subtitle B—Global Health Security
13 Act of 2020

14 SEC. 191503. SHORT TITLE.
15 This subtitle may be cited as the “Global Health Se-
16 curity Act of 2020”.

17 SEC. 191504. FINDINGS.

18 Jongress finds the following:

19 (1) In December 2009, President Obama. re-
20 leased the National Strategy for Countering Biologi-
21 eal Threats, which listed as one of seven objectives
22 “Promote global health security: Increase the avail-
23 ability of and access to knowledge and products of
24 the life sciences that can help reduce the impact

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004083
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 273 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1779

1 from outbreaks of infectious disease whether of nat-
2 ural, accidental, or deliberate origin’.

3 (2) In February 2014, the United States and
4 nearly 30 other nations launched the Global Health
5 Security Agenda (GHSA) to address several high-
6 priority, global infectious disease threats. The
7 GHSA is a multi-faceted, multi-country initiative in-
8 tended to accelerate partner countries’ measurable
9 capabilities to achieve specific targets to prevent, de-
10 tect, and respond to infectious disease threats,
11 whether naturally occurring, deliberate, or acci-
12 dental.

13 (3) In 2015, the United Nations adopted the
14 Sustainable Development Goals (SDGs), which in-
15 clude specific reference to the importance of global
16 health security as part of SDG 3 “ensure healthy
17 lives and promote well-being for all at all ages” as
18 follows: “strengthen the capacity of all countries, in
19 particular developing countries, for early warning,
20 risk reduction and management of national and
21 olobal health risks”.
22 (4) On November 4, 2016, President Obama
23 signed Executive Order 138747, “Advancing the
24 Global Health Security Agenda to Achieve a World
25 Safe and Secure from Infectious Disease Threats’.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004084
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 274 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1780

1 (5) In October 2017 at the GHSA Ministerial
2 Meeting in Uganda, the United States and more
3 than 40 GHSA member countries supported the
4 “Kampala Declaration” to extend the GHSA for an
5 additional 5 years to 2024.

6 (6) In December 2017, President Trump re-
7 leased the National Security Strategy, which in-
8 cludes the priority action: “Detect and contain bio-
9 threats at their source: We will work with other
10 countries to detect and mitigate outbreaks early to
11 prevent the spread of disease. We will encourage
12 other countries to invest in basic health care systems
13 and to strengthen global health security across the
14 intersection of human and animal health to prevent
15 infectious disease outbreaks”’,

16 (7) In September 2018, President Trump re-
17 leased the National Biodefense Strategy, which in-
18 cludes objectives to “strengthen global health secu-
19 rity capacities to prevent local biomeidents from be-
20 coming epidemics’, and ‘“‘strengthen international
21 preparedness to support international response and
22 recovery capabilities”.

23 SEC. 191505. STATEMENT OF POLICY.

24 It is the policy of the United States to—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004085
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 275 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1781
1 (1) promote global health security as a core na-
2 tional security interest;
3 (2) advance the aims of the Global Health Se-
4 curity Agenda;
5 (3) collaborate with other countries to detect
6 and mitigate outbreaks early to prevent the spread
7 of disease;
8 (4) encourage other countries to invest in basic
9 resilient and sustainable health care systems; and
10 (5) strengthen global health security across the
11 intersection of human and animal health to prevent
12 infectious disease outbreaks and combat the growing
13 threat of antimicrobial resistance.
14 SEC. 191506. GLOBAL HEALTH SECURITY AGENDA INTER-
15 AGENCY REVIEW COUNCIL.
16 (a) ESTABLISHMENT.—The President shall establish
17 a Global Health Security Agenda Interagency Review
18 Council Gn this section referred to as the “‘Couneil’’) to
19 perform the general responsibilities described in sub-
20 section (¢) and the specific roles and responsibilities de-
21 seribed in subsection (e).
22 (b) MEETINGS.—The Council shall meet not less than
23 four times per vear to advance its mission and fulfill its

We)
a

responsibilities.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0004086
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 276 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1782
1 (c¢) GENERAL RESPONSIBILITIES.—The Council shall
be responsible for the following activities:
(1) Provide policy-level recommendations to
participating agencies on Global Health Security

Agenda (GHSA) goals, objectives, and implementa-

(2) Facilitate interagency, multi-sectoral en-

2
3
4
5
6 tion.
7
8 gagement to carry out GHSA implementation.
9

(3) Provide a forum for raising and working to

10 resolve interagency disagreements concerning the

11 GHSA.

12 (4)(A) Review the progress toward and work to

13 resolve challenges in achieving United States com-

14 mitments under the GHSA, including commitments

15 to assist other countries in achieving the GHSA tar-

16 gets.

17 (B) The Couneil shall consider, among other

18 issues, the following:

19 G) The status of United States financial

20 commitments to the GHSA in the context of

21 commitments by other donors, and the ¢on-

22 tributions of partner countries to achieve the

23 GHSA targets.

24 (i) The progress toward the milestones

25 outlined im GHSA national plans for those
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004087
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 277 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

So OA sD OO SP WD WH

pemeh pmehfemeh pm
B&B WwW NO =| ©

1783

countries where the United States Government
has committed to assist in implementing the
GHSA and in annual work-plans outlining
agency priorities for implementing the GHSA.
Gi) The external evaluations of United
States and partner country capabilities to ad-
dress infectious disease threats, including the
ability to achieve the targets outlined within the
WHO Joint External Evaluation (JEE) tool, as
well as gaps identified by such external evalua-

tions.

(d) PARTICIPATION.—The Council shall consist of
representatives, serving at the Assistant Secretary level or

higher, from the following agencies:

15 (1) The Department of State.

16 (2) The Department of Defense.

17 (3) The Department of Justice.

18 (4) The Department of Agriculture.

19 (5) The Department of Health and Human
20 Services.

21 (6) The Department of Labor.

22 (7) The Department of Homeland Security.

23 (8) The Office of Management and Budget.

24 (9) The United States Agency for International
25 Development.

gAVHLC\051 220\051220.072.xml
May 12, 2020 (12:13 p.m.)

(76335113)

DOC 0004088
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 278 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1784

1 (10) The Environmental Protection Agency.

2 (11) The Centers for Disease Control and Pre-

3 vention.

4 (12) The Office of Science and Technology Pol-

5 icy.

6 (13) The National Institutes of Health.

7 (14) The National Institute of Allergy and In-

8 feetious Diseases.

9 (15) Such other agencies as the Council deter-
10 mines to be appropriate.

11 (e) SPECIFIC ROLES AND RESPONSIBILITIES.—

12 (1) IN GENERAL.—The heads of agencies de-
13 seribed in subsection (d) shall—
14 (A) make the GHSA and its implementa-
15 tion a high priority within their respective agen-
16 cies, and include GHSA-related activities within
17 their respective agencies’ strategic planning and
18 budget processes;
19 (B) designate a senior-level official to be
20 responsible for the implementation of this Act;
21 (C) designate, in accordance with sub-
22 section (d), an appropriate representative at the
23 Assistant Secretary level or higher to partici-
24 pate on the Couneil;

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004089
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 279 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1785

1 (D) keep the Council apprised of GHSA-

2 related activities undertaken within their re-

3 spective agencies;

4 (E) maintain responsibility for agency-re-

5 lated programmatic functions in coordination

6 with host governments, country teams, and

7 GHSA in-country teams, and in conjunction

8 with other relevant agencies;

9 (FE) coordinate with other agencies that are
10 identified in this section to satisfy pro-
11 erammatic goals, and further facilitate coordi-
12 nation of country teams, implementers, and do-
13 nors in host countries; and
14 (G) coordinate across GHSA national
15 plans and with GHSA partners to which the
16 United States is providing assistance.

17 (2) ADDITIONAL ROLES AND RESPONSIBIL-
18 ITIES.—In addition to the roles and responsibilities
19 deseribed in paragraph (1), the heads of agencies de-
20 seribed in subsection (d) shall carry out their respec-
21 tive roles and responsibilities described in sub-
22 sections (b) through (i) of section 3 of Executive
23 Order 13747 (81 Fed. Reg. 78701; relating to Ad-
24 vaneing the Global Health Security Agenda to
25 Achieve a World Safe and Secure from Infectious
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004090
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 280 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1786

1 Disease Threats), as in effect on the day before the

date of the enactment of this Act.
SEC. 191507. UNITED STATES COORDINATOR FOR GLOBAL

HEALTH SECURITY.

(a) IN GENERAL.—The President shall appoint an in-
dividual to the position of United States Coordinator for
Global Health Security, who shall be responsible for the

coordination of the interagency process for responding to

oO Aa aN DH OD SP WH Ld

global health security emergencies. AS appropriate, the
10 designee shall coordinate with the President’s Special Co-
11 ordinator for International Disaster Assistance.

12 (b) CONGRESSIONAL BRIEFING.—Not less frequently
13. than twice each year, the employee designated under this
14 section shall provide to the appropriate congressional com-
15 mittees a briefing on the responsibilities and activities of
16 the individual under this section.

17 SEC. 191508. SENSE OF CONGRESS.

18 It is the sense of the Congress that, given the complex
19 and multisectoral nature of global health threats to the

20 United States, the President—

21 (1) should consider appointing an individual

22 with significant background and expertise in public

23 health or emergency response management to the

24 position of United States Coordinator for Global

25 Health Security, as required by [section
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004091
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 281 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1787

1 191505(a) J, who is an employee of the National Se-
2 eurity Council at the level of Deputy Assistant to the
3 President or higher; and

4 (2) in providing assistance to implement the
5 strategy required under [section 191507(a)J,
6 should—

7 (A) coordinate, through a whole-of-govern-
8 ment approach, the efforts of relevant Federal
9 departments and agencies to implement the
10 strategy;

il (B) seek to fully utilize the unique ecapa-
12 bilities of each relevant Federal department and
13 agency while collaborating with and leveraging
14 the contributions of other key stakeholders; and
15 (C) utilize open and streamlined solicita-
16 tions to allow for the participation of a wide
17 range of implementing partners through the
18 most appropriate procurement mechanisms,
19 which may include grants, contracts, coopera-
20 tive agreements, and other instruments as nec-
21 essary and appropriate.

22 SEC. 191509. STRATEGY AND REPORTS.
23 (a) STRATEGY.—The United States Coordinator for
24 Global Health Security (appointed under [section

25 191505(a)9) shall coordinate the development and imple-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0004092
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 282 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1788
1 mentation of a strategy to implement the policy aims de-

2 scribed in [section 191503], which shall—

3 (1) set specific and measurable goals, bench-
4 marks, timetables, performance metrics, and moni-
5 toring and evaluation plans that reflect international
6 best practices relating to transparency, account-
7 ability, and global health security;
8 (2) support and be aligned with country-owned
9 global health security policy and investment plans
10 developed with input from key stakeholders, as ap-
11 propriate;
12 (3) facilitate communication and collaboration,
13 as appropriate, among local stakeholders in support
14 of a multi-sectoral approach to global health secu-
15 rity;
16 (4) support the long-term success of programs
17 by building the capacity of local organizations and
18 institutions in target countries and communities;
19 (5) develop community resilience to infectious
20 disease threats and emergencies;
21 (6) leverage resources and expertise through
22 partnerships with the private sector, health organi-
23 zations, civil society, nongovernmental organizations,
24 and health research and academic institutions; and
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004093
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 283 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1789
1 (7) support collaboration, as appropriate, be-
2 tween United States universities, and public and pri-
3 vate institutions in target countries and communities
4 to promote health security and innovation.
5 (b) COORDINATION.—The President, acting through
6 the United States Coordinator for Global Health Security,
7 shall coordinate, through a whole-of-government approach,
8 the efforts of relevant Federal departments and agencies
9 in the implementation of the strategy required under sub-
10 section (a) by—
il (1) establishing monitoring and evaluation sys-
12 tems, coherence, and coordination across relevant
13 Federal departments and agencies; and
14 (2) establishing platforms for regular consulta-
15 tion and collaboration with key stakeholders and the
16 appropriate congressional committees.
17 (¢) STRATEGY SUBMISSION.—
18 (1) IN GENERAL.—Not later than 180 days
19 after the date of the enactment of this Act, the
20 President, in consultation with the head of each rel-
21 evant Federal department and agency, shall submit
22 to the appropriate congressional committees the
23 strategy required under subsection (a) that provides
24 a detailed description of how the United States in-
25 tends to advance the policy set forth in [section
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004094
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 284 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1790
1 191503] and the agency-specifie plans described in
2 paragraph (2).
3 (2) AGENCY-SPECIFIC PLANS.—The strategy re-
4 quired under subsection (a) shall include specific im-
5 plementation plans from each relevant Federal de-
6 partment and agency that describes—
7 (A) the anticipated contributions of the de-
8 partment or agency, including technical, finan-
9 cial, and in-kind contributions, to implement
10 the strategy; and
11 (B) the efforts of the department or agen-
12 ey to ensure that the activities and programs
13 carried out pursuant to the strategy are de-
14 signed to achieve maximum impact and loneg-
15 term sustainability.
16 (d) REPORT.—
17 (1) IN GENERAL.—Not later than 1 year after
18 the date on which the strategy required under sub-
19 section (a) is submitted to the appropriate congres-
20 sional committees under subsection (e@), and not later
21 than October 1 of each year thereafter, the Presi-
22 dent shall submit to the appropriate congressional
23 committees a report that describes the status of the
24 implementation of the strategy.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004095
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 285 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1791

1 (2) CONTENTS.—The report required under

2 paragraph (1) shall—

3 (A) identify any substantial changes made

4 in the strategy during the preceding calendar

5 vear;

6 (B) deseribe the progress made in imple-

7 menting the strategy;

8 (C) identify the indicators used to establish

9 benchmarks and measure results over time, as

10 well as the mechanisms for reporting such re-

il sults in an open and transparent manner;

12 (D) eontain a transparent, open, and de-

13 tailed accounting of expenditures by relevant

14 Federal departments and agencies to implement

15 the strategy, including, to the extent prac-

16 ticable, for each Federal department and agen-

17 cy, the statutory source of expenditures,

18 amounts expended, partners, targeted popu-

19 lations, and types of activities supported;

20 (E) deseribe how the strategy leverages

21 other United States global health and develop-

22 ment assistance programs;

23 () assess efforts to coordinate United

24 States global health security programs, activi-

25 ties, and initiatives with key stakeholders;
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004096
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 286 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1792

1 (G) incorporate a plan for regularly review-
2 ing and updating strategies, partnerships, and
3 programs and sharing lessons learned with a
4 wide range of stakeholders, including key stake-
5 holders, in an open, transparent manner; and

6 (H1) deseribe the progress achieved and
7 challenges concerning the United States Gov-
8 ernment’s ability to advance the Global Health
9 Security Agenda across priority countries, in-
10 cluding data disaggregated by priority country
11 using indicators that are consistent on a year-
12 to-year basis and recommendations to resolve,
13 mitigate, or otherwise address the challenges
14 identified therein.

15 (e) FormM.—The strategy required under subsection
16 (a) and the report required under subsection (d) shall be

—
~

submitted in unclassified form but may contain a elassi-

pn
oO

fied annex.

—
\©

SEC. 191510. COMPLIANCE WITH THE FOREIGN AID TRANS-

No
OQ

PARENCY AND ACCOUNTABILITY ACT OF

NO
—

2016.

ho
No

Section 2(8) of the Foreign Aid Transparency and

ho
Go

Accountability Act of 2016 (Public Law 114-191; 22

we)
i

U.S.C. 2394e note) is amended—

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0004097
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 287 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1793

1 (1) in subparagraph (C), by striking “and” at

2 the end;

3 (2) in subparagraph (D), by striking the period

4 at the end and inserting ‘; and’’; and

5 (3) by adding at the end the following:

6 “(E) the Global Health Security Act of

7 2020.”.

8 SEC. 191511. DEFINITIONS.

9 In this subtitle:

10 (1) APPROPRIATE CONGRESSIONAL COMMIT-

il TEES.—The term ‘appropriate congressional com-

12 mittees’’ means—

13 (A) the Committee on Foreign Affairs and

14 the Committee on Appropriations of the House

15 of Representatives; and

16 (B) the Committee on Foreign Relations

17 and the Committee on Appropriations of the

18 Senate.

19 (2) GLOBAL HEALTH SECURITY.—The term

20 “olobal health security’? means activities supporting

21 epidemic and pandemic preparedness and capabili-

22 ties at the country and global levels in order to mini-

23 mize vulnerability to acute public health events that

24 can endanger the health of populations across geo-

25 graphical regions and international boundaries.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004098
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 288 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1794

1 SEC. 191512. SUNSET.

2 This subtitle (other than section 191507), and the

3 amendments made by this subtitle, shall cease to be effee-

4 tive on December 31, 2024.

5 Subtitle C—Securing America

6 From Epidemics Act

7 SEC. 191513. FINDINGS.

8 Congress finds the following:

9 (1) Due to mereasing population and popu-
10 lation density, human mobility, and ecological
11 change, emerging infectious diseases pose a real and
12 erowing threat to global health security.

13 (2) While vaccines can be the most effective
14 tools to protect against infectious disease, the ab-
15 sence of vaccines for a new or emerging infectious
16 disease with epidemic potential is a major health se-
17 eurity threat globally, posing catastrophic potential
18 human and economic costs.
19 (3) The 1918 influenza pandemic infected
20 500,000,000 people, or about one-third of the
21 world’s population at the time, and_ killed
22 50,000,000 people—more than died in the First
23 World War.
24 (4) The economic cost of an outbreak can be
25 devastating. The estimated global cost today, should
26 an outbreak of the scale of the 1918 influenza pan-
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004099
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 289 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1795

1 demic strike, is 5 percent of global gross domestic

2 product.

3 (5) Even regional outbreaks can have enormous

4 human costs and substantially disrupt the global

5 economy and cripple regional economies. The 2014

6 Ebola outbreak in West Africa killed more than

7 11,000 and cost $2,800,000,000 in losses in the af-

8 fected countries alone.

9 (6) The ongoing novel coronavirus outbreak re-
10 fleets the pressing need for quick and effective vac-
11 cine and countermeasure development.

12 (7) While the need for vaccines to address
13 emerging epidemic threats is acute, markets to drive
14 the necessary development of vaccines to address
15 them—a complex and expensive undertaking—are
16 very often critically absent. Also absent are mecha-
17 nisms to ensure access to those vaccines by those
18 who need them when they need them.

19 (8) To address this global vulnerability and the
20 deficit of political commitment, institutional capac-
21 ity, and funding, in 2017, several countries and pri-
22 vate partners launched the Coalition for Epidemic
23 Preparedness Innovations (CEPI). CEPI’s mission
24 is to stimulate, finance, and coordinate development
25 of vaeemes for high-priority, epidemic-potential

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004100
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 290 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1796

1 threats in cases where traditional markets do not
2 exist or cannot create sufficient demand.

3 (9) Through funding of partnerships, CEPI
4 seeks to bring priority vaccines candidates through
5 the end of phase II clinical trials, as well as support
6 vaccine platforms that can be rapidly deployed
7 against emerging pathogens.

8 (10) CEPI has funded multiple partners to de-
9 velop vaccine eandidates against the novel
10 coronavirus, responding to this urgent, global re-
11 quirement.

12 (11) Support for and participation in CEPI is
13 an important part of the United States own health
14 security and biodefense and is in the national inter-
15 est, complementing the work of many Federal agen-
16 cies and providing significant value through global
17 partnership and burden-sharing.

18 SEC. 191514. AUTHORIZATION FOR UNITED STATES PAR-
19 TICIPATION.
20 (a) IN GENERAL.—The United States is hereby au-
21 thorized to participate in the Coalition for Epidemic Pre-

ho
No

paredness Innovations.

ho
Go

(b) PRIVILEGES AND IMMUNITIES.—The Coalition

we)
i

for Epidemic Preparedness Innovations shall be consid-

No
Gn

ered a public international organization for purposes of

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0004101
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 291 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1797
1 section 1 of the International Organizations Immunities
2 Act (22 U.S.C. 288).
3 (c) REPORTS TO CONGRESS.—Not later than 180
4 days after the date of the enactment of this Act, the Presi-
5 dent shall submit to the appropriate congressional com-
6 mittees a report that includes the following:
7 (1) The United States planned contributions to
8 the Coalition for Epidemice Preparedness Innovations
9 and the mechanisms for United States participation
10 in such Coalition.
11 (2) The manner and extent to which the United
12 States shall participate in the governance of the Co-
13 alition.
14 (3) How participation in the Coalition supports
15 relevant United States Government strategies and
16 programs in health security and biodefense, to in-
17 elude—
18 (A) the Global Health Security Strategy
19 required by section 7058(¢)(3) of division K of
20 the Consolidated Appropriations Act, 2018
21 (Publie Law 115-141);
22 (B) the applicable revision of the National
23 Biodefense Strategy required by section 1086 of
24 the National Defense Authorization Act for Fis-
25 eal Year 2017 (6 U.S.C. 104); and
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004102
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 292 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1798

1 (C) any other relevant decision-making

2 process for policy, planning, and spending in

3 global health security, biodefense, or vaccine

4 and medical countermeasures research and de-

5 velopment.

6 (d) APPROPRIATE CONGRESSIONAL COMMITTEES.

7 In this section, the term ‘‘appropriate congressional com-

§ mittees’” means—

9 (1) the Committee on Foreign Affairs and the
10 Committee on Appropriations of the House of Rep-
il resentatives; and
12 (2) the Committee on Foreign Relations and
13 the Committee on Appropriations of the Senate.

14 Subtitle D—Other Matters

15 SEC. 191515. AUTHORIZATION TO EXTEND MILLENNIUM
16 CHALLENGE COMPACTS.

17 Notwithstanding the limitation in section 609(G) the
18 Millennium Challenge Act of 2003 (22 U.S.C. 7708), the
19 Millennium Challenge Corporation may extend any com-
20 pact in effect as of January 29, 2020, for up to one addi-
21 tional vear to account for delays related to the spread of
22 coronavirus, if the Corporation provides to the Committee
23 on Foreign Affairs of the House of Representatives and
24 the Committee on Foreign Relations of the Senate a jus-

25. tification prior to providing any such extension.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0004103
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 293 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1799
1 DIVISION T—ADDITIONAL
2 OTHER MATTERS
3 SEC. 200001. APPLICATION OF LAW.

Notwithstanding any other provision of law, the pro-
hibition under section 213 of the Public Works and Keo-
nomie Development Act of 1965 (42 U.S.C. 3153) shall
not apply with respect to applications for grants made

under this Act or Public Law 116-136.

oC So ~S DN ON

SEC. 200002. DISASTER RECOVERY OFFICE.

10 (a) IN GENERAL.—NSection 601(d)(2) of the Public
11 Works and Economie Development Act of 1965 (42
12 UWS.C. 3211(d)(2)) is amended—

 

13 (1) by striking “(2) RELEASE.—” and inserting
14 the following:
15 (2) RELEASE.—
16 (A) IN GENERAL.—”; and
17 (2) by adding at the end the following:
18 “(B) REVOLVING LOAN FUND PROGRAM.—
19 The Secretary may release, subject to terms
20 and conditions the Secretary determines appro-
21 priate, the Federal Government’s interest in
22 connection with a grant under section 209(d)
23 not less than 7 years after final disbursement
24 of the grant, if—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004104
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 294 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1800

1 ‘G) the recipient has carried out the
2 terms of the award in a satisfactory man-
3 ner;

4 ‘“(i) any proceeds realized from the
5 release of the Federal Government’s inter-
6 est will be used for one or more activities
7 that continue to carry out the economic de-
8 velopment purposes of this Act; and

9 “(i) the recipient shall provide ade-
10 quate assurance to the Secretary that at
11 all times after release of the Federal Gov-
12 ernment’s interest in connection with the
13 grant, the recipient will be responsible for
14 continued compliance with the require-
15 ments of section 602 in the same manner
16 it was responsible prior to release of the
17 Federal Government’s interest and that
18 the recipient’s failure to comply shall result
19 in the Secretary taking appropriate action,
20 including, but not limited to, rescission of
21 the release and recovery of the Federal
22 share of the grant.”’.
23 (b) OFFICE OF DISASTER RECOVERY.—Title V of the

24 Public Works and Economie Development Act of 1965 (42

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0004105
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 295 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1801
U.S.C. 3191 et seq.) is amended by adding at the end

—_

the following:
“SEC. 508. OFFICE OF DISASTER RECOVERY.

(a) IN GENERAL.—The Secretary shall create an
Office of Disaster Recovery to direct and implement the
Ageney’s post-disaster economic recovery responsibilities
pursuant to sections 209(¢)(2) and 708.

‘“(b) AUTHORIZATION.—The Secretary is authorized

oO Aa aN DH OD SP WH Ld

to appomt and fix the compensation of such temporary

=
©

personnel as may be necessary to implement disaster re-

—
—

covery measures, without regard to the provisions of title

=
No

5, United States Code, governing appointments in the

—
On

competitive service.’’.

jah
fp

(ec) CLERICAL AMENDMENT.—The table of contents

—
ws

for the Public Works and Economic Development Act of

—
on

1965 is amended by inserting after the item relating to

—
~

section 507 the following new item:

“See. 508. Office of Disaster Recovery.”.
18 SEC. 200003. APPLICATION OF BUY AMERICAN.
19 Chapter 83 of title 41, United States Code, shall not
20 apply with respect to purchases made in response to the
21 emergency declared by the President on March 13, 2020,
22 under section 501 of the Robert T. Stafford Disaster Re-
23 lief and Emergency Assistance Act (42 U.S.C. 5191) and

24 under any subsequent major disaster declaration under

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0004106
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 296 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1802

—_

section 401 of such Act that supersedes such emergency
declaration.
SEC. 200004. PREMIUM PAY AUTHORITY.

(a) IN GENERAL.—If services performed during eal-
endar year 2020 or 2021 are determined by the head of
the agency to be primarily related to response or recovery
operations arising out of an emergency or major disaster

declared pursuant to the Robert T. Stafford Disaster Re-

oO Aa aN DH OD SP WH Ld

lief and Emergency Assistance Act (42 U.S.C. 5121 et

=
©

seq.), any premium pay that is funded, either directly or

—
—

through reimbursement, by the Federal Emergency Man-

=
No

agement Agency shall be exempted from the ageregate of

—
On

basic pay and premium pay calculated under section

jah
fp

5547(a) of title 5, United States Code, and any other pro-

—
ws

vision of law limiting the aggregate amount of premium

—
on

pay payable on a biweekly or calendar year basis.

—
~

(b) OVERTIME AUTHORITY.—Any overtime that is

—
oO

funded for such services deseribed in subsection (a), either

—
\©

directly or through reimbursement, by the Federal Emer-

i)
©

gency Management Agency shall be exempted from any

bo
—

annual limit on the amount of overtime payable in a eal-

No
No

endar or fiseal year.

ho
Go

(c¢) APPLICABILITY OF AGGREGATE LIMITATION ON

We)
a

Pay.—In determining whether an employee’s pay exceeds

No
Cn

the applicable annual rate of basic pay payable under sec-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0004107
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 297 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1803
tion 5307 of title 5, United States Code, the head of an

—_

Executive agency shall not include pay exempted under
this section.

(d) LIMITATION OF PAY AUTHORITY.—Pay exempted
from otherwise applicable limits under subsection (a) shall
not cause the aggregate pay earned for the calendar year
im which the exempted pay is earned to exceed the rate

of basic pay payable for a position at level IT of the Execu-

oO Aa aN DH OD SP WH Ld

tive Schedule under section 5313 of title 5, United States

i
©

Code.

poe,
—

(e) EFFECTIVE DaTE.—This section shall take effect

i
No

as if enacted on January 1, 2020.

—"
On

SEC. 200005. COST SHARE.

—
fs

Assistance provided under the emergency declaration

—"
ws

issued by the President on March 13, 2020, pursuant to

oooh,
oN

section 501(b) of the Robert T. Stafford Disaster Relief

—_
~

and Emergency Assistance Act (42 U.S.C. 5191(b)), and

—_
CO

under any subsequent major disaster declaration under

—
\©

section 401 of such Act (42 U.S.C. 5170) that supersedes

No
OQ

such emergency declaration, shall be at a 100 percent

NO
—

Federal cost share.

ho
No

SEC. 200006. CLARIFICATION OF ASSISTANCE.

N
Go

(a) IN GENERAL.—F or the emergency declared on

We)
a

March 13, 2020 by the President under section 501 of

No
Cn

the Robert T. Stafford Disaster Relief and Emergency As-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0004108
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 298 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1804

1 sistance Act (42 U.S.C. 5191), the President may provide
2 assistance for activities, costs, and purchases of States or
3 local governments or the owners or operators of eligible
4 private nonprofit organizations, including—

5 (1) activities eligible for assistance under sec-
6 tions 301, 415, 416, and 426 of the Robert T. Staf-
7 ford Disaster Relief and Emergency Assistance Act
8 (42 U.S.C. 5141, 5182, 5183, 5189d);

9 (2) baekfill costs for first responders and other
10 essential employees who are ill or quarantined;

11 (3) increased operating costs for essential gov-
12 ernment services due to such emergency, including
13 costs for implementing continuity plans, and_ shel-
14 termg or housing for first responders, emergency
15 managers, health providers and other essential em-
16 ployees;

17 (4) costs of providing guidance and information
18 to the public and for call centers to disseminate such
19 guidance and information;
20 (5) costs associated with establishing and oper-
21 ating virtual services;
22 (6) costs for establishing and operating remote
23 test. sites;

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004109
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 299 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1805
1 (7) training provided specifically in anticipation
2 of or in response to the event on which such emer-
3 geney declaration is predicated;
4 (8) personal protective equipment and other
5 critical supplies for first responders and other essen-
6 tial employees;
7 (9) medical equipment, regardless of whether
8 such equipment is used for emergency or inpatient
9 care;
10 (10) public health costs, including provision and
11 distribution of medicine and medical supplies;
12 (11) costs associated with maintaining alternate
13 care facilities or related facilities currently inactive
14 but related to future needs tied to the ongoing pan-
15 demic event;
16 (12) costs of establishing and operating shelters
17 and providing services, including transportation, that
18 help alleviate the need of individuals for shelter, in-
19 eluding individuals transitioning out of detention;
20 and
21 (13) costs of procuring and distributing food to
22 individuals affected by the pandemic through net-
23 works established by State, local, or Tribal govern-
24 ments or other organizations, including restaurants
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004110
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 300 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1806

—_

and farms, and for the purchase of food directly

from food producers and farmers.

(b) APPLICATION TO SUBSEQUENT MAJOR DIs-
ASTER.—The activities deseribed in subsection (a) may
also be eligible for assistance under any major disaster de-
clared by the President under section 401 of such Act (42
U.S.C. 5170) that supersedes the emergency declaration

deseribed in such subsection.

oO Aa aN DH OD SP WH Ld

(¢) FINANCIAL ASSISTANCE FOR FUNERAL EX-
10 PENSES.—F or any emergency or major disaster described
11 in subsection (a) or subsection (b), the President shall pro-
12 vide financial assistance to an individual or household to
13 meet disaster-related funeral expenses under section
14 408(e)(1) of such Act (42 U.S.C. 5174(e)).

15 (d) ADVANCED ASSISTANCE.—In order to facilitate
16 activities under this section, the Administrator of the Fed-
17 eral Emergency Management Agency may provide assist-
18 ance in advance to an eligible applicant if a failure to do
19 so would prevent the applicant from carrying out such ac-
20 tivities.

21 (e) RULE OF CONSTRUCTION.—Nothing in this sec-
22 tion shall be construed to make ineligible any assistance
23 that would otherwise be eligible under section 403, 408,
24 or 502 of such Act (42 U.S.C. 5170b, 5174, 5192).

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0004111
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 301 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1807
SEC. 200007. SAFETY UPGRADES IN GSA FACILITIES.

a

(a) FACILITY SAFETY UPGRADES.—Not later than
60 days after the date of enactment of this Act, the Ad-
ministrator of the General Services Administration shall
take such actions as are necessary to prevent airborne
transmission of COVID-19 through air conditioning,
heating, ventilating, and water systems in facilities owned

or leased by the General Services Administration to ensure

Oo fo SN DW OO S&P WH WN

safe and healthy indoor environments for Federal employ-

—
©

jah
jah

 

(b) PRIORITIES.—Any projects carried out by the Ad-

—
Bo

ministrator to carry out this section shall prioritize Indoor
13 air and water environmental quality in facilities and en-
14 ergy-saving building technologies and products.

15 SEC. 200008. NON-FEDERAL TENANTS IN GSA FACILITIES.

16 (a) PROHIBITION ON REFERRAL TO DEBT COLLEC-
17 TION AGENCIES.—Administrator of the General Services
18 Administration may not refer any non-Iederal tenants of
19 facilities owned by the Administration to a debt collection
20 agency during the national emergency declared by the
21 President under the National Emergencies Act (50 U.S.C.
22 1601 et seq.) relating to COVID-19.

23 (b) REPORT ON RENT DEFERRAL REQUESTS.—Not
24 later than 30 days after the date of enactment of this Act,
25 the Administrator of the General Services Administration

26 shall submit to Congress a report containing all requests

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0004112
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 302 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1808
for rent deferrals related to COVID—19 from non-Federal

a

tenants of facilities owned by the Administration.
SEC. 200009. TRANSIT COVID-19 REQUIREMENTS.

(a) IN GENERAL.—F'or the duration of the national
emergency declared by the President under the National
Emergencies Act (50 U.S.C. 1601 et seq.) related to the
pandemie of SARS—CoV—2 or coronavirus disease 2019

(COVID-19), recipients of funds under section 5307 of

oO Aa aN DH OD SP WH Ld

title 49, United States Code, that serve an urbanized area

i
©

with a population of at least 500,000 individuals and that

11 provided a minimum of 20,000,000 unlinked passenger
12 trips in the most recent vear for which data is available
13. shall—
14 (1) require each passenger to wear a mask or
15 protective face covering while on board a_ public
16 transportation vehicle;
17 (2) provide masks or protective face coverings,
18 gloves, and hand santizer and wipes with sufficient
19 aleohol content to operators, station managers, and
20 other employees or contractors whose job respon-
21 sibilities include interaction with passengers;
22 (3) ensure public transportation vehicles oper-
23 ated by such public transportation provider are
24 cleaned, disinfected, and sanitized frequently in aec-
25 cordance with Centers for Disease Control and Pre-
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004113
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 303 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1809

1 vention guidance and ensure that employees or con-
2 tractors whose job responsibilities involve such clean-
3 ing, disinfecting, or sanitizing are provided masks or
4 protective face coverings and gloves;

5 (4) ensure stations and enclosed facilities
6 owned, operated, or used by such public transpor-
7 tation provider, including: facilities used for training
8 or performance of indoor maintenance, repair, or
9 overhaul work, are cleaned, disinfected, and sani-
10 tized frequently in accordance with Centers for Dis-
11 ease Control and Prevention guidance and ensure
12 that employees or contractors whose job responsibil-
13 ities include such cleaning, disinfecting, or sanitizing
14 are provided masks or other protective face cov-
15 erings and gloves; and

16 (5) establish guidelines, or adhere to applicable
17 guidelines, for notifying emplovees of a confirmed
18 COVID-19 diagnosis of an employee of such public
19 transportation provider.
20 (b) IMPLEMENTATION.—The implementation of the
21 requirement under subsection (a)(1) shall be carried out
22 in a manner determined by the provider of public trans-
23 portation.
24 (¢) AVAILABILITY.—If a provider of public transpor-
25 tation is unable to aequire any of the items needed to com-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004114
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 304 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1810
1 ply with paragraph (2), (8), or (4) of subsection (a) due
to market unavailability, such provider shall—
(1) prepare and make public documentation
demonstrating what actions have been taken to aec-

quire such items; and

2
3
4
5
6 (2) continue efforts to aequire such items until
7 they become available.

8 SEC. 200010. REGULATION OF ANCHORAGE AND MOVEMENT
9 OF VESSELS DURING NATIONAL EMERGENCY.
10 Section 70051 of title 46, United States Code, is

11 amended—

12 (1) in the section heading by inserting “or
13 public health emergency” after “national
14 emergency ’:
15 (2) by inserting ‘tor whenever the Secretary of
16 Health and Human Services determines a_ public
17 health emergency exists,” after “international rela-
18 tions of the United States”;
19 (3) by inserting “or to ensure the safety of ves-
20 sels and persons in any port and navigable water-
21 way, after “harbor or waters of the United States”’;
22 (4) by inserting “or public health emergency,”
23 after “subversive activity’; and
24 (5) by inserting “or to ensure the safety of ves-
25 sels and persons in any port and navigable water-
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004115
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 305 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1811
1 way,’ after “injury to any harbor or waters of the
United States,”.
SEC. 200011. MSP OPERATING VESSELS.
Notwithstanding part 296 of title 46, Code of Federal

Regulations, until December 31, 2020, or upon the written

2
3
4
5
6 determination of the Secretary of Transportation until
7 June 31, 2021, the operator of a vessel operating: such
§ vessel under an MSP Operating Agreement (as such term
9 is defined in section 296.2 of title 46, Code of Federal

10 Regulations)—

il (1) shall not be required to comply with any re-
12 quirement with respect to operating days (as such
13 term is defined in such section) contained in such
14 agreement; and

15 (2) shall maintain such vessel in a state of
16 operational readiness, including through the employ-
17 ment of the vessel’s crew complement, until the ap-
18 plicable date.

19 SEC. 200012. EXTENSION OF PERIOD OF PERFORMANCE

20 FOR LIBRARY OF CONGRESS SEVERABLE
21 SERVICE CONTRACTS.
22 (a) EXTENSION.—Notwithstanding sections 3902(a)

23 and 3904(b) of title 41, United States Code, if the per-

24 formance or delivery of services procured under a sever-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0004116
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 306 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1812

1 able service contract of the Library of Congress is delayed
or otherwise affected by the COVID-19 Pandemic—
(1) the period for the performance or delivery

of services under the contract may be extended for

2

3

4

5 an additional period not exceeding 12 months; and
6 (2) funds shall remain available for obligation
7 and expenditure under the contract until the per-
8 formance or delivery of the services is completed.

9 (b) CONTRACTS COVERED.—This section applies with
10 respect to contracts for services procured for a period be-
11 ginning in fiscal year 2019 or fiseal year 2020.

12 SEC. 200013. COVERAGE OF COMMUTING EXPENSES UNDER

13 AUTHORITY OF ARCHITECT OF THE CAPITOL
14 TO MAKE EXPENDITURES IN RESPONSE TO
15 EMERGENCIES.

16 (a) COVERAGE OF COMMUTING EXPENSES.—NSection

17 13805(a)(2) of the Legislative Branch Appropriations Act,
18 2010 (2 U.S.C. 1827(a)(2)) is amended by inserting: after
19 “refreshments,” the following: “transportation and other
20 related expenses incurred by employees in commuting be-
21 tween their residence and their place of employment,”’.

22 (b) EFFECTIVE DATE.—The amendment made bv
23 subsection (a) shall apply with respect to fiscal year 2020

24 and each succeeding fiscal year.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0004117
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 307 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1813
1 SEC. 200014. REPORTS ON SUICIDE AMONG MEMBERS OF

 

2 THE ARMED FORCES DURING THE COVID-19
3 PUBLIC HEALTH EMERGENCY.
4 (a) REPORT REQUIRED.—Not later than 90 days
5 after the date of the enactment of this Act, and monthly
6 thereafter through December 31, 2021, the Secretary of
7 Defense shall submit to the congressional defense commit-
8 tees a report on suicide among members of the Armed
9 Forces during the covered public health emergency.
10 (b) ELEMENTS.—Each report under subsection (a)
11 shall inclade, with respect to the months covered by the
12 report, the following:
13 (1) Incidents of suicide, attempted suicide, and
14 suicidal ideation by a member of the Armed Forces,
15 including the reserve components, listed by Armed
16 Force.
17 (2) The incidents identified under paragraph
18 (1) that oeeurred during a period of active service by
19 a member in support of—
20 (A) a contingency operation; or
21 (B) an operation in response to a covered
22 public health emergency.
23 (3) With respect to the member involved in
24 each ineident identified under paragraph (2):
25 (A) Gender.
26 (B) Age.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004118
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 308 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1814
1 (C) Rank.
2 (D) Method of suicide or attempted sui-
3 cide.
4 (4) Elements of a research agenda for the De-
5 partment of Defense to establish suicide prevention
6 treatment and risk communication for members of
7 the Armed Forces that is—
8 (A) evidence-based;
9 (B) effective; and
10 (C) designed to apply to a covered public
11 health emergency.
12 (¢) DEFINITIONS.—In this section:
13 (1) The terms “active service’, “congressional
14 defense committees”, and “contingency operation”
15 have the meanings given those terms in section 101
16 of title 10, United States Code.
17 (2) The term “eovered public health emer-
18 gency’ means the declaration—
19 (A) of a public health emergency, based on
20 an outbreak of COVID-19, by the Secretary of
21 Health and Human Services under section 319
22 of the Public Health Service Act (42 U.S.C.
23 247d); or
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0004119
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 309 of 313
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1815

a

(B) of a domestic emergency, based on an
outbreak of COVID-19, by the President or the
Secretary of Homeland Security.

SEC. 200015. MODIFICATION TO MAINTENANCE OF EFFORT
REQUIREMENT FOR TEMPORARY INCREASE

IN MEDICAID FMAP.
(a) IN GENERAL.—Section 6008(b)(1) of the Fami-

lies First Coronavirus Response Act (42 U.S.C. 13896d

oO Aa aN DH OD SP WH Ld

note) is amended by inserting “, or as signed into State

=
©

law on April 15, 2020, and taking effeet in State law on

—
—

April 3, 2020” after “January 1, 2020”.

=
No

(b) EFFECTIVE DATE.—The amendment made by

—
On

subsection (a) shall take effect as if included in the enact-

jah
fp

ment of the Families First Coronavirus Response Act.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0004120
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 310 of 313

<?xml version="1.0" encoding="UTF-8"?>
<?xml-stylesheet href="\billres.xsl" type="text/xs1l"?>

<!DOCTYPE bill PUBLIC "-//US Congress//DTDs/bill v2.8 20020720//EN"
"http://xml.house.gov/bill.dtd">

<bill bill-stage="Pre-Introduction”" dms-id="HEB8 900E3427C4BFS5SBE98CE35ACBC0140" public-—

—W

private="public" key="H" bill-type="o0lc">

<pre-form> <meta-house><holc-filename>G: \CMTE\AP\i6\FY20\_D\HEROES.XML</holc-
filename><holc-attorney>XXXXXXXXXXXXXX</holc-attorney><holc-last-author>XXXXXXXxX</hole-
last-author><holc-last-saved>5/12/2020 12:10</holc-last-saved><holc-
creator>XXXXXXXXXXXXXX</holc-creator><holc-creation-date>05/12/2020 10:24</holc-
creation-date><version><version-filename>XXXXXXXXXXXKXXXK KK XX XKXXXXXXKXKXX</version-
filename><version-date>XXXXXXXXXXXXXXXKXKXKKX</version-date><version-
creator>XXXXXXXX</version-creator></version> <holc-job-number/><holc-doc-
number>763351/13</holc-doc-number> </meta-house>

<author-note display="no"><?xm-replace text {author-note}?></author-note>
<running-header display="no">[Discussion Draft]</running-header>

<legis-counsel/> <reintroduction-code display="no"><?xm-replace text {reintroduction-
code} ?></reintroduction-code>

<signature-line display="yes">(Original Signature of Member)</signature-line>
<first-page-header display="no">[DISCUSSION DRAFT] </first-page-header>
<first-page-date><?xm-replace text {first-page-date} ?></first-page-date>
<first-page-desc display="no"><?xm-replace text {first-page-desc}?></first-page-desc>
</pre-form>

<form>

<distribution-code display="no">I</distribution-code>

<congress>116th CONGRESS</congress> <session>2d Session</session>
<legis-num>H. R. — </legis-num>

<current-chamber>IN THE HOUSE OF REPRESENTATIVES</current-chamber>

<action>

<action-date><?xm-replace text faction-date} ?></action-date>

<action-desc><sponsor name-id="LO00480">Mrs. Lowey</sponsor> (for herself, <cosponsor
name-id="E000179">Mr. Engel</cosponsor>, <cosponsor name-id="MO00087">Mrs. Carolyn B.
Maloney of New York</cosponsor>, <cosponsor name-id="NO00002">Mr. Nadler</cosponsor>,
<cosponsor name-id="P000034">Mr. Pallone</cosponsor>, <cosponsor name-id="S000185">Mr.
Scott of Virginia</cosponsor>, <cosponsor name-id="TO00472">Mr. Takano</cosponsor>,
<cosponsor name-id="VO00081">Ms. VelAj zquez</cosponsor>, and <cosponsor name-
id="WO0OO0187">Ms. Waters</cosponsor>) introduced the following bill; which was referred
to the Committee on </action-desc>

</action>
<legis-type>A BILL</legis-type>

<official-titile>Making emergency supplemental appropriations for the fiscal year ending
September 30, 2020, and for other purposes.</official-title>

</form>
<lLegis-body id="HF4243B19C75D4ED7AF481E758E5FA600" style="appropriations">

<section id="H7/8A2F76A678B48D8 9E21DEE438R66575" section-type="section-
one"><enum>1.</enum><header>Short Title</header><text display-inline="no-display-
inline">This Act may be cited as the <quote>Health and Economic Recovery Omnibus
Emergency Solutions Act</quote> or the <quote><short-title>HEROES Act</short-

DOC 0004121
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 311 of 313

title></quote>.</text></section>

<section id="HF600732082E74EADB1258DACDB642561"><enum>2.</enum><header>Table of

follows:</text>

Contents</header><text display-inline="no-display-inline">The table of contents is as

<toc container-level="legis-body-container" quoted-biock="no-quoted-block" lowest-
level="titie”" regeneration="yes-regeneration™ lLowest-bolded-level="division-lowest—
bolded">

<toc-entry idref="HA72F077CFF3247EDB460902B45096002"
Aa&€"Coronavirus Recovery Supplemental Appropriations

<toc-entry idref="HE0994C3359CD4C83A7F27A68 8EDC4ECB"
Ba€"Revenue provisions</toc-entry>

<toc-entry idreft="H49E85CD55CDC467 4AR405BA44B4085E5"
stimulus</toc-entry>

<toc-entry idref="HAADE90AE654B4B9AAB8D529FF751548B"
Tlé€"Additional relief for workers</toc-entry>

<toc-entry idref="HDICD736DAF72434 3AFAD4CE22395A560"
operating losses</toc-entry>

<toc-entry idref="H138444CCAF65492BB38 7BBABDEIAE2F0"
ca€"Health Provisions</toc-entry>

<toc-entry idref="H5608¢FE2BDD74D11BBD20BD7B0D20B20"
Provisions</toc-entry>

<toc-entry idref="HEF79628CC45147A7B43046DEBAFE87E8"
TIla€"Medicare Provisions</toc-entry>

<toc-entry idref="HAA4 6E835D5554603B467E20B02EAR2E3"
Tilae€"Private Insurance Provisions</toc-entry>

<toc-entry idref="H6F635B2EDD64422FB882F4D758 4A8E4A"

Ivae€"Application to Other Health Programs</toc-entry>

<toc-entry idref="H7FFF8DF85971422DBA772663178BE4Ai"
Health Policies</toc-entry>

<toc-entry idref="H6C97ABAA3BED41 9E964A9B81B31749DB"
Health Assistance</toc-entry>

<toc-entry idref="H8288223BC68D41 95AD7ECE53 95AC97E3"
Da€"Retirement Provisions</toc-entry>

<toc-entry idref="H2BDELEF75  9EE4FECBO68B097810DC14B"
for Multiemployer Pension Plans</toc-entry>

<toc-entry idref="HA57126E7COEI 4E3EBC39563E39349622"
for Single Employer Pension Plans</toc-entry>

<toc-entry idref="HD0641906946544E3BBDDE4 9F 63CA8FC6"
Retirement Related Provisions</toc-entry>

<toc-entry idref="H68B1FE69E0D84COOBSiCB118E2ER6F3F5"

level="division">Division

Act, 2020</toc-entry>

level="division">Division

level="Section">Title Ia€"Economic

level="section">Title

level="Section">Title ITIa4€"Net

level="division">Division

level="section">Title [1a€"Medicaid

level="section">Title

level="section">Title

level="section">Title

level="Section">Title Vae€"Public

level="Section">Title VIae€"Public

level="division">Division

level="section">Title [a€"Relief

level="Section">Title ITda€"Relief

level="Section">Title ITIéa€"Other

level="division">Division

Ba€"Continued Assistance to Unemployed Workers</toc-entry>

<toc-entry idref="HD191L5CABOODS4DA497 96249F i 7BF6802"

level="division">Division

Fa€"Assistance to Agricultural Producers and Other Matters Relating to

Agriculture</toc-entry>

<toc-entry idref="H9445461 E1LCID4E209A7 LEACF28B6395B"
Ta€"Livestock </toc-entry>

<toc-entry idref="HBD6C8E3A730143AB93651ED09510D07D"
Tlé4€"Dairy</toc-entry>

<toc-entry idref="H47A01CFEFB8B4A37 9B8C 92B8447E8B55"

level="section">Title

level="section">Title

level="section">Title

TILTa€"Specialty Crops and Other Commodities</toc-entry>

DOC 0004122
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 312 of 313

<toc-entry idref="H255067E960FD4C5D8437450C28CA0B63" level="section">Title
Ivae"Commodity Credit Corporation</toc-entry>

<toc-entry idref="H4DE09269BCOC4FESA9EG421E77127262" level="section">Title
Vae"Conservation</toc-entry>

<toc-entry idref="H13A388CEBBE54831 969AB4C3BBAE02A5" level="sSection">Title
VIae"Nutrition</toc-entry>

<toc-entry idref="H8BB36C1E5582429A9ED2DFE226EDFDD5" level="division">Division
Ga€"Accountability and Government Operations</toc-entry>

<toc-entry idref="HAFCCC28F1A4440ABR 93 43E62F938B9480" level="section">Title
Ta€"Accountability</toc-entry>

<toc-entry idref="H32DE998B7CF34E7D81C4AERCO7B21DE20" level="Section">Title ITdae€"Census
Matters</toc-entry>

<toc-entry idref="H7DD098A39F584C9FBAB271CFF8DLC153" level="section">Title
TIld€"Federal Workforce</toc-entry>

<toc-entry idref="HFLEGEE74DF6B4C41 BFAA4A4ACABIIEOL" level="section">Title IVae"Federal
Contracting Provisions</toc-entry>

<toc-entry idref="HE4ECE4AC56F74F08ACDC59A29682A1BF" level="sSection">Title Vaeé"District
of Columbia</toc-entry>

<toc-entry idref="H3AAAB5DIB2414744A8B3F2229BO720EF" level="section">Title Vide"Other
Matters</toc-entry>

<toc-entry idref="HE61D258AAD134F72B2BEBO070D5A70E5" level="division">Division
Ha€"Veterans and Servicemembers Provisions</toc-entry>

<toc-entry idref="HOCEA8028DCF34CC3 98C54FE09ABBIBEB" level="division">Division
Ta€"Smail Business Provisions</toc-entry>

<toc-entry idref="H48AA0242B51C42549BC36CD03764526D" level="division">Division
Ja€"Support for Essential Workers, At-Risk Individuals, Families, and Communities</toc-
entry>

<toc-entry changed="not-changed" idref="HODFC3D32C9A39479296B1C897AB232BEF"
level="section">Title Taeé"Family Care for Essential Workers</toc-entry>

<toc-entry changed="not-changed" idref="H9C9FDF3AB3E448 6BBC9B1 6878E8A0D42"
level="section">Title IIa4€"Pandemic Emergency Assistance and Services</toc-entry>

<toc-entry idref="H67E3E6A780C943EB85A473F224A7BDiB" level="section">Title
TITTa4€"Program flexibility during the pandemic</toc-entry>

<toc-entry idref="HECD6F85591DD469DBFD223A8EE9272BE" level="division">Division
Ka€"COVIDAE"19 HERO Act</toc-entry>

<toc-entry idref="H6FLOC7FB7LE4498BACB9IC6701L76A72E1" level="sSection">Title
Ta€"Providing Medical Equipment for First Responders and Essential Workers</toc-entry>

<toc-entry idref="H749056055B2743BDB97990353520F89F" level="section">Title
ITa4€"Protecting Renters and Homeowners from Evictions and Foreclosures</toc-entry>

<toc-entry idref="HOS9A3873COFC641FD9865649F2917445F" level="section">Title
ITIlé4€"Protecting People Experiencing Homelessness</toc-entry>

<toc-entry idref="HD8 94258 4BA52467DAILA80ACI3DCEDDBB" level="sSection">Title
Iva€"Suspending Negative Credit Reporting and Strengthening Consumer and Investor
Protections</toc-entry>

<toc-entry idref="HE710E91E76DB49B8BO13706BF523C232" level="sSection">Title
Va€"Forgiving Student Loan Debt and Protecting Student Borrowers</toc-entry>

<toc-entry idref="H5CE1C586A6A84D46A102523DFBCE1SEF" level="section">Title
ViIae"Standing Up For Small Businesses, Minority-Owned Businesses, and Non-Profits</toc-
entry>

<toc-entry idref="HF10206FDB7A34E1EB557COAA6557C830" level="section">Title

aa)

VIIT4e€"Empowering Community Financial Institutions</toc-entry>

DOC 0004123
Case 5:20-cv-05799-LHK Document 154-10 Filed 09/18/20 Page 313 of 313

<toc-entry idref="H74ED5E34D9454CE5A2C5C2C3E90BC5A1" level="section">Title
VIIIA€"Providing Assistance for State, Territory, Tribal, and Local Governments</toc-
entry>

<toc-entry idref="H5DAF726298B24691 9017 F3BC90135014" level="section">Title
IX4€"Providing Oversight and Protecting Taxpayers</toc-entry>

<toc-entry idref="H1I38EA6F431 9B4B7EAF/DA63AEABCE45F" level="division">Division
La€"Families, Workers, and Community Support Provisions</toc-entry>

<toc-entry idref="H6FBE7BA01LACD4A22 9EC897F24F94E9D5" level="sSection">Title
Ta€"Amendments to Emergency Family and Medical Leave Expansion Act and Emergency Paid
Sick Leave Act</toc-entry>

<toc-entry idref="HCFO061496C15E477DB0673E1254EE0CD6" level="section">Title
TITaA€"COVIDAE"19 Workforce Development Response Activities</toc-entry>

<toc-entry idref="H9980F261F281451E8238FCCC7C35C581" level="section">Title
TIiTae€"COVIDa&E"19 Every Worker Protection Act of 2020</toc-entry>

<toc-entry idref="H4F9F38FE4C444BB084B7/293A2FADA48B" level="sSection">Title
IVae"Community and Family Support</toc-entry>

<toc-entry idref="H60AB94A7871F4E0A9SFE8BIB47FA78AB6" level="Section">Title
Vae"COVIDAE"1I Protections under Longshore and Harbor Workersd€™ Compensation Act</toc-
entry>

<toc-entry idref="H87AE4E10F43148BD884kR3138BA55FEIF" level="division">Division
M4€"Consumer Protection and Telecommunications Provisions</toc-entry>

<toc-entry idref="H289213B71ECB4CBAADF31AF471916659" level="section">Title
Ta€"COVIDAE"19 Price Gouging Prevention</toc-entry>

<toc-entry idref="HF4ED2A3611C24B8 1 A2Z4CD301356E2BCD" level="section">Title
TIa4€"Ea€"Rate Support for Wi-Fi Hotspots, Other Equipment, and Connected Devices</toc-
entry>

<toc-entry idref="HB620586BD56748DB8 98 365620948801" level="section">Title
Tilé€"Emergency Benefit for Broadband Service</toc-entry>

<toc-entry idref="HF4B025B33F954AA2 9D451 4FA0449229F" level="section">Title
Ivae"Continued Connectivity</toc-entry>

<toc-entry idref="H7E24067A01794B3EAA0R6441E16277DF" level="section">Title Vae"Donde™t
Break Up the Ta€"Band</toc-entry>

<toc-entry idref="H82CD792AA8 604D548AA3 484 6FAF4AF4E" level="section">Title
VIa€"National Suicide Hotline Designation</toc-entry>

<toc-entry idref="H9624018422294049A1812570163F2D4A" level="section">Title
VIITa€"COVID4E"19 Compassion and Martha Wright Prison Phone Justice</toc-entry>

<toc-entry idref="H29D0 9BA3ACFA4BIE8D2BA8EFT12550FB" level="section">Title
VIIIT4€"Healthcare Broadband Expansion During COVID&€"19</toc-entry>

<toc-entry idref="HFE91D¢681B92F48368718FFSALCEL85BF" level="division">Division
Na€"Giving Retirement Options to Workers Act</toc-entry>

<toc-entry idref="H66CEDABF6E9A48478B37683BFBFO7BEF" level="division">Division
Oa€"Education Provisions and Other Programs</toc-entry>

<toc-entry idref="HC3023608B2984565A0D8 90CBOF9975D3" level="Section">Title Ida€"Higher
Education Provisions</toc-entry>

<toc-entry idref="H6EACF8F35791451RARCBCOOC580ER620B" level="section">Title ITa€"Other
Programs</toc-entry>

<toc-entry idref="H7EB5S4B8C73074D65BB95428B4866B817" level="division">Division
P4€"ACCESS Act</toc-entry>

<toc-entry idref="H49468F96DE0447B8AABA7367E6EEDIB8" level="division">Division
Q4E€"COVIDAE"19 Heroes Fund</toc-entry>

<toc-entry idref="H86729DED2BB7491BAC825C55C4B93B32" level="section">Title

DOC 0004124
